Exhibit 10.2

Portions of this Exhibit have been redacted because they are both (i) not
material and (ii) would be competitively harmful if publicly disclosed.
Information that was omitted has been noted in this document with a placeholder
identified by the mark “[***]”.

 

 

 

REVENUE INTEREST FINANCING AGREEMENT

between

KARYOPHARM THERAPEUTICS INC.,

as the Company,

and

HEALTHCARE ROYALTY PARTNERS III, L.P. AND

HEALTHCARE ROYALTY PARTNERS IV, L.P.,

collectively as Investor

Dated September 14, 2019

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I

 

DEFINED TERMS AND RULES OF CONSTRUCTION

 

Section 1.1

 

Defined Terms

     1  

Section 1.2

 

Rules of Construction

     33   ARTICLE II

 

REVENUE INTEREST FINANCING

 

Section 2.1

 

Investment Amount

     35  

Section 2.2

 

No Assumed Obligations

     35  

Section 2.3

 

Excluded Assets

     35   ARTICLE III

 

PAYMENTS ON ACCOUNT OF THE REVENUE INTEREST FINANCING

 

Section 3.1

 

Payments on Account of the Revenue Interest Financing

     35  

Section 3.2

 

Lockbox Account; Collection Account; Collection Account Management

     37  

Section 3.3

 

Mode of Payment/Currency Exchange

     39  

Section 3.4

 

Included Product Payment Reports and Records Retention

     39  

Section 3.5

 

Audits

     39   ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

Section 4.1

 

Organization

     40  

Section 4.2

 

No Conflicts

     41  

Section 4.3

 

Authorization

     41  

Section 4.4

 

Ownership

     41  

Section 4.5

 

Governmental and Third Party Authorizations

     42  

Section 4.6

 

No Litigation

     42  

Section 4.7

 

Solvency

     42  

Section 4.8

 

No Brokers’ Fees

     43  

Section 4.9

 

Compliance with Laws

     43  

Section 4.10

 

Intellectual Property Matters

     43  



--------------------------------------------------------------------------------

Section 4.11

 

Margin Stock

     44  

Section 4.12

 

Material Contracts

     44  

Section 4.13

 

Bankruptcy

     45  

Section 4.14

 

Office Locations; Names

     45  

Section 4.15

 

Permitted Debt

     45  

Section 4.16

 

Financial Statements; No Material Adverse Effect

     46  

Section 4.17

 

No Default; No Special Termination Event

     46  

Section 4.18

 

Insurance

     46  

Section 4.19

 

ERISA Compliance

     47  

Section 4.20

 

Subsidiaries

     47  

Section 4.21

 

Perfection of Security Interests in the Collateral

     47  

Section 4.22

 

Disclosure

     47  

Section 4.23

 

Sanctions Concerns; Anti-Corruption Laws; PATRIOT Act

     48  

Section 4.24

 

Compliance of Included Products

     48  

Section 4.25

 

Labor Matters

     51  

Section 4.26

 

EEA Financial Institution

     51  

Section 4.27

 

Taxes

     51  

Section 4.28

 

Data Privacy

     51   ARTICLE V

 

REPRESENTATIONS AND WARRANTIES OF THE INVESTOR

 

Section 5.1

 

Organization

     51  

Section 5.2

 

No Conflicts

     52  

Section 5.3

 

Authorization

     52  

Section 5.4

 

Governmental and Third Party Authorizations

     52  

Section 5.5

 

No Litigation.

     52  

Section 5.6

 

No Brokers’ Fees

     52  

Section 5.7

 

Funds Available

     53  

Section 5.8

 

Access to Information

     53  

Section 5.9

 

Tax Status

     53   ARTICLE VI

 

AFFIRMATIVE COVENANTS

 

Section 6.1

 

Collateral Matters; Guarantors

     53  

Section 6.2

 

Update Meetings

     54  

Section 6.3

 

Notices

     54  

Section 6.4

 

Public Announcement

     56  

Section 6.5

 

Further Assurances

     57  

Section 6.6

 

IP Rights

     58  

Section 6.7

 

Existence

     59  

Section 6.8

 

Commercialization of the Included Product

     59  

Section 6.9

 

Financial Statements

     60  



--------------------------------------------------------------------------------

Section 6.10

 

Certificates; Other Information

     61  

Section 6.11

 

Payment of Obligations

     62  

Section 6.12

 

Maintenance of Properties

     62  

Section 6.13

 

Maintenance of Insurance

     62  

Section 6.14

 

Books and Records

     62  

Section 6.15

 

Use of Proceeds

     63  

Section 6.16

 

ERISA Compliance

     63  

Section 6.17

 

Compliance with Contractual Obligations

     63  

Section 6.18

 

Included Products

     63  

Section 6.19

 

Anti-Corruption Laws

     63  

Section 6.20

 

Data Privacy

     63  

Section 6.21

 

Tax

     64   ARTICLE VII

 

NEGATIVE COVENANTS

 

Section 7.1

 

Liens

     65  

Section 7.2

 

Indebtedness

     65  

Section 7.3

 

Dispositions

     65  

Section 7.4

 

Change in Nature of Business

     65  

Section 7.5

 

Prepayment of Other Indebtedness

     65  

Section 7.6

 

Organization Documents; Fiscal Year; Legal Name, State of Formation and Form of
Entity; Certain Amendments

     66  

Section 7.7

 

Restricted Payments

     66  

Section 7.8

 

Burdensome Actions

     68  

Section 7.9

 

Affiliates

     68   ARTICLE VIII

 

THE CLOSINGS

 

Section 8.1

 

Closing

     68  

Section 8.2

 

Conditions to Subsequent Closing

     69  

Section 8.3

 

Closing Deliverables of the Company

     69   ARTICLE IX

 

CONFIDENTIALITY

 

Section 9.1

 

Confidentiality; Permitted Use

     71  

Section 9.2

 

Exceptions

     72  

Section 9.3

 

Permitted Disclosures

     72  

Section 9.4

 

Return of Confidential Information

     72  



--------------------------------------------------------------------------------

ARTICLE X

 

INDEMNIFICATION

 

Section 10.1

 

Indemnification by the Company

     73  

Section 10.2

 

Indemnification by the Investor

     73  

Section 10.3

 

Procedures

     73  

Section 10.4

 

Other Claims

     74  

Section 10.5

 

Exclusive Remedies

     75  

Section 10.6

 

Certain Limitations

     75   ARTICLE XI

 

EVENTS OF DEFAULT AND REMEDIES

 

Section 11.1

 

Events of Default

     76  

Section 11.2

 

Remedies Upon Event of Default

     78   ARTICLE XII

 

MISCELLANEOUS

 

Section 12.1

 

Survival

     78  

Section 12.2

 

Specific Performance

     79  

Section 12.3

 

Notices

     79  

Section 12.4

 

Successors and Assigns

     80  

Section 12.5

 

Independent Nature of Relationship

     81  

Section 12.6

 

Entire Agreement

     81  

Section 12.7

 

Governing Law

     81  

Section 12.8

 

Waiver of Jury Trial

     82  

Section 12.9

 

Severability

     82  

Section 12.10

 

Counterparts

     82  

Section 12.11

 

Amendments; No Waivers

     83  

Section 12.12

 

No Third Party Rights

     83  

Section 12.13

 

Table of Contents and Headings

     83  

 

Schedule 1

  

Selinexor

Schedule 1.1

  

Knowledge Persons

Schedule 4.4

  

Ownership

Schedule 4.6

  

No Litigation

Schedule 4.8

  

Broker’s Fees

Schedule 4.9

  

Compliance with Laws

Schedule 4.10

  

IP Rights

Schedule 4.12(a)

  

Material Contracts

Schedule 4.15(a)

  

Permitted Debt Facility Documents

Schedule 4.15(b)

  

Permitted Debt



--------------------------------------------------------------------------------

Schedule 4.20

  

Subsidiaries

Schedule 4.24(a)

  

Compliance of the Included Products

Schedule 4.24(b)

  

Included Products

Schedule 6.2

  

Additional Information

Schedule 6.8

  

License Agreements

Schedule 12.4

  

Ineligible Assignees

Exhibit A

  

Form of Press Release

Exhibit B

  

Second Closing Condition

Exhibit C

  

Compliance Certificate

Exhibit D

  

Example of Calculation of Included Product Payment Amount

Exhibit E

  

Special Termination Amount

Exhibit F

  

Form of Joinder Agreement

Exhibit G

  

Expenses

Exhibit H

  

Product Plans

Exhibit I

  

Special Maturity Payment Amount

 



--------------------------------------------------------------------------------

REVENUE INTEREST FINANCING AGREEMENT

This REVENUE INTEREST FINANCING AGREEMENT (this “Agreement”) dated as of
September 14, 2019 (the “Effective Date”) is between KARYOPHARM THERAPEUTICS
INC., a Delaware corporation (the “Company”), and HEALTHCARE ROYALTY PARTNERS
III, L.P. and HEALTHCARE ROYALTY PARTNERS IV, L.P. Each of the Company and any
Investor are referred to in this Agreement as a “Party” and collectively as the
“Parties”.

W I T N E S S E T H:

WHEREAS, the Company has developed Selinexor (as defined in Section 1.1.) for
the purposes of sale in the Territory (including in the United States under the
trademark XPOVIO™); and

WHEREAS, the Company desires to secure financing from the Investor, and the
Investor has indicated its willingness to provide financing, upon and subject to
the terms and conditions set forth in this Agreement;

NOW, THEREFORE, in consideration of the premises and the mutual agreements,
representations and warranties set forth herein, the parties hereto covenant and
agree as follows:

ARTICLE I

DEFINED TERMS AND RULES OF CONSTRUCTION

Section 1.1    Defined Terms. The following terms, as used herein, shall have
the following respective meanings:

“Acquired Debt” means Indebtedness (1) of a Person existing at the time such
Person becomes a Subsidiary through the acquisition of the Equity Interests in
such Subsidiary, (2) assumed in connection with the acquisition of assets from
such Person or (3) of a Person at the time such Person merges or amalgamates
with or into or consolidates or otherwise combines with the Company or any
Subsidiary, in each case, so long as (i) such Indebtedness was not incurred in
connection with, or in anticipation or contemplation of, such Person becoming a
Subsidiary or such acquisition, merger, amalgamation or consolidation, as the
case may be, (ii) the property acquired (or the property of the Person acquired)
in such acquisition, merger, amalgamation or consolidation, as the case may be,
is used or useful in the same or a related line of business as the Company and
its Subsidiaries were engaged in on the Initial Closing Date (or any reasonable
extensions or expansions thereof), (iii) the Investor Representative shall have
received such items as may be necessary or desirable for the Investor
Representative to have a first priority security interest in such Equity
Interests or property constituting the Collateral pursuant to the terms of this
Agreement, (iv) no Special Termination Event, Default or Event of Default shall
have occurred and be continuing or would result from such acquisition, merger,
amalgamation or consolidation, as the case may be, and (v) the Company shall
deliver to the



--------------------------------------------------------------------------------

Investor Representative within 90 days of the consummation of such acquisition,
merger, amalgamation or consolidation, as the case may be, pro forma financial
statements for the Company and its Subsidiaries after giving effect to such
acquisition, merger, amalgamation or consolidation, as the case may be, for the
twelve month period ending as of the most recent fiscal quarter end in a form
reasonably satisfactory to the Investor Representative. Acquired Debt shall be
deemed to have been incurred, with respect to clause (1) of the preceding
sentence, on the date such Person becomes a Subsidiary and, with respect to
clause (2) of the preceding sentence, on the date of consummation of such
acquisition of assets and, with respect to clause (3) of the preceding sentence,
on the date of the relevant merger, amalgamation, consolidation or other
combination.

“Acquisition” means, with respect to any Person, the acquisition by such Person,
in a single transaction or in a series of related transactions, of (a) assets of
another Person which constitute all or substantially all of the assets of such
Person, or of any division, line of business or other business unit of such
Person, (b) at least a majority of the Voting Stock of another Person, in each
case whether or not involving a merger or consolidation with such other Person
and whether for cash, property, services, assumption of Indebtedness, securities
or otherwise, (c) one or more Acquisition Products or a Person or division, line
of business or other business unit of another Person holding an Acquisition
Product(s), or (d) IP Rights of a Person or division, line of business or other
business unit of another Person holding such IP Rights.

“Acquisition Product” means any product or service developed, manufactured,
marketed, offered for sale, promoted, sold, tested, used or otherwise
distributed by a Person other than the Company or any of its Subsidiaries.

“Additional Amounts” has the meaning set forth in Section 3.1(h).

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, controls, is controlled by or is under common control with such
Person. For purposes of this definition, “control” of a Person means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of securities entitled to elect the Board of Directors or management
board, by contract or otherwise, and the terms “controlled” and “controlling”
have meanings correlative to the foregoing.

“Annual Net Revenues” means, with respect to any Calendar Year, the aggregate
amount of worldwide Net Revenues in the Territory for that Calendar Year.

“Applicable Law” means, with respect to any Person, all Laws, rules, regulations
and orders of Governmental Authorities applicable to such Person or any of its
properties or assets.

“Applicable Tiered Percentage” means the percentage based on the applicable
portion of Annual Net Revenues and the Investment Amount, as set forth in the
chart below, and calculated as follows: (a) if only the First Investment Amount
is funded pursuant to Section 2.1(a), the percentage set forth in the applicable
row of column 1, or (b) if the Second

 

-2-



--------------------------------------------------------------------------------

Investment Amount is also funded pursuant to Section 2.1(b), the percentage set
forth in the applicable row of column 2:

 

Payment Tiers based on

Annual Net Revenues

  

1. Only the First

Investment Amount is

funded pursuant to Section

2.1(a)

 

  

2. If the Second Investment

Amount is also funded pursuant

to Section 2.1(b),

A. Portion of Annual Net

Revenues less than or equal

to $250,000,000

 

   7.0%    13.875%

B. Portion of Annual Net

Revenues exceeding $250,000,000

and less than or equal to $500,000,000

 

   2.625%    5.25%

C. Portion of Annual

Net Revenues in excess of $500,000,000

 

   1.000%    1.50%

provided that if the cumulative Selinexor U.S. Net Sales with respect to [***]
exceed $[***], then (i) each of the percentages set forth in the rows A and B of
column 1 and column 2 shall be decreased by [***]% for each Calendar Quarter,
starting with the first Calendar Quarter of [***], and (ii) the Payment Tier
applicable to the portion of the Annual Net Revenues in excess of $[***] in row
C of column 1 and column 2 will no longer be applicable, starting with the first
Calendar Quarter of [***].

“Approved Patent Rights” and “Approved Trademarks” have the respective meanings
set forth in Section 6.6.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 31, 2018,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto, audited by independent public accountants of
recognized national standing and prepared in conformity with GAAP.

“Bankruptcy Event” means the occurrence of any of the following in respect of a
Person: (a) such Person shall generally not, shall be unable to, or an admission
in writing by such Person of its inability to, pay its debts as they come due or
a general assignment by such Person for the benefit of creditors; (b) the filing
of any petition or answer by such Person seeking to adjudicate itself as
bankrupt or insolvent, or seeking for itself any liquidation, winding-up,
reorganization, arrangement, adjustment, protection, relief or composition of
such Person or its debts under any Applicable Law relating to bankruptcy,
insolvency, receivership, winding-up, liquidation, reorganization, examination,
relief of debtors or other similar Applicable Law now

 

-3-



--------------------------------------------------------------------------------

or hereafter in effect, or seeking, consenting to or acquiescing in the entry of
an order for relief in any case under any such Applicable Law, or the
appointment of or taking possession by a receiver, trustee, custodian,
liquidator, examiner, assignee, sequestrator or other similar official for such
Person or for any substantial part of its property; (c) corporate or other
entity action taken by such Person to authorize any of the actions set forth in
clause (a) or clause (b) above; or (d) without the consent or acquiescence of
such Person, the commencement of an action seeking entry of an order for relief
or approval of a petition for relief or reorganization or any other petition
seeking any reorganization, arrangement, composition, readjustment, liquidation,
dissolution or other similar relief under any present or future bankruptcy,
insolvency or similar Applicable Law, or the filing of any such petition against
such Person, or, without the consent or acquiescence of such Person, the
commencement of an action seeking entry of an order appointing a trustee,
custodian, receiver or liquidator of such Person or of all or any substantial
part of the property of such Person, in each case where such petition or order
shall remain unstayed or shall not have been stayed or dismissed within 90 days
from entry thereof.

“Board of Directors” means (a) with respect to a company or corporation, the
board of directors of the company or corporation or any committee thereof duly
authorized to act on behalf of such board, (b) with respect to a partnership,
the Board of Directors of the general partner of the partnership, (c) with
respect to a limited liability company, the managing member or members or any
controlling committee of managing members thereof, and (d) with respect to any
other Person, the board or committee of such Person serving a similar function.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by Applicable
Law to remain closed.

“Businesses” means, at any time, a collective reference to the businesses
operated by the Company and its Subsidiaries at such time.

“Calendar Quarter” means, for the first calendar quarter, the period beginning
on the Initial Closing Date and ending on the last day of the calendar quarter
in which the Initial Closing Date falls, and thereafter each successive period
of three (3) consecutive calendar months ending on March 31, June 30,
September 30 or December 31.

“Calendar Year” means (a) for the first such Calendar Year the period beginning
on the Initial Closing Date and ending on December 31 of the year in which the
Initial Closing Date occurs, (b) for each year of the Payment Term thereafter,
each successive period beginning on January 1 and ending twelve (12) consecutive
calendar months later on December 31, and (c) for the last year of the Payment
Term, the period beginning on January 1 of the year in which this Agreement
expires or terminates and ending on the effective date of expiration or
termination of this Agreement.

“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided, that, the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the date of acquisition, (b) Dollar denominated time deposits and
certificates of deposit of (i) any domestic commercial bank of recognized

 

-4-



--------------------------------------------------------------------------------

standing having capital and surplus in excess of $500,000,000 or (ii) any bank
whose short-term commercial paper rating from S&P is at least A-1 or the
equivalent thereof or from Moody’s is at least P-1 or the equivalent thereof
(any such bank being an “Approved Bank”), in each case with maturities of not
more than 365 days from the date of acquisition, (c) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by, any
domestic corporation rated A-1 (or the equivalent thereof) or better by S&P or
P-1 (or the equivalent thereof) or better by Moody’s and maturing within twelve
months of the date of acquisition, (d) repurchase agreements entered into by any
Person with a bank or trust company or recognized securities dealer having
capital and surplus in excess of $500,000,000 for direct obligations issued by
or fully guaranteed by the United States in which such Person shall have a
perfected first priority security interest (subject to no other Liens) and
having, on the date of purchase thereof, a fair market value of at least 100% of
the amount of the repurchase obligations and (e) Investments, classified in
accordance with GAAP as current assets, in money market investment programs
registered under the Investment Company Act of 1940 which are administered by
reputable financial institutions having capital of at least $500,000,000 and the
portfolios of which are limited to Investments of the character described in the
foregoing subdivisions (a) through (d).

“CDA” means the Confidentiality Agreement dated as of July 18, 2018 by and
between HealthCare Royalty Management, LLC and the Company.

“CFC” means any Foreign Subsidiary that is a “controlled foreign corporation”
within the meaning of Section 957(a) of the Internal Revenue Code.

“Change of Control” means the occurrence of any of the following events:

(a)      any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act, but excluding any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) is or
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that a person or group shall be deemed to have “beneficial
ownership” of all securities that such person or group has the right to acquire,
whether such right is exercisable immediately or only after the passage of time
(such right, an “option right”)), directly or indirectly, of Equity Interests
representing 50% or more of the aggregate ordinary voting power in the election
of the Board of Directors of the Company represented by the issued and
outstanding Equity Interests of the Company on a fully-diluted basis (and taking
into account all such securities that such person or group has the right to
acquire pursuant to any option right) provided, however, that (x) a person shall
not be deemed beneficial owner of, or to own beneficially, (A) any securities
tendered pursuant to a tender or exchange offer made by or on behalf of such
person or any of such person’s Affiliates until such tendered securities are
accepted for purchase or exchange thereunder, or (B) any securities if such
beneficial ownership (i) arises solely as a result of a revocable proxy
delivered in response to a proxy or consent solicitation made pursuant to the
applicable rules and regulations under the Exchange Act, and (ii) is not also
then reportable on Schedule 13D (or any successor schedule) under the Exchange
Act and (y) a transaction will not be deemed to involve a change of control
under this clause (a) if (A) the Company becomes a direct or indirect wholly
owned subsidiary of a holding company and (B)(i) the direct or indirect holders
of the voting Equity Interests of such

 

-5-



--------------------------------------------------------------------------------

holding company immediately following that transaction are the same as the
holders of the Company’s voting Equity Interests immediately prior to that
transaction and each holder holds the same percentage of voting Equity Interests
of such holding company as such holder held of the Company’s voting Equity
Interests immediately prior to that transaction or (ii) the Company’s voting
Equity Interests outstanding immediately prior to such transaction are converted
into or exchanged for, a majority of the voting Equity Interests of such holding
company immediately after giving effect to such transaction; or

(b)      during any period of twelve (12) consecutive months, a majority of the
members of the Board of Directors of the Company cease to be composed of
individuals (i) who were members of that Board of Directors on the first day of
such period, (ii) whose election, appointment or nomination to that Board of
Directors was approved by individuals referred to in clause (i) above
constituting at the time of such election, appointment or nomination at least a
majority of that Board of Directors (either by a specific vote or by approval of
the proxy statement of the Company in which such member was named as a nominee
for election as a director, without objection to such nomination) or (iii) whose
election or nomination to that Board of Directors was approved by individuals
referred to in clauses (i) and (ii) above constituting at the time of such
election, appointment or nomination at least a majority of that Board of
Directors;

(c)      any “change of control”, “fundamental change” or any comparable term
shall occur under the Permitted Debt Facility Document; or

(d)      the Company or any of its Subsidiaries grants or transfers the right to
Commercialize Selinexor to any Person in the United States other than to the
Company or any of its Subsidiaries.

“Closing” has the meaning set forth in Section 8.1.

“Closing Date” means the Initial Closing Date or Subsequent Closing Date, as
applicable.

“Collateral” means all of each Grantor’s right, title and interest in, to and
under, any assets relating to Selinexor whether now owned or hereafter acquired,
including, without limitation:

(a)      the Material Contracts (including, without limitation, the License
Agreements) and any other contracts relating to Selinexor to which such Grantor
is a party;

(b)      the IP Rights relating to Selinexor;

(c)      gross revenues of the Company and its Subsidiaries with respect to
Selinexor;

(d)      the Lockbox Account, the Collection Account and all rights (contractual
and otherwise and whether constituting accounts, contract rights, financial
assets, cash, investment property or general intangibles) arising under,
connected with or in any way related to the Collection Account and the Lockbox
Account and

 

-6-



--------------------------------------------------------------------------------

(e)      all of the Equity Interests in the Guarantors;

(f)      to the extent that any Subsidiary that owns any portion of any asset
relating to Selinexor is organized as a Massachusetts Securities Corporation,
all of the Equity Interests in such Subsidiary;

(g)      to the extent that any Subsidiary that owns any portion of any asset
relating to Selinexor is an Excluded Subsidiary, 100% of the non-voting Equity
Interests (if any) and 65% of its voting Equity Interests in such Excluded
Subsidiary;

(h)      any assets directly relating to Selinexor that may be acquired by any
Grantor after the Initial Closing Date; and

(i)      all proceeds resulting from the assets described in each of the
foregoing clauses.

For the avoidance of doubt, “Collateral” does not include the Company’s product
candidates verdinexor, KPT-9274 and eltanexor.

“Collection Account” means the Deposit Account established and maintained at any
Depositary Bank solely for the purpose of receiving remittance of proceeds of
accounts and royalty receivables of the Company arising from sales of the
Included Product or Other Royalty Payments and disbursement thereof as provided
herein, and any successor Collection Account entered into in accordance with
Section 3.2(d).

“Commercialization” means, on a country-by-country basis, any and all activities
with respect to the manufacture, distribution, marketing, detailing, promotion,
selling and securing of reimbursement of the Included Product in accordance with
the Product Plans in a country after Marketing Authorization for the Included
Product in that country has been obtained, which shall include, as applicable,
post-marketing approval studies, post-launch marketing, promoting, detailing,
marketing research, distributing, customer service, selling the Included
Product, importing, exporting or transporting the Included Product for sale, and
regulatory compliance with respect to the foregoing, in each case in accordance
with the Product Plans. When used as a verb, “Commercialize” means to engage in
Commercialization.

“Commercially Reasonable and Diligent Efforts” means, with respect to the
efforts to be expended with respect to any Included Product in any country or
regulatory jurisdiction, such efforts and resources normally used by a
reasonably prudent company in the biotechnology industry of a size and product
portfolio comparable, and with similar resources available, to the Company and
its Affiliates with the marketing, sale and product development and research
plans similar to the Product Plans in the biopharmaceutical industry, taken as a
whole, in such applicable country or jurisdiction, with respect to a
pharmaceutical product for which substantially the same Regulatory Approval is
held as for such Included Product, which pharmaceutical product is owned or
licensed in the same manner as such Included Product, which pharmaceutical
product is at a similar stage in its product life and of similar market and
profit potential as such Included Product, taking into account efficacy, safety,
approved labeling, the competitiveness of alternative products in such country
or jurisdiction, pricing/reimbursement for the pharmaceutical product in such
country or jurisdiction relative to

 

-7-



--------------------------------------------------------------------------------

other countries and jurisdictions, the intellectual property and regulatory
protection of the pharmaceutical product in such country or jurisdiction, the
regulatory structure in such country or jurisdiction and the profitability of
the pharmaceutical product in such country or jurisdiction, all as measured by
the facts and circumstances in existence at the time such efforts are due.

“Company” has the meaning set forth in the preamble.

“Company Account” means an account established for the benefit of Company that
is not subject to the Deposit Agreement.

“Company Indemnification Obligations” has the meaning set forth in Section 10.1.

“Company Indemnified Party” has the meaning set forth in Section 10.2.

“Company Party” means any of the Company, the Guarantors and the Pledged
Subsidiaries.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Confidential Information” means any and all technical and non-technical
non-public information provided by either Party to the other (including, without
limitation, the reports provided pursuant to Section 3.4 and any notices or
other information provided pursuant to Section 6.3), either directly or
indirectly, and including any materials prepared on the basis of such
information, whether in graphic, written, electronic or oral form, and marked or
identified at the time of disclosure as confidential, or which by its context
would reasonably be deemed to be confidential, including without limitation
information relating to a Party’s technology, products and services, and any
business, financial or customer information relating to a Party. The existence
and terms of this Agreement shall be deemed the Confidential Information of both
Parties. For clarity, this Agreement shall supersede the CDA and the CDA shall
cease to be of any force and effect following the execution of this Agreement;
provided, however, that all information falling within the definition of
“Confidential Information” set forth in the CDA shall also be deemed
Confidential Information disclosed pursuant to this Agreement, and the use and
disclosure of such Confidential Information following the date of this Agreement
shall be subject to the provisions of Article IX.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Copyright License” means any agreement, whether written or oral, providing for
the grant of any right to use any Work under any Copyright.

“Copyrights” means (a) all proprietary rights afforded Works pursuant to Title
17 of the United States Code, including, without limitation, all rights in mask
works, copyrights and original designs, and all proprietary rights afforded such
Works by other countries for the full term thereof (and including all rights
accruing by virtue of bilateral or international treaties and

 

-8-



--------------------------------------------------------------------------------

conventions thereto), whether registered or unregistered, including, but not
limited to, all applications for registration, renewals, extensions, reversions
or restorations thereof now or hereafter provided for by Law and all rights to
make applications for registrations and recordations, regardless of the medium
of fixation or means of expression, which are owned by or licensed to the
Company or any Subsidiary or with respect to which the Company or any Subsidiary
is authorized or granted rights under or to; and (b) all copyright rights under
the copyright Laws of the United States and all other countries for the full
term thereof (and including all rights accruing by virtue of bilateral or
international copyright treaties and conventions), whether registered or
unregistered, including, but not limited to, all applications for registration,
renewals, extensions, reversions or restorations of copyrights now or hereafter
provided for by Law and all rights to make applications for copyright
registrations and recordations, regardless of the medium of fixation or means of
expression, which are owned by or licensed to the Company or any Subsidiary or
with respect to which the Company or any Subsidiary is authorized or granted
rights under or to.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Deposit Account” means a “deposit account” (as defined in Article 9 of the
Uniform Commercial Code), investment account or other account in which funds are
held or invested to or for the credit or account of any Party.

“Deposit Agreement” means the deposit account control agreement entered into by
the Depositary Bank, the Investor Representative and the Company (and any
Permitted Debt Creditors, if applicable), which shall be in form and substance
reasonably acceptable to the Investor Representative and the Company, as
amended, supplemented or otherwise modified from time to time and any
replacements thereof.

“Depositary Bank” means Bank of America, N.A. or such other bank or financial
institution approved by the Investor Representative and the Company, including
any successor Depositary Bank appointed pursuant to Section 3.2(d).

“Designated Jurisdiction” means any country, territory or region to the extent
that such country, territory or region is the subject of any Sanction.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction or any issuance by any
Subsidiary of its Equity Interests other than to a Grantor) of any property
included in the Collateral (or owned by any Pledged Subsidiary and relating to
Selinexor) by any Company Party or any Affiliate of the Company, including any
sale, assignment, transfer or other disposal, with or without recourse, of any
notes or accounts receivable or any rights and claims associated therewith, but
excluding the following (collectively, the “Permitted Transfers”): (a) the sale,
lease, license,

 

-9-



--------------------------------------------------------------------------------

transfer or other disposition of inventory in the ordinary course of business,
(b) the sale, lease, license, transfer or other disposition in the ordinary
course of business of surplus, obsolete or worn out property no longer used or
useful in the conduct of Business of the Company and its Affiliates, (c) any
sale, lease, license, transfer or other disposition of property to any Company
Party; provided, that, if the transferor of such property is a Company Party
(i) the transferee thereof must be a Company Party or (ii) to the extent such
transaction constitutes an Investment, such transaction is permitted under
Section 7.2, (d) the abandonment or other disposition of IP Rights that are not
material or are no longer used or useful in any material respect in the Business
of the Company and its Affiliates, (e) licenses, sublicenses, leases or
subleases (other than relating to IP Rights, in each case) granted to third
parties in the ordinary course of business and not interfering with the Business
of the Company and its Affiliates, (f) any Involuntary Disposition or any sale,
lease, license or other disposition of property (other than, for the avoidance
of doubt, IP Rights) in settlement of, or to make payment in satisfaction of,
any property or casualty insurance, (g) dispositions of cash and Cash
Equivalents, in each case, in the ordinary course of business, (h) dispositions
consisting of the sale, transfer, assignment or other disposition of unpaid and
overdue accounts receivable in connection with the collection, compromise or
settlement thereof in the ordinary course of business and not as part of a
financing transaction, (i) Permitted Licenses, (j) to the extent constituting
Permitted Liens, (k) sales, leases, licenses, transfers or other dispositions of
property to the extent that (i) such property is exchanged for credit against
the purchase price of similar replacement property or (ii) the proceeds of such
sale, lease, license, transfer or other disposition are promptly applied to the
purchase price of similar replacement property, (l) the sale, transfer, issuance
or other disposition of a de minimis number of shares of the Equity Interests of
a Foreign Subsidiary of a Company Party in order to qualify members of the
governing body of such Subsidiary if required by Applicable Law,
(m) dispositions of property the aggregate net book value of which does not
exceed $5,000,000 during the term of this Agreement; and (n) the sale, lease,
license, transfer or other disposition of any asset among non-Company Parties.
It is understood and agreed that, notwithstanding anything to the contrary set
forth in this definition, in no event shall a “Permitted Transfer” include any
license of any Included Product included in the Collateral or owned by any
Pledged Subsidiary and relating to Selinexor (or any IP Rights associated
therewith) other than Permitted Licenses.

“Disputes” has the meaning set forth in Section 4.10(e).

“Disqualified Capital Stock” means any Equity Interests that (i) by its terms,
(ii) by the terms of any security into which it is convertible or for which it
is exchangeable, or (iii) by contract or otherwise, is, or upon the happening of
any event or passage of time would be, required to be redeemed, or is redeemable
at the option of the holder thereof, in any such case on or prior to the date
that is 91 days after the Legal Maturity Date; provided that only the portion of
Equity Interests (or portion of security into which it is convertible or for
which it is exchangeable) which is, or upon the happening of any event or
passage of time would be, required to be redeemed, or is redeemable at the
option of the holder thereof, on or prior to such date will be deemed to be
Disqualified Capital Stock; and provided further that if such Equity Interests
are issued to any plan for the benefit of directors, managers, employees,
officers or consultants of the Company or its Subsidiaries or by any such plan
to such directors, managers, employees, officers or consultants, such Equity
Interests shall not constitute Disqualified Capital Stock solely because it may
be required to be repurchased by the Company or its Subsidiaries in

 

-10-



--------------------------------------------------------------------------------

order to satisfy applicable statutory or regulatory obligations. Notwithstanding
the preceding sentence, any Equity Interests that would constitute Disqualified
Capital Stock solely because the holders thereof have the right to require the
redemption or repurchase of such Equity Interests upon the occurrence of a
Change of Control, fundamental change or an asset sale will not constitute
Disqualified Capital Stock if the “asset sale,” “fundamental change” or “Change
of Control” provisions applicable to such Equity Interests provide that the
issuer thereof will not redeem or repurchase any such Equity Interests pursuant
to such provisions prior to all other Obligations (other than contingent
indemnification obligations for which no claim has been asserted) having been
irrevocably paid in full in cash.

“Dollar” or the sign “$” means United States dollars.

“Domain Names” means all domain names and URLs that are registered and/or owned
by or licensed to the Company or any Subsidiary or with respect to which the
Company or any Subsidiary is authorized or granted rights under or to.

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state of the United States or the District of Columbia.

“Drug Application” means a New Drug Application or an Abbreviated New Drug
Application, as those terms are defined in the FDCA and the FDA regulations
promulgated thereunder, for any Included Product, as appropriate, in each case
of the Company or any Subsidiary.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union, the
United Kingdom, Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member, membership or trust
interests therein), whether voting or nonvoting, and whether or not such shares,
warrants, options, rights or other interests are outstanding on any date of
determination.

 

-11-



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan,
(b) the withdrawal of the Company or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA, (c) a complete or partial withdrawal (within the meaning of Sections 4203
and 4205 of ERISA) by the Company or any ERISA Affiliate from a Multiemployer
Plan, (d) the filing by the plan administrator of a notice of intent to
terminate a Pension Plan or the treatment of a Pension Plan amendment as a
termination under Sections 4041 of ERISA, (e) the institution by the PBGC of
proceedings under Section 4042 of ERISA to terminate a Pension Plan, (f) the
determination that any Multiemployer Plan is considered an at-risk plan or a
plan in endangered or critical status within the meaning of Section 432 of the
Internal Revenue Code or Section 305 of ERISA or is insolvent, within the
meaning of Section 4245 of ERISA, or has been terminated, within the meaning of
Section 4041A of ERISA, (g) the determination that any Pension Plan is at
at-risk status within the meaning of Section 303 of ERISA, or (h) the imposition
of any liability pursuant to Sections 4062(e) or 4069 of ERISA or by reason of
the application of Section 4212(c) of ERISA upon the Company or any ERISA
Affiliate.

“Event of Default” has the meaning set forth in Section 11.1.

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

“Excluded Foreign Subsidiary” means (a) any CFC and (b) any Subsidiary of a CFC.

“Excluded Liabilities and Obligations” has the meaning set forth in Section 2.2.

“Excluded Subsidiary” means (a) any Excluded Foreign Subsidiary and (b) any
Foreign Subsidiary Holding Company, in each case, in respect of which either
(a) the pledge of all of the Equity Interests of such Subsidiary as Collateral
or (b) the guaranteeing by such Subsidiary of the Obligations, would, in the
good faith judgment of the Company, with the consent of the Investor
Representative, be reasonably expected to result in material adverse tax
consequences to any Company Party.

“Excluded Taxes” means (i) Taxes imposed on or measured by the Investor’s net
income, however denominated, franchise (and similar) Taxes imposed in lieu of
net income Taxes, and branch profits taxes (or any similar taxes), in each case,
imposed by any jurisdiction as a result of the Investor being organized in or
having its principal office in such jurisdiction, or as a result of any other
present or former connection between the Investor and such jurisdiction other
than any connections arising from executing, delivering, being a party to,
engaging in any

 

-12-



--------------------------------------------------------------------------------

transactions pursuant to, performing its obligations under, receiving payments
under, or enforcing this Agreement, (ii) Taxes attributable to the failure of
the Investor to deliver any documentation reasonably requested by the Company
that the Investor is legally eligible to deliver, and (iii) any U.S. federal
withholding Taxes.

“Existing Convertible Notes” means the Company’s 3.00% Convertible Senior Notes
due 2025 issued under the Indenture, dated October 16, 2018, by and between the
Company and Wilmington Trust, National Association, (the “Indenture”) as the
same may be amended, supplemented, restated or refinanced.

“Existing Partnership Agreements” means (a) that certain License Agreement by
and between the Company and Antengene Therapeutics Limited, dated May 23, 2018,
and (b) that certain License Agreement by and between the Company and Ono
Pharmaceutical Co., Ltd., dated October 11, 2017.

“Existing Selinexor Material Contracts” means the Material Contracts relating to
Selinexor set forth on Schedule 4.12(a) as of the Effective Date, and any
replacement therefor.

“FDA” means the U.S. Food and Drug Administration or any successor agency or
authority thereto.

“Final Payment Amount” means as of any date of determination, the amount equal
to the Hard Cap less the aggregate of all of the payments made to the Investor
Representative prior to such date.

“First Investment Amount” has the meaning set forth in Section 2.1(a).

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Foreign Subsidiary Holding Company” means any Subsidiary that has no material
assets other than directly or indirectly owned Equity Interests in one or more
CFCs or other Foreign Subsidiary Holding Companies.

“GAAP” means generally accepted accounting principles in effect as the standard
financial accounting guidelines in the United States from time to time
(consistently applied and on a basis consistent with the accounting policies,
practices, procedures, valuation methods and principles used in preparing the
Company’s financial statements), and any successor thereto; provided that if a
transition in such generally accepted accounting principles would substantively
change the recognition of revenue with respect to Net Revenues (as currently
defined) and its calculation as set forth this Agreement, then the Parties shall
mutually agree to amendments to this Agreement in order to cause the amount of
Revenue Interests as determined after giving effect to such transition in
generally accepted accounting principles to be substantially the same as the
amount of Revenue Interests as determined under generally accepted accounting
principles in effect as the standard financial accounting guidelines in the
United States as of the Effective Date.

“Governmental Authority” means the government of the United States, any other
nation or any political subdivision thereof, whether state, local or otherwise,
and any agency,

 

-13-



--------------------------------------------------------------------------------

authority (including supranational authority), commission, instrumentality,
regulatory body, court, central bank or other Person exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government, including each Patent Office, the FDA and any
other government authority in any jurisdiction.

“Governmental Licenses” means all authorizations issuing from a Governmental
Authority, including the FDA, based upon or as a result of applications to and
requests for approval from a Governmental Authority for the right to
manufacture, import, store, market, promote, advertise, offer for sale, sell,
use and/or otherwise distribute a Included Product, which are owned by or
licensed to the Company or any Subsidiary, acquired by the Company or any
Subsidiary via assignment, purchase or otherwise or that the Company or any
Subsidiary is authorized or granted rights under or to.

“Grantors” means the Company and the Guarantors.

“Guarantors” means (i) each Subsidiary (other than the Excluded Subsidiaries)
that own any portion of the Collateral as of the Initial Closing Date and
(ii) any other Subsidiary of the Company that executes and delivers a Joinder
Agreement pursuant to Section 6.1.

“Guaranty” means a customary guaranty dated as of the Initial Closing Date
executed in favor of the Investor Representative, for the benefit of the
Investor, by the Company and each of the Guarantors, as amended or modified from
time to time in accordance with the terms hereof.

“Hard Cap” means one hundred eighty five percent (185%) of the Investment
Amount.

“Hedging Agreements” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Included Product” means any pharmaceutical or biological composition containing
Selinexor, including the product currently trademarked in the United States as
XPOVIO™, and any other products that may be developed or marketed by the Company
or any

 

-14-



--------------------------------------------------------------------------------

of its Subsidiaries. For clarity, references in this Agreement to “an” Included
Product or to “the” Included Product refer to any Included Product.

“Included Product Payment Amount” means, for each Calendar Quarter, an amount
equal to the Applicable Tiered Percentage multiplied by the Quarterly Net
Revenues for such Calendar Quarter. For clarity, the Applicable Tiered
Percentage used to calculate the Included Product Payment Amount for a given
Calendar Quarter will be based on the aggregate Net Revenues in the Territory
billed or invoiced in such Calendar Quarter and all prior Calendar Quarters in
the applicable Calendar Year. The Included Product Payment Amount for each
Quarterly Payment Date shall be determined in a manner consistent with the
example of such calculation set forth in Exhibit D.

“Indebtedness” of any Person means (a) any obligation of such Person for
borrowed money, (b) any obligation of such Person evidenced by a bond,
debenture, note or other similar instrument, (c) any obligation of such Person
to pay the deferred purchase price of property or services (except (i) trade
accounts payable that arise in the ordinary course of business, (ii) payroll
liabilities and deferred compensation, and (iii) any purchase price adjustment,
royalty, earnout, milestone payments, contingent payment or deferred payment of
a similar nature incurred in connection with any license, lease, contract
research and clinic trial arrangements or acquisition), (d) any obligation of
such Person as lessee under a capital lease (under GAAP as in effect on the date
hereof), (e) any obligation of such Person to purchase securities or other
property that arises out of or in connection with the sale of the same or
substantially similar securities or property, (f) any non-contingent obligation
of such Person to reimburse any other Person in respect of amounts paid under a
letter of credit or other guaranty issued by such other Person, (g) any
Indebtedness of others secured by a Lien on any asset of such Person, and
(h) any Indebtedness of others guaranteed by such Person; provided that
intercompany loans among the Company and its Affiliates shall not constitute
Indebtedness.

“Indemnified Taxes” means all Taxes imposed on or with respect to any payment
made by or on account of any obligation of the Company under this Agreement,
other than Excluded Taxes.

“Initial Closing Date” has the meaning set forth in Section 8.1(a).

“Intellectual Property” means all intellectual property, including but not
limited to patents, patent applications, trademarks, trademark applications and
know-how, necessary for the sale, manufacture, use, importation or marketing of
the Included Product that is owned or controlled (and if controlled, only to the
extent of control) by the Company as of the Closing Date and during term of this
Agreement.

“Internal Revenue Code” means the United States Internal Revenue Code of 1986,
as amended.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation

 

-15-



--------------------------------------------------------------------------------

or interest in, another Person, including any partnership or joint venture
interest in such other Person and any arrangement pursuant to which the investor
guarantees Indebtedness of such other Person, or (c) an Acquisition. For
purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment but giving effect (without
duplication) to all subsequent reductions in the amount of such Investment as a
result of (x) any dividend, distribution, interest payment, return of capital,
repayment or other payment or disposition thereof (valued at its fair market
value at the time of such sale) or (y) any cancellation of any Investment in the
form of a guarantee without payment therefor by such guarantor, in each case,
not to exceed the original amount, or fair market value, of such Investment

“Investment Amount” means the aggregate of the First Investment Amount and if
funded pursuant to Section 2.1(b), the Second Investment Amount.

“Investor” or “Investors” means the Persons identified as an “Investor” on the
signature pages hereto and their successors and assigns.

“Investor Account” means such account as designated by the Investor
Representative to the Company in writing from time to time.

“Investor Indemnification Obligations” has the meaning set forth in
Section 10.2.

“Investor Indemnified Party” has the meaning set forth in Section 10.1.

“Investor Representative” means HealthCare Royalty Management, LLC, as agent for
the Investor.

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Party or any
of its Subsidiaries.

“IP Rights” means, collectively, all Copyrights, all Copyright Licenses, all
Domain Names, all Drug Applications, all Other Intellectual Property, all Other
IP Agreements, all Patents, all Patent Licenses, all Patent Rights, all
Proprietary Databases, all Proprietary Software, all Trademarks, all Trademark
Licenses, all Trade Secrets, all Websites, all Website Agreements and all
Regulatory Approvals, in each case, which are owned or controlled by, issued or
licensed to, licensed by, or hereafter acquired or licensed by, the Company,
including (but not limited to) the items listed on Schedule 4.10.

“IRS” means the United States Internal Revenue Service.

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit F executed and delivered by each Subsidiary in accordance with the
provisions of Section 6.1.

“Knowledge” means, with respect to the Company, (a) for purposes of Article IV,
the knowledge, after due inquiry, as of the date of this Agreement, of any of
the officers of the Company identified on Schedule 1.1, and (b) for all other
purposes of this Agreement, the

 

-16-



--------------------------------------------------------------------------------

knowledge, after due inquiry, as of a specified time, of any of the officers of
the Company identified on Schedule 1.1 or any successor to any such officer
holding the same or substantially similar officer position at such time.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case, whether or not, having the force of law.

“Legal Maturity Date” means the date that is the twelve (12) year anniversary of
the Initial Closing Date.

“License Agreement” means (i) each agreement identified on Schedule 6.8 as of
the Effective Date and (ii) any New License Agreements, which may be added to
Schedule 6.8.

“Licensee” means, with respect to the Included Product, a Third Party to whom
the Company or any Affiliate of the Company has granted a license or sublicense
to any Third Party to develop, have developed, make, have made, seek Regulatory
Approvals for, distribute, use, have used, import, sell, offer to sell, have
sold or otherwise Commercialize such Included Product under the applicable
License Agreement. As used in this Agreement “Licensee” includes any Third Party
to whom the Company or any Affiliate of the Company has granted the right (or
any Third Party to whom any such Third Party has granted the right) to
distribute the Included Product.

“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against
or interest in property or other priority or preferential arrangement of any
kind or nature whatsoever, in each case to secure payment of a debt or
performance of an obligation, including any conditional sale or any sale with
recourse.

“Lockbox Account” means the Deposit Account established and maintained at any
Depositary Bank solely for the purpose of receiving remittance of proceeds of
accounts and royalty receivables of the Company arising from sales of the
Included Product or Other Royalty Payments and disbursement thereof as provided
herein, and any successor Lockbox Account entered into in accordance with
Section 3.2(d).

“Loss” means any actual loss, assessment, award, cause of action, claim, charge,
cost, expense (including reasonable expenses of investigation and reasonable
attorneys’ fees), fine, judgment, liability, obligation or penalty; provided,
however that Loss shall not include any lost profits or revenue or
consequential, punitive, special or incidental damages except (a) the amount of
any Revenue Interests that are not received by Investor Representative due to
failure by any Third Party to make payment thereof (other than resulting from
any matter described in Section 10.1(a), (b), (c) or (d)) and (b) any lost
profits or revenue or consequential, punitive, special or incidental damages
awarded or payable by Investor to a Third Party in connection with

 

-17-



--------------------------------------------------------------------------------

a claim or action for which the Company is required to indemnify Investor
pursuant to Section 10.1.

“Marketing Authorization” means, with respect to the Included Product, the
Regulatory Approval required by Applicable Law to sell the Included Product in a
country or region, including, to the extent required by Applicable Law for the
sale of the Included Product, all pricing approvals and government reimbursement
approvals.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the business, assets, properties, liabilities or financial
condition of the Company and its Subsidiaries taken as a whole, (b) a material
impairment of the rights and remedies of the Investor under any Transaction
Document to which it is a party or a material impairment in the perfection or
priority of the Investor’s security interests in the Collateral, (c) an
impairment of the ability of the Company Parties (taken as a whole) to perform
their respective obligations under the Transaction Documents that could
reasonably be expected to have a material adverse effect on the business,
assets, properties, liabilities or financial condition of the Company and its
Subsidiaries taken as a whole, (d) a material adverse effect upon the legality,
validity, binding effect or enforceability against any Company Party of any
Transaction Document to which it is a party or (e) an adverse effect (other than
any de minimis effect) on the timing, amount or duration of amounts payable in
respect of the Revenue Interests in accordance with the Transaction Documents or
the right of the Investor to receive the Revenue Interests.

“Material Contract Counterparty” means a counterparty to any Material Contract.

“Material Contracts” means each contract or other agreement to which the Company
or any of its Subsidiaries is a party, and that is material to the marketing,
sale, distribution, supply or production (including manufacturing, packaging or
labeling) of the Included Product (including, without limitation, all waivers,
amendments, supplements and other modifications thereto).

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Net Revenues” means the Net Sales, Other Royalty Payments and any other
payments made in lieu of the sale of any Included Product (to the extent such
payments are not included in the Net Sales or Other Royalty Payments) recognized
as revenue by the Company and its Subsidiaries in accordance with GAAP.

“Net Sales” means, with respect to the Included Product, the gross amount billed
or invoiced or otherwise recognized as revenue by the Company and its
Subsidiaries in accordance with GAAP in respect of sales or other dispositions
of the Included Product in the Territory by the Company, its Affiliates or
Licensees (or any permitted assignee or transferee hereunder) (but not including
sales to an Affiliate or Licensee unless the Affiliate or Licensee is the
ultimate end user of the Included Product; provided that for purposes of this
Net Sales

 

-18-



--------------------------------------------------------------------------------

definition, a Third-Party distributor to which the Company has sold Included
Product for no less than wholesale value shall be considered an “end user”, and
sales by such distributor to any Third Parties shall not be included in Net
Sales), less the following deductions to the extent included in the gross amount
billed or invoiced in respect of sales or other dispositions of the Included
Product or otherwise recognized as revenue by the Company and its Subsidiaries
in accordance with GAAP: (a) rebates, credits or allowances actually granted for
damaged or defective products, returns or rejections of Included Products or
recalls, or for retroactive price reductions and billing errors; (b) normal and
customary trade, cash, quantity and other customary discounts, allowances and
credits (including chargebacks) given to Third Parties in the ordinary course of
business; (c) excise taxes, sales taxes, duties, VAT taxes and other taxes to
the extent imposed upon and paid with respect to the sales price, and a pro rata
portion of pharmaceutical excise taxes imposed on sales of pharmaceutical
products as a whole and not specific to Included Products (such as those imposed
by the U.S. Patient Protection and Affordable Care Act of 2010, Pub. L.
No. 111-148, as amended) (and excluding in each case national or local taxes
based on income); (d) freight, postage, shipping and shipping insurance expense
and other transportation charges directly related to the distribution of the
Included Product; (e) distribution services agreement fees and other similar
amounts allowed or paid to Third Party distributors, including specialty
distributors of the Included Product, (f) rebates made with respect to sales
paid for by any Governmental Authority, their agencies and purchasers and
reimbursers, managed health care organizations, or to trade customers; (g) the
portion of administrative fees paid during the relevant time period to group
purchasing organizations or pharmaceutical benefit managers relating to the
Included Product; (h) any invoiced amounts that are not collected by the
Company, its Affiliates or Licensees, including bad debts; and (i) any customary
or similar payments to the foregoing (a) – (h) that apply to the sale or
disposition of pharmaceutical products.

In the case of any sale or other disposal for value, such as barter or
counter-trade, of an Included Product, or part thereof, other than in an arm’s
length transaction exclusively for cash, Net Sales shall be calculated as above
on the value of the non-cash consideration received or the fair market price (if
higher) of such Included Product in the country of sale or disposal, as
determined in accordance with GAAP.

“New License Agreement” means any partnership agreement, license agreement or
similar agreement entered into by the Company, pursuant to which the Company or
an Affiliate of the Company has granted a license or sublicense to any Third
Party to develop, have developed, make, have made, seek Regulatory Approvals
for, distribute, use, have used, import, sell, offer to sell, have sold or
otherwise Commercialize such Included Product.

“Obligations” means all liabilities, obligations, covenants and duties of any
the Company Parties arising under this Agreement or any other Transaction
Document or otherwise with respect to the payment of the Hard Cap and the
obligations of the Company to pay any interest accrued on any unpaid Revenue
Interests or the Final Payment Amount and reimburse or indemnify the Investor
for any Losses incurred by the Investor in connection with the enforcement of
its rights under this Agreement.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

-19-



--------------------------------------------------------------------------------

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement, and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Intellectual Property” means all worldwide intellectual property rights,
industrial property rights, proprietary rights and common-law rights, whether
registered or unregistered, which are not otherwise included in Confidential
Information, Copyrights, Copyright Licenses, Domain Names, Governmental
Licenses, Other IP Agreements, Patents, Patent Licenses, Trademarks, Trademark
Licenses, Proprietary Databases, Proprietary Software, Websites, Website
Agreements and Trade Secrets, including, without limitation, all rights to and
under all new and useful algorithms, concepts, data (including all clinical data
relating to a Included Product), databases, designs, discoveries, inventions,
know-how, methods, processes, protocols, chemistries, compositions, formulas,
show-how, software (other than commercially available, off-the-shelf software
that is not assignable in connection with a Change of Control), specifications
for Included Products, techniques, technology, trade dress and all improvements
thereof and thereto, in each of the foregoing cases, which is owned by or
licensed to the Company or any Subsidiary or with respect to which the Company
or any Subsidiary is authorized or granted rights under or to.

“Other IP Agreements” means any agreement, whether written or oral, providing
for the grant of any right under any Proprietary Database, Proprietary Software,
Trade Secret and/or any other IP Right, to the extent that the grant of any such
right is not otherwise the subject of a Copyright License, Trademark License,
Patent License or Website Agreement.

“Other Royalty Payments” means, without duplication, any partnership
distributions, royalty payments, upfront payments, milestone payments or similar
payments or any other amounts payable by the Licensees to the Company or its
Affiliates under or in respect of the applicable License Agreement or any other
amounts or proceeds arising from the applicable License Agreement other than:
(a) payments by Licensees for payment or reimbursement of expenses, including
patent prosecution, defense, enforcement or maintenance expenses in respect of
any intellectual property or IP Rights; (b) the fair market value of payments
received by Company from a Licensee for any debt and/or equity securities or
instruments issued by Company, or payments for an acquisition of all or
substantially all of its assets that include the assignment of this Agreement;
(c) funds received from a Licensee as a reimbursement of expenses for bona fide
research and development of products (including payments for FTEs, clinical
development and manufacturing expenses); and (d) currently unrecognized revenue
from any cash payments received on or before the Initial Closing Date under
lease agreements in effect as of the Initial Closing Date.

 

-20-



--------------------------------------------------------------------------------

“Patent License” means any agreement, whether written or oral, providing for the
grant of any right under any Patent.

“Patent Office” means the applicable patent office, including the United States
Patent and Trademark Office and any comparable foreign patent office, for any
Patents.

“Patent Rights” means any Patents that are owned or controlled by the Company
that claim or cover the Included Product.

“Patents” means all letters patent and patent applications in the United States
and all other countries (and all letters patent that issue therefrom or from an
application claiming priority therefrom) and all reissues, reexaminations,
extensions, renewals, divisions and continuations (including
continuations-in-part and continuing prosecution applications) thereof, for the
full term thereof.

“Payment Term” means the time period commencing on the Initial Closing Date and
expiring on the date upon which the Investor Representative has received in full
(i) cash payments in respect of the Revenue Interests totaling, in the
aggregate, the Hard Cap and (ii) any other Obligations payable by the Company
under this Agreement.

“Pension Plan” means any “employee pension benefit plan” (as defined in
Section 3(2) of ERISA), other than a Multiemployer Plan, that is maintained or
is contributed to by the Company and any ERISA Affiliate and is either covered
by Title IV of ERISA or is subject to minimum funding standards under
Section 412 of the Internal Revenue Code.

“Permits” means licenses, Governmental Licenses, certificates, accreditations,
Regulatory Approvals, other authorizations, registrations, permits, consents,
clearances and approvals required in connection with the conduct of the
Company’s or any Subsidiary’s Business or to comply with any Applicable Laws,
and those issued by state governments for the conduct of the Company’s or any
Subsidiary’s Business.

“Permitted Convertible Notes” means (1) the Existing Convertible Notes, or
(2) any Permitted New Convertible Notes.

“Permitted Convertible Notes Creditors” means the lenders or holders of
Permitted Convertible Notes.

“Permitted Debt” means any of the following Indebtedness of the Company and its
Subsidiaries (which, for purposes of determining whether such Indebtedness
exceeds any maximum amount provided in the applicable clause below, shall be
calculated on a consolidated basis with respect to the Company and its
Subsidiaries):

(a)    the Indebtedness of the Company and its Subsidiaries in respect of any
Permitted Debt Facility;

(b)    Indebtedness under the Transaction Documents;

 

-21-



--------------------------------------------------------------------------------

(c)      unsecured Indebtedness to trade creditors incurred in the ordinary
course of business;

(d)      Guarantees of the Company and its Subsidiaries in respect of
Indebtedness and other obligations of the Company and any Subsidiary otherwise
permitted hereunder;

(e)      Indebtedness incurred by the Company or its Subsidiaries consisting of
(i) the financing of the payment of insurance premiums (ii) take or pay
obligations contained in supply agreements, in each case, in the ordinary course
of business or consistent with past practice, (iii) deferred compensation or
equity based compensation to current or former officers, directors, consultants,
advisors or employees thereof, in each case in the ordinary course of business
and (iv) customer deposits and advance payments received in the ordinary course
of business or consistent with past practice from customers for goods or
services purchased in the ordinary course of business or consistent with past
practice;

(f)      Indebtedness owed to any Person providing worker’s compensation,
health, disability or other employee benefits or property, casualty or liability
insurance to the Company or any Subsidiary incurred in connection with such
Person providing such benefits or insurance pursuant to customary reimbursement
or indemnification obligations to such Person;

(g)      Indebtedness in respect of performance, indemnity, bid, stay, customs,
appeal, replevin and surety bonds, performance and completion guarantees and
other similar bonds or guarantees, trade contracts, government contracts and
leases, in each case, incurred in the ordinary course of business but excluding
guaranties with respect to any obligations for borrowed money;

(h)      Indebtedness arising from (i) the honoring by a bank or other financial
institution of a check, draft, or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services in
the ordinary course of business; provided that such Indebtedness is extinguished
within 5 Business Days of notification to the Company of its incurrence and
(ii) Treasury Management Arrangements;

(i)      (i) Indebtedness of the Company or any Subsidiary of the Company
supported by a letter of credit issued pursuant to any Permitted Debt Facility
in an amount not in excess of the stated amount of such letter of credit, and
(ii) letters of credit, bankers’ acceptances, guarantees or other similar
instruments or obligations issued or relating to liabilities or obligations
incurred in the ordinary course of business; provided, that, the aggregate
outstanding amount of such letters of credit issued under clause (ii) above
shall not exceed $2,500,000 at any time outstanding;

(j)      judgments, decrees, attachments or awards (to the extent that they
would be deemed Indebtedness) that do not constitute an Event of Default under
Section 11.1(f);

(k)      Indebtedness in the form of (i) guarantees of loans and advances to
officers, directors, consultants, managers and employees, in an aggregate amount
not to exceed $2,500,000 at any one time outstanding, and (ii) reimbursements
owed to officers,

 

-22-



--------------------------------------------------------------------------------

directors, managers, consultants and employees of the Company or any Subsidiary
for business expenses of the Company or any Subsidiary;

(l)      Indebtedness consisting of obligations to make payments to current or
former officers, directors and employees of the Company or any of its
Subsidiaries, their respective estates, spouses or former spouses with respect
to the cancellation, purchase or redemption of Equity Interests of the Company
or any of its Subsidiaries to the extent such cancellation, purchase or
redemption is permitted under Section 7.7;

(m)     Acquired Debt; provided that the aggregate outstanding amount of all of
the Acquired Debt shall not exceed $10,000,000 at any one time outstanding;

(n)      to the extent constituting Indebtedness, the grant of any indefeasible
right of use or similar arrangements, including put rights granted in connection
therewith;

(o)      the incurrence by the Company or any Subsidiary of Indebtedness arising
from agreements providing for indemnification, holdback, earnout, adjustment of
purchase price, working capital adjustments or similar obligations, or
guarantees or letters of credit, surety bonds or performance bonds securing any
obligations of the Company or any Subsidiary pursuant to such agreements, in any
case incurred in connection with the disposition or acquisition of any Business
or assets of the Company or any Subsidiary or Equity Interests of a Subsidiary
that is permitted under this Agreement; provided that the aggregate outstanding
amount of such Indebtedness shall not exceed $2,500,000 at any time outstanding;

(p)      Indebtedness consisting of capitalized lease obligations and purchase
money Indebtedness, in each case incurred to finance the acquisition, repair,
improvement or construction of fixed or capital assets of such person, provided
that the principal amount of such Indebtedness does not exceed the lower of the
cost or fair market value of the property so acquired or built or of such
repairs or improvements financed with such Indebtedness (each measured at the
time of such acquisition, repair, improvement or construction is made; provided,
that, (i) the total of all such Indebtedness for all such Persons taken together
shall not exceed an aggregate principal amount of $2,500,000 at any one time
outstanding, (ii) such Indebtedness when incurred shall not exceed the purchase
price of (or the repair, improvement or constructions costs for) the asset(s)
financed and (iii) no such Indebtedness shall be refinanced, renewed or extended
for a principal amount in excess of the principal balance outstanding thereon at
the time of such refinancing, renewal or extension;

(q)      Indebtedness in respect of Hedging Agreements; provided, that, such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view”;

 

-23-



--------------------------------------------------------------------------------

(r)      Indebtedness incurred to refinance the Permitted Debt set forth in any
of clauses (a) through (e); provided that the type and amount of such
refinancing Indebtedness is permitted under such clause;

(s)     Indebtedness secured by Liens of any of the types described under
clauses (c), (d) and (g) of the definition of Permitted Liens, but only to the
extent of the Indebtedness related thereto;

(t)      other unsecured Indebtedness not otherwise permitted under clauses
(a) through (s) inclusive of this definition in an aggregate outstanding
principal amount not to exceed at any time $5,000,000; and

(u)    the Indebtedness set forth on Schedule 4.15(b).

“Permitted Debt Creditors” means the lenders or noteholders, and any
administrative agent, collateral agent, security agent or similar agent under
any Permitted Debt Facility.

“Permitted Debt Facility” means the unsecured credit facility provided under the
Permitted Convertible Notes.

“Permitted Debt Facility Documents” means the documents relating to the
Permitted Convertible Notes set forth on Schedule 4.15(a), which shall be
amended in connection with the issuance of the Permitted New Convertible Notes.

“Permitted Licenses” means, collectively, (a) licenses of over-the-counter
software that is commercially available to the public, (b) non-exclusive and
exclusive licenses for the use of the intellectual property of the Company or
any of its Subsidiaries entered into in the ordinary course of business in the
Territory, (c) licenses of XPOVIO™ or any other Included Product that comprises
a portion of the Collateral outside the United States; provided, that, with
respect to each such license described in clause (b) or (c), (i) no Special
Termination Event, Default or Event of Default has occurred or is continuing at
the time of entry into such license, (ii) the license constitutes an arms-length
transaction, the terms of which, on their face, do not provide for a sale or
assignment from the Company or its Affiliates to a Third Party of any
intellectual property that, at the time of execution of such license, comprises
a portion of the Collateral or the assets of the Pledged Subsidiaries relating
to Selinexor, and do not restrict the ability of the Company or any of its
Subsidiaries, as applicable, to pledge, grant a Lien on or assign or otherwise
transfer such intellectual property (in each case other than customary
non-assignment provisions that restrict the assignability of the license but do
not otherwise restrict the ability of the Company or any Subsidiary (as
applicable) to pledge, grant a Lien on or assign any such intellectual
property), (iii) in the case of any exclusive license, (A) the Company delivers
to the Investor Representative a copy of the final executed exclusive license
promptly upon consummation thereof, subject to reasonable redaction to comply
with obligations of confidentiality, and (B) may be exclusive in respects other
than Territory and may be exclusive as to Territory only as to geographical
areas outside of the United States, and (iv) all Other Royalty Payments that are
payable to the Company or any of its Subsidiaries thereunder are paid to the
Collection Account; (d) any license granted to any Third Party for the
manufacture of any

 

-24-



--------------------------------------------------------------------------------

Included Product or otherwise granted to a vendor or service provider in order
to provide services for the benefit of the Company or its Affiliates; and
(e) any sponsored research or similar agreement providing for the development of
an Included Product that does not grant Commercialization rights to such
Included Product. It is understood and agreed that, notwithstanding anything to
the contrary set forth in this definition, in no event shall a “Permitted
License” include any license to Commercialize Selinexor (or any IP Rights
associated therewith) in the United States (or any state or other political
subdivision thereof), and a “Permitted License” may include a nonexclusive
license to a Third Party in the ordinary course of the Company’s Business in the
import, export, manufacture, make, use, sale, offer for sale, promotion or
distribution of such Included Products so long as such nonexclusive license does
not grant to any Third Party the right to sell, offer for sale, market or
promote such Included Product on a royalty payment basis, profit sharing basis
or any other similar payment structure.

“Permitted Liens” means:

(a)      Liens created in favor of the Investor pursuant to the Transaction
Documents;

(b)      Liens incurred by the Investor;

(c)      inchoate Liens for ad valorem property Taxes not yet delinquent;

(d)      Liens in respect of property of the Company imposed by Applicable Law
which were incurred in the ordinary course of Business and do not secure
Indebtedness for borrowed money, such as carriers’, warehousemen’s,
distributors’, wholesalers’, materialmen’s and mechanics’ liens and other
similar Liens arising in the ordinary course of Business and secure payment
obligations (i) not then due, (ii) if due, not yet overdue by more than thirty
(30) days, (iii) that if overdue by more than thirty (30) days, are being
contested in good faith by appropriate proceedings for which adequate reserves
have been established in accordance with GAAP or (iv) with respect to which the
failure to make payment would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect;

(e)      Liens incurred in the ordinary course of business in connection with
worker’s compensation, unemployment insurance or other forms of governmental
insurance or benefits, insurance, surety bonds, or other obligations of a like
nature or to secure the performance of letters of credit, banker’s acceptances,
bids, tenders, statutory obligations, leases and contracts (other than for
borrowed money) entered into in the ordinary course of business, other than any
Lien imposed by ERISA which has resulted or would result in liability, together
with any other Lien imposed by ERISA, in an aggregate amount in excess of
$2,500,000;

(f)      Liens for Taxes, assessments and governmental charges that are not
delinquent or remain payable without any penalty or that are being contested in
good faith and with due diligence by appropriate proceedings and for which
adequate reserves have been established in accordance with GAAP;

(g)      banker’s liens for collection or rights of set off or similar rights
and remedies as to Deposit Accounts or other funds maintained with depositary
institutions; provided that such Deposit Accounts or funds are not established
or deposited for the purpose of providing

 

-25-



--------------------------------------------------------------------------------

collateral for any Indebtedness and are not subject to restrictions on access by
the Company in excess of those required by applicable banking regulations;

(h)      Liens on assets that do not constitute (i) Collateral or (ii) the
assets of the Pledged Subsidiaries relating to Selinexor;

(i)      Liens in favor of the Company or any Subsidiary;

(j)      Liens on property or Equity Interests of another Person existing at the
time such other Person becomes a Subsidiary of the Company; provided that such
Liens were in existence prior to the contemplation of such merger, amalgamation
or consolidation and do not extend to any assets other than those of the Person
that becomes a Subsidiary of the Company; and provided further that such Liens
were granted to secure repayment of Acquired Debt.

(k)      Liens on property of a Person existing at the time of acquisition
thereof by the Company or any Subsidiary of the Company; provided that such
Liens were in existence prior to the contemplation of such acquisition and do
not extend to any property other than the property so acquired by the Company or
the Subsidiary; and provided further that such Liens were granted to secure
repayment of Acquired Debt.

(l)      Liens on Equity Interests of Subsidiaries that are not (i) Guarantors
or (ii) Pledged Subsidiaries;

(m)    Liens existing on the date of this Agreement;

(n)     Liens securing Indebtedness permitted to be incurred under clause (p) of
the definition of “Permitted Debt” covering only the assets acquired with or
financed by such Indebtedness; provided that individual financings provided by
one lender may be cross collateralized to other financings provided by such
lender or its Affiliates;

(o)      customary Liens incurred in the ordinary course of business to secure
obligations in respect of payment processing services, business credit card
programs, and netting services, overdrafts and related liabilities arising from
treasury, depositary and cash management services;

(p)      Liens on insurance policies, premiums and proceeds thereof, or other
deposits, to secure insurance premium financings with respect to unearned
premiums and other liabilities to insurance carriers;

(q)      Liens on specific items of inventory or other goods (and the proceeds
thereof) of the Company securing such Person’s obligations in respect of
bankers’ acceptances issued or created for the account of such Person to
facilitate the purchase, shipment or storage of such inventory or other goods;

(r)      Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into in the ordinary course
of business;

 

-26-



--------------------------------------------------------------------------------

(s)        Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

(t)        any interest or title of a lessor or licensor under any lease,
sublease, license or sublicense entered into by the Company or any Subsidiary
entered into in the ordinary course of its business;

(u)        Liens on cash collateral securing hedging agreements entered into for
bona fide hedging purposes in the ordinary course of business and not for
speculative purposes; and

(v)        survey exceptions, encumbrances, ground leases, easements (including
reciprocal easement agreements), survey exceptions or reservations of, or rights
of others for, licenses, rights of way, sewers, electric lines, telegraph and
telephone lines and other similar purposes, or zoning, building codes or other
restrictions (including minor defects or irregularities in title and similar
encumbrances) as to the use of real property or Liens incidental to the conduct
of the business of such Person or to the ownership of its properties that do not
in the aggregate materially adversely affect the value of said properties or
materially impair their use in the operation of the business of such Person;

(w)       (i) Liens securing or arising out of judgments, decrees, orders,
awards or notices of lis pendens and associated rights related to litigation
with respect to which such Person shall then be proceeding with an appeal or
other proceedings for review, or in respect of which the period within which
such appeal or proceedings may be initiated shall not have expired, and Liens on
litigation proceeds securing obligations to pay expenses incurred in connection
with such litigation and (ii) Liens arising from judgments, decrees, attachments
or awards that do not constitute an Event of Default under Section 11.1(g);

(x)        Liens in favor of collecting or payor banks having a right of setoff,
revocation, refund or chargeback with respect to money or instruments of the
Company or any Subsidiary on deposit with or in possession of such bank;

(y)        any interest or title of a lessor, licensor or sublicensor in the
property subject to any lease, license or sublicense;

(z)        Liens on equipment or inventory of the Company or any Subsidiary
granted in the ordinary course of business to the Company’s or such Subsidiary’s
supplier at which such equipment or inventory is located;

(aa)      Liens arising from precautionary Uniform Commercial Code financing
statements regarding operating leases or consignments and other precautionary
UCC financing statements or similar filings;

(bb)      Liens on any assets held by a trustee (i) under any indenture
(including the Indenture) or other debt instrument where the proceeds of the
securities issued thereunder are held in escrow pursuant to customary escrow
arrangements pending the release thereof, and (ii) under any indenture pursuant
to customary discharge, redemption or defeasance provisions;

 

-27-



--------------------------------------------------------------------------------

(cc)      Liens of (i) a collection bank arising under Section 4 210 of the
Uniform Commercial Code (or any analogous statutory provision of applicable
foreign Law) on items in the course of collection and which arise from general
banking conditions, (ii) attaching to commodity trading accounts or other
commodities brokerage accounts incurred in the ordinary course of business and
(iii) in favor of a banking or other financial institution arising as a matter
of law or under customary general terms and conditions encumbering deposits or
other funds maintained with a financial institution (including the right of
setoff) and that are within the general parameters customary in the banking
industry or arising pursuant to such banking institutions general terms and
conditions; or

(dd)      Liens on deposits or other amounts held in escrow to secure payments
(contingent or otherwise) payable by the Company with respect to (i) the
settlement, satisfaction, compromise or resolution or judgments, litigation,
arbitration or other Disputes and (ii) any commercial contracts for
manufacturing, production and other service arrangements entered into in the
ordinary course of business.

“Permitted New Convertible Notes” means any unsecured Indebtedness of the
Company in the form of convertible notes; provided that (i) such convertible
notes shall not be guaranteed by any Subsidiary of the Company that is a
Guarantor and any Subsidiary the Equity Interests of which are pledged to the
Investor, (ii) such convertible notes matures after a date that is one year
after the maturity date of the Existing Convertible Notes and (iii) the
aggregate of the principal amounts of all of the outstanding convertible notes
(after giving effect to the issuance of such convertible notes and the use of
proceeds of the issuance of such convertible notes to redeem or repay Permitted
Convertible Notes) does not exceed the greater of (x) $[***] million or
(y) [***]% of the market capitalization of the Company (determined at the time
of signing of the definitive agreement for the issuance of such convertible
notes, after taking into account all of the outstanding convertible notes
immediately after giving effect to the issuance of such convertible notes and
the use of proceeds of the issuance of such convertible notes to redeem or repay
Permitted Convertible Notes).

“Person” means any natural person, firm, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, Governmental Authority or any other legal entity,
including public bodies, whether acting in an individual, fiduciary or other
capacity.

“Plan” means any “employee benefit plan” within the meaning of Section 3(3) of
ERISA (including a Pension Plan) that is maintained for employees of the Company
or, in the case of any Pension Plan, any ERISA Affiliate or to which the Company
or, in the case of any Pension Plan, any ERISA Affiliate is required to
contribute on behalf of any of its employees.

“Pledged Subsidiaries” has the meaning set forth in Section 6.1.

“Product Plans” means the key marketing, sale and product development and
research plans with respect to Selinexor set forth on Exhibit H.

 

-28-



--------------------------------------------------------------------------------

“Proprietary Databases” means any material non-public proprietary database or
information repository that is owned by or licensed to the Company or any
Subsidiary or with respect to which the Company or any Subsidiary is authorized
or granted rights under or to.

“Proprietary Software” means any proprietary software (other than any software
that is generally commercially available, off-the-shelf and/or open source)
including, without limitation, the object code and source code forms of such
software and all associated documentation, which is owned by or licensed to the
Company or any Subsidiary or with respect to which the Company or any Subsidiary
is authorized or granted rights under or to.

“Purpose” has the meaning set forth in Section 9.1.

“Qualified Capital Stock” of any Person means any Equity Interests of such
Person that are not Disqualified Capital Stock.

“Quarterly Net Revenues” means, with respect to any Calendar Quarter, the
aggregate amount of Net Revenues in the Territory for that Calendar Quarter.

“Quarterly Payment Date” means each February 15, May 15, August 15 and
November 15 following the end of the first Calendar Quarter after the Initial
Closing Date (provided if any such date is not a Business Day, the Quarterly
Payment Date shall be the next succeeding Business Day).

“Recipient” has the meaning set forth in Section 9.1.

“Regulatory Agency” means a Governmental Authority with responsibility for the
approval of the marketing and sale of pharmaceuticals or other regulation of
pharmaceuticals in any jurisdiction.

“Regulatory Approvals” means, collectively, all regulatory approvals,
registrations, certificates, authorizations, permits and supplements thereto, as
well as associated materials (including the product dossier) pursuant to which
the Included Product may be marketed, sold and distributed in a jurisdiction,
issued by the appropriate Regulatory Agency.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, chief operating officer, senior vice president, general
counsel, managing director, vice president of finance, treasurer, assistant
treasurer or controller of a Company Party and, solely for purposes of the
delivery of certificates pursuant to this Agreement, the secretary or any
assistant secretary of a Company Party. Any document delivered hereunder that is
signed by a Responsible Officer of a Company Party shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such Company Party and such Responsible Officer
shall be conclusively presumed to have acted on behalf of such Company Party.

 

-29-



--------------------------------------------------------------------------------

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares (or equivalent) of any class of Equity
Interests of the Company or any of its Subsidiaries, now or hereafter
outstanding, (b) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of (i) any shares
(or equivalent) of any class of Equity Interests of the Company or any of its
Subsidiaries, now or hereafter outstanding or (ii) any call option on any shares
(or equivalent) of any class of Equity Interests of the Company or any of its
Subsidiaries (irrespective of whether such call option can be cash, net share or
physically settled), (c) any payment made to retire, or to obtain the surrender
of, any outstanding warrants, options or other rights to acquire shares of any
class of Equity Interests of the Company or any of its Subsidiaries, now or
hereafter outstanding and (d) any payment made in cash to the holders of
Permitted Debt under the Permitted Debt Facility Documents in excess of the
original principal (or notional) amount thereof, interest thereon and any fees
due thereunder.

“Revenue Interests” means all of the Company’s rights, title and interest in and
to, free and clear of any and all Liens, that portion of the Annual Net Revenues
of the Company in an amount equal to the Included Product Payment Amount for
each Calendar Quarter during the Payment Term.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of
McGraw-Hill Financial, Inc., and any successor thereto.

“Safety Notices” means any recalls, field notifications, market withdrawals,
warnings, “dear doctor” letters, investigator notices, safety alerts or other
notices of action issued or instigated by the Company, any Subsidiary or any
Governmental Authority relating to an alleged lack of safety or regulatory
compliance of the Included Products.

“Sale and Leaseback Transaction” means, with respect to any Party or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby the
Party or such Subsidiary shall sell or transfer any property used or useful in
its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property being sold or transferred.

“Sanction(s)” means any sanction administered or enforced by the United States
government (including, without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.

“SEC” means the Securities and Exchange Commission or any successor agency or
authority thereto.

“Second Investment Amount” has the meaning set forth in Section 2.1(b).

“Securities Account” means a “securities account” (as defined in Article 8 of
the Uniform Commercial Code) or other account to or for the credit or account of
any Party to which a financial asset is or may be credited in accordance with an
agreement under which the Person maintaining the account undertakes to treat the
Person for whom the account is maintained as entitled to exercise the rights
that comprise the financial asset.

 

-30-



--------------------------------------------------------------------------------

“Security Agreement” means a customary security agreement dated as of the
Initial Closing Date executed in favor of the Investor Representative, for the
benefit of the Investor, by the Company and each of the Guarantors, as amended
or modified from time to time in accordance with the terms hereof.

“Selinexor” means the compound described on Schedule 1.

“Selinexor Material Contracts” means any Material Contract relating to
Selinexor.

“Selinexor U.S. Net Sales” means the Net Sales attributable to Selinexor in the
United States.

“Set-off” means any set-off, off-set, reduction or similar deduction.

“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature in their ordinary course, (c) such
Person is not engaged in a business or a transaction, and is not about to engage
in a business or a transaction, for which such Person’s property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which such Person is engaged or is to
engage, (d) the fair value of the property of such Person is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person and (e) the present fair salable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured. In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that would become an actual or matured liability.

“Special Maturity Payment Amount” means the amount calculated in accordance with
Exhibit I.

“Special Termination Amount” means the amount calculated in accordance with
Exhibit E.

“Special Termination Event” has the meaning set forth in Exhibit E.

“Subsequent Closing Date” has the meaning set forth in Section 8.1(b).

“Subsidiary” means with respect to any Person (a) any entity as to which such
Person directly or indirectly owns outstanding voting securities with power to
vote fifty percent (50%) or more of the outstanding Voting Stock of such entity
or (b) any entity as to which fifty percent (50%) or more of its outstanding
Voting Stock are directly or indirectly owned, controlled or held by such Person
with power to vote such securities. As of the Effective Date, the Subsidiaries
of the Company are set forth on Schedule 4.20.

 

-31-



--------------------------------------------------------------------------------

“Tax” or “Taxes” means any U.S. federal, state, local or non-U.S. tax, levy,
impost, duty, assessment or withholding or other similar fee, deduction or
charge, including all excise, sales, use, value added, transfer, stamp,
documentary, filing, recordation and other fees imposed by any taxing authority
(and interest, fines, penalties and additions related thereto).

“Territory” means worldwide.

“Third Party” means any Person other than (a) the Company, (b) the Investor or
(c) an Affiliate of either the Company or the Investor (as applicable).

“Third Party Claim” means any claim, action, suit or proceeding by a Third
Party, excluding any lender, officer, directors, employee or agent or other
representative of a Party, including any investigation by any Governmental
Authority.

“Trade Secrets” means any data or information that is not commonly known by or
available to the public, and which (a) derives economic value, actual or
potential, from not being generally known to and not being readily ascertainable
by proper means by other Persons who can obtain economic value from its
disclosure or use, (b) is the subject of efforts that are reasonable under the
circumstances to maintain its secrecy, and (c) which are owned by or licensed to
the Company or any Subsidiary or with respect to which the Company or any
Subsidiary is authorized or granted rights under or to.

“Trademark License” means any agreement, written or oral, providing for the
grant of any right to use any Trademark.

“Trademark Office” means the applicable trademark office, including the United
States Patent and Trademark Office and any comparable foreign trademark office,
for any Trademarks.

“Trademarks” means all statutory and common-law trademarks, trade names,
corporate names, company names, business names, fictitious business names, trade
styles, service marks, logos and other source or business identifiers, and the
goodwill associated therewith, now existing or hereafter adopted or acquired,
all registrations and recordings thereof, and all applications to register in
connection therewith, under the Laws of the United States, any state thereof or
any other country or any political subdivision thereof, or otherwise, for the
full term and all renewals thereof, which are owned by or licensed to the
Company or any Subsidiary or with respect to which the Company or any Subsidiary
is authorized or granted rights under or to.

“Transaction Documents” means this Agreement, the Security Agreement, the
Guaranty, the Deposit Agreement and each Instruction to Payors.

“Treasury Management Arrangement” means any agreement or other arrangement
governing the provision of treasury or cash management services, including
Deposit Accounts, netting services, overdraft, credit or debit card, funds
transfer, automated clearinghouse, zero balance accounts, returned check
concentration, controlled disbursement, lockbox, account reconciliation and
reporting, direct debit, cash concentration, trade finance services and other
cash management services.

 

-32-



--------------------------------------------------------------------------------

“U.S.” or “United States” means the United States of America, its 50 states,
each territory and possession thereof and the District of Columbia.

“UCC” means the Uniform Commercial Code as in effect from time to time in New
York; provided, that, if, with respect to any financing statement or by reason
of any provisions of Applicable Law, the perfection or the effect of perfection
or non-perfection of the back-up security interest or any portion thereof
granted pursuant to the Security Agreement is governed by the Uniform Commercial
Code as in effect in a jurisdiction of the United States other than New York,
then “UCC” means the Uniform Commercial Code as in effect from time to time in
such other jurisdiction for purposes of the provisions of this Agreement and any
financing statement relating to such perfection or effect of perfection or
non-perfection.

“Under Performance Payments” has the meaning set forth in Section 3.1(b).

“Unused Amounts” has the meaning set forth in Section 7.7(k).

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.

“Website Agreements” means all agreements between the Company and/or any
Subsidiary and any other Person pursuant to which such Person provides any
services relating to the hosting, design, operation, management or maintenance
of any Website, including without limitation, all agreements with any Person
providing website hosting, database management or maintenance or disaster
recovery services to the Company and/or any Subsidiary and all agreements with
any domain name registrar, as all such agreements may be amended, supplemented
or otherwise modified from time to time.

“Websites” means all websites that the Company or any Subsidiary shall operate,
manage or control through a Domain Name, whether on an exclusive basis or a
nonexclusive basis, including, without limitation, all content, elements, data,
information, materials, hypertext markup language (HTML), software and code,
works of authorship, textual works, visual works, aural works, audiovisual works
and functionality embodied in, published or available through each such website
and all IP Rights in each of the foregoing.

“Work” means any work or subject matter that is subject to protection pursuant
to Title 17 of the United States Code.

Section 1.2    Rules of Construction. Unless the context otherwise requires, in
this Agreement:

(a)      An accounting term not otherwise defined has the meaning assigned to it
in accordance with GAAP.

(b)      Words of the masculine, feminine or neuter gender shall mean and
include the correlative words of other genders.

 

-33-



--------------------------------------------------------------------------------

(c)      The definitions of terms shall apply equally to the singular and plural
forms of the terms defined.

(d)      The terms “include”, “including” and similar terms shall be construed
as if followed by the phrase “without limitation”.

(e)      Unless otherwise specified, references to an agreement or other
document include references to such agreement or document as from time to time
amended, restated, reformed, supplemented or otherwise modified in accordance
with the terms thereof (subject to any restrictions on such amendments,
restatements, reformations, supplements or modifications set forth herein or in
any of the other Transaction Documents) and include any annexes, exhibits and
schedules attached thereto.

(f)      References to any Applicable Law shall include such Applicable Law as
from time to time in effect, including any amendment, modification,
codification, replacement or reenactment thereof or any substitution therefor.

(g)      References to any Person shall be construed to include such Person’s
successors and permitted assigns (subject to any restrictions on assignment,
transfer or delegation set forth herein or in any of the other Transaction
Documents), and any reference to a Person in a particular capacity excludes such
Person in other capacities.

(h)      The word “will” shall be construed to have the same meaning and effect
as the word “shall”.

(i)      The words “hereof”, “herein”, “hereunder” and similar terms when used
in this Agreement shall refer to this Agreement as a whole and not to any
particular provision hereof, and Article, Section and Exhibit references herein
are references to Articles and Sections of, and Exhibits to, this Agreement
unless otherwise specified.

(j)      In the computation of a period of time from a specified date to a later
specified date, the word “from” means “from and including” and each of the words
“to” and “until” means “to but excluding”.

(k)      Where any payment is to be made, any funds are to be applied or any
calculation is to be made under this Agreement on a day that is not a Business
Day, unless this Agreement otherwise provides, such payment shall be made, such
funds shall be applied and such calculation shall be made on the succeeding
Business Day, and payments shall be adjusted accordingly.

(l)      Unless otherwise specified, references to an agreement or other
document include references to such agreement or document as from time to time
amended, restated, reformed, supplemented or otherwise modified in accordance
with the terms thereof (subject to any restrictions on such amendments,
restatements, reformations, supplements or modifications set forth herein or in
any of the other Transaction Documents) and include any annexes, exhibits and
schedules attached thereto.

 

-34-



--------------------------------------------------------------------------------

ARTICLE II

REVENUE INTEREST FINANCING

Section 2.1    Investment Amount. Subject to the terms and conditions set forth
herein, the Investor shall pay (or cause to be paid) to the Company, or the
Company’s designee, the following:

(a)      on the Initial Closing Date, subject to satisfaction of the conditions
set forth in Section 8.3(a), the sum of seventy five million Dollars
($75,000,000) (the “First Investment Amount”), in immediately available funds by
wire transfer to an account designated in writing by the Company to the Investor
Representative prior to the Initial Closing;

(b)      on the Subsequent Closing Date, subject to the satisfaction of the
conditions set forth in Section 8.2, the sum of seventy five million Dollars
($75,000,000) (the “Second Investment Amount”), in immediately available funds
by wire transfer to an account designated in writing by the Company to the
Investor Representative prior to the Subsequent Closing Date. The term
“Investment Amount” shall thereafter be deemed amended to include the funds paid
on the Subsequent Closing Date (i.e., an aggregate of one hundred fifty million
Dollars ($150,000,000)); and

(c)      In connection with the funding of the First Investment Amount on the
Initial Closing Date, the Investor shall have the right to, at its option, fund
the amount due under Section 2.1(a), on a net basis less the reimbursement owed
by the Company pursuant to Section 8.3(a)(vi).

Section 2.2    No Assumed Obligations. Notwithstanding any provision in this
Agreement or any other writing to the contrary, the Investor is not assuming any
liability or obligation of the Company or any of the Company’s Affiliates of
whatever nature, whether presently in existence or arising or asserted
hereafter. All such liabilities and obligations shall be retained by and remain
liabilities and obligations of the Company or the Company’s Affiliates, as the
case may be (the “Excluded Liabilities and Obligations”).

Section 2.3    Excluded Assets. The Investor does not, pursuant to any of the
Transaction Documents, purchase, acquire or accept any assets or contract rights
of the Company, or any other assets of the Company, other than its rights with
respect to the Revenue Interests and, to the extent provided in the Transaction
Documents, the Collateral. The Company has sole authority and responsibility for
the research, development and Commercialization of Included Product.

ARTICLE III

PAYMENTS ON ACCOUNT OF THE REVENUE INTEREST FINANCING

Section 3.1    Payments on Account of the Revenue Interest Financing.

 

-35-



--------------------------------------------------------------------------------

(a)      In consideration of the Investor paying the Investment Amount
hereunder, the Company shall pay the Revenue Interests to the Investor
Representative as follows: On each Quarterly Payment Date, the Company shall pay
the Revenue Interests to the Investor Representative for such Quarterly Payment
Date until the earlier of (i) the date on which the Investor Representative has
received payments equal to the Hard Cap or (ii) the Legal Maturity Date. If
(A) the Investor Representative has not received payments equal to the Hard Cap
by the Legal Maturity Date (after giving effect to any payments made on the
Legal Maturity Date) and (B) no Special Termination Event, Default or Event of
Default has occurred or is continuing, the Company shall pay the Special
Maturity Payment Amount on the Legal Maturity Date. The Company shall have the
right, at any time and from time to time, to make voluntary prepayments to the
Investor Representative, and such payments shall be credited against the Hard
Cap and the Under Performance Payments set forth in Section 3.1(b). This
Agreement shall be in full force and effect until the Hard Cap and all other
Obligations of the Company have been paid in full.

(b)      If the Investor Representative has not received the multiple of the
Investment Amount set forth below, during the period commencing on the Initial
Closing Date and ending on the reference date set forth below, the Company
shall, on the immediately succeeding Quarterly Payment Date, make a cash payment
to the Investor Representative sufficient to gross the Investor Representative
up to such minimum amount (the “Under Performance Payments”):

 

    Minimum Multiple    Reference Date     0.65x    December 31, 2022     1.00x
   December 31, 2024

(c)      Upon the occurrence of a Change of Control, the Company shall
immediately pay to the Investor Representative the Final Payment Amount and all
of the other Obligations owed by the Company under this Agreement and other
Transaction Documents.

(d)      If the Special Termination Event has occurred and is continuing, the
Investor Representative may, in its sole discretion, terminate this Agreement
and notify the Company of its election to terminate this Agreement. In
consideration for such termination, the Company shall pay the Special
Termination Amount and any other unpaid Obligations to the Investor
Representative within, in the case of clause (i) of the definition of Special
Termination Event, [***] ([***]) days, and, in the case of clause (ii) of the
definition of Special Termination Event, [***] ([***]) days, in each case, after
receipt of such notice of the election to terminate this Agreement. The remedy
set forth in this Section 3.1(d) shall be the Investor’s and the Investor
Representative’s sole and exclusive remedy in the event of a Special Termination
Event; provided, however, that to the extent the Special Termination Amount is
not paid as aforesaid in full within such applicable period, for the avoidance
of doubt, the failure to make such payment shall constitute an Event of Default
under Section 11.1(a)(ii).

 

-36-



--------------------------------------------------------------------------------

(e)      Once the Investor Representative has received payments equal to the
Hard Cap and all of the other Obligations owed by the Company under this
Agreement and other Transaction Documents, (i) the Company shall have no further
obligations to the Investor Representative with respect to the Revenue
Interests, and Investor Representative will not be entitled to any additional
payments in respect of Revenue Interests and (ii) the Transaction Documents
shall terminate. Immediately upon termination of this Agreement pursuant to this
Section 3.1(d) or (e), (A) all Liens on the Collateral granted to the Investor
Representative pursuant to this Agreement and the other Transaction Documents
shall automatically be released, without the delivery of any instrument or
performance of any act by any Person, (B) the Company shall be permitted, and is
hereby authorized to terminate any financing statement which has been filed
pursuant to the Transaction Documents, and (C) the Investor and the Investor
Representative shall execute and deliver to, or at the direction of, the
Company, at the Company’s sole cost and expense, all other releases and other
documents as the Company shall reasonably request to evidence any such release.

(f)      All Revenue Interests and any other Obligations required to be paid but
not paid to the Investor on each Quarterly Payment Date shall bear interest at a
rate of one percent (1.0%) per month from the due date until paid in full or, if
less, the maximum interest rate permitted by Applicable Law. In addition, in the
event that an Event of Default has occurred, and for so long as it is occurring,
interest shall accrue on the Final Payment Amount that remains unpaid at a rate
of one percent (1.0%) per month from the date on which Company receives notice
from the Investor Representative of such Event of Default until the Final
Payment Amount is paid in full or, if less, the maximum interest rate permitted
by Applicable Law. Any such overdue payment shall, when made, be accompanied by,
and credited first to, all interest so accrued.

(g)      The Company shall deposit all amounts payable by the Company to the
Investor Representative under this Agreement into the Investor Account, unless
otherwise instructed by the Investor Representative.

(h)      For all purposes of this Section 3.1, the amount of payments deemed
received by the Investor shall (i) include any additional amounts payable to the
Investor pursuant to Section 6.21(c)(3) (“Additional Amounts”) and (ii) be
computed net of any applicable tax withholding (including any tax withholding in
respect of any Additional Amounts), other than any withholding in respect of
Excluded Taxes.

Section 3.2    Lockbox Account; Collection Account; Collection Account
Management.

(a)      On or prior to the date that is fifteen (15) days following the Initial
Closing Date, the Company shall enter into a Deposit Agreement with the
Depositary Bank with respect to the Lockbox Account. The Company shall deliver
instructions to all Licensees and account debtors (the “Instruction to Payors”)
with respect to any proceeds arising from sales of Selinexor by the Company or
its Subsidiaries in the United States and any Other Royalty Payments relating to
Selinexor (which instruction shall be in form and substance reasonably
satisfactory to the Investor Representative and identify each Investor as having
a right to a receive a portion of such amounts, and a copy of which shall be
delivered to the Investor

 

-37-



--------------------------------------------------------------------------------

Representative promptly following delivery to such Licensee or account debtor)
to remit such proceeds and Other Royalty Payments to the Lockbox Account, to the
extent the Instruction to Payors was not sent to such Licensees and account
debtors on or prior to the Initial Closing Date.    To the extent any such
proceeds are paid directly to the Company, the Company shall remit to the
Lockbox Account all such amounts within fifteen (15) Business Days of its
Knowledge of such receipt of any such funds. In addition, on or prior to the
date that is fifteen (15) days following the Initial Closing Date, the Company
shall establish with the Depositary Bank the Collection Account and enter into a
Deposit Agreement with the Depositary Bank. The Company shall cause all of the
funds on deposit in the Lockbox Account to be transferred to the Collection
Account on a daily basis.

(b)      With respect to any amounts that are deposited into the Collection
Account on any day, so long as no Default or Event of Default has occurred and
is continuing, (A) a minimum of 7% of such amounts shall remain in the
Collection Account until the Quarterly Payment Date immediately following the
date of such deposit and may not be transferred to the Company Account, except
as otherwise permitted by this Section 3.2(b), and (B) any remaining amounts may
be disbursed to the Company Account from time to time at the direction of the
Company; provided that if the aggregate of funds to be retained in the
Collection Account pursuant to clause (A) exceeds $7,000,000 on any date, such
amount in excess of $7,000,000 may be disbursed to the Company Account at the
direction of the Company on or after such date. The Company shall provide the
Depositary Bank notice no more frequently than daily of such amount to be
disbursed to the Company Account pursuant to this Section 3.2(b). During the
Payment Term, on each Quarterly Payment Date, the Company shall instruct the
Depositary Bank to disburse to the Investor Account an amount equal to the
lesser of (x) the funds on deposit in the Collection Account and (y) the Revenue
Interests for such Quarterly Payment Date. If the amount to be disbursed to the
Investor Account on any Quarterly Payment Date pursuant to the preceding
sentence is less than the Revenue Interests to which the Investor is entitled
for the relevant Calendar Quarter, the Company shall pay the amount of such
shortfall to the Investor Representative on such Quarterly Payment Date. If the
amount of funds on deposit in the Collection Account on any Quarterly Payment
Date exceeds the Revenue Interests for such Quarterly Payment Date, such excess
amount may be transferred to the Company Account at the direction of the
Company.

(c)      If a Default or Event of Default has occurred and is continuing, no
funds in the Collection Account shall be transferred to the Company Account, and
the Investor Representative shall have the right to exercise all of its rights
and remedies under Article XI, including, without limitation, directing the
Depositary Bank to transfer all of the funds in the Collection Account to the
Investor Representative until all of the Obligations owed by the Company under
this Agreement and other Transaction Documents have been paid in full.

(d)      During the Payment Term, the Company shall have no right to terminate
the Lockbox Account or the Collection Account without the Investor
Representative’s prior written consent; provided that, without the Investor
Representative’s consent to the change of location of such accounts (provided
such location is in the United States), the Company shall have the right from
time to time to establish a replacement Lockbox Account or Collection Account
with a replacement Depositary Bank, provided that such replacement Depositary
Bank entered into a Deposit Agreement with respect to such replacement accounts
effective no later

 

-38-



--------------------------------------------------------------------------------

than the date of replacement. For purposes of this Agreement, any reference to
the “Lockbox Account”, “Collection Account”, “Depositary Bank” or “Deposit
Agreement” shall refer to such replacement Collection Account, Depositary Bank
or Deposit Agreement, as the context requires.

Section 3.3    Mode of Payment/Currency Exchange. All payments made by a Party
hereunder shall be made by deposit of U.S. Dollars by wire transfer in
immediately available funds into the applicable account. With respect to sales
outside the U.S., for the purpose of calculating Net Revenues for the purposes
of determining the Revenue Interests payable under Section 3.1, Net Revenues
shall be calculated, if pursuant to a License Agreement, in the currency set
forth therein, or otherwise in the currency of sale, and then such amounts shall
be converted into U.S. Dollars at the monthly rate of exchange utilized by the
Company, in accordance with GAAP, fairly applied and as employed on a consistent
basis throughout the Company’s operations. Should the Company change its foreign
currency translation methodology, the new methodology will be disclosed in
writing to the Investor Representative prior to its implementation. For clarity,
to the extent that the Company receives a payment from a Third Party in U.S.
Dollars on which Revenue Interests are payable to Investor Representative under
Section 3.1, the foregoing currency exchange rates shall not apply to such
amount, and in particular the Company will have no obligation to re-calculate
any currency conversion that was employed in connection with such Third Party
payment.

Section 3.4    Included Product Payment Reports and Records Retention. On or
prior to each Quarterly Payment Date, the Company shall deliver to the Investor
Representative a written report of the amount of gross sales of the Included
Product in each country during the applicable Calendar Quarter, an itemized
calculation of Net Revenues and Other Royalty Payments on a country-by-country
basis and a calculation of the amount of the Revenue Interests due under
Section 3.1(a) in respect of the applicable Calendar Quarter, showing the
Applicable Tiered Percentage applied thereto and a calculation of the Under
Performance Payment (if any) pursuant to Section 3.1(b). For three (3) years
after each sale of the Included Product made by the Company or any of its
Affiliates, the Company shall keep (and shall ensure that its Affiliates shall
keep) complete and accurate records of such sale in sufficient detail to confirm
the accuracy of the applicable Revenue Interests paid pursuant to
Section 3.1(a). The Company shall use commercially reasonable efforts to
include, in each contract of the Company for the distribution, marketing or
selling of Selinexor entered into on or after the Initial Closing Date,
obligations reasonably appropriate to ensure that the counterparty to such
contract shall furnish to the Company all information necessary for the Company
to comply with this Section 3.4 and calculate the Revenue Interests that are
payable as set forth in this Agreement.

Section 3.5    Audits.

(a)      Upon the written request of the Investor Representative, and not more
than once in each Calendar Year (so long as no Special Termination Event,
Default or Event of Default has occurred and is continuing), the Company shall
permit an independent certified public accounting firm of national prominence
selected by the Investor Representative, and reasonably acceptable to the
Company, to have access to and to review, during normal business hours and upon
not less than thirty (30) days’ prior written notice, the relevant documents and

 

-39-



--------------------------------------------------------------------------------

records of the Company and its Subsidiaries as may reasonably be necessary to
verify the accuracy and timeliness of the reports and payments (including
calculation and payment of any Revenue Interest) made by the Company under this
Agreement. Such review may cover the records for sales or other dispositions of
the Included Product, Net Revenues, Other Royalty Payments and the aggregate
amount of deposits into the Lockbox Account and the Collection Account in any
Calendar Year ending no earlier than the first day of the previous Calendar
Year. The accounting firm shall be permitted to prepare and disclose to the
Investor Representative a written report stating only whether Revenue Interests
paid to the Investor Representative hereunder and the reports provided by the
Company relating to such Revenue Interests required hereunder are correct or
incorrect and the specific details concerning any discrepancies. Notwithstanding
the foregoing, after the occurrence and during the continuance of a Special
Termination Event, Default or Event of Default, the Investor Representative
shall have the right, as often, at such times and with such prior notice, as the
Investor shall determine, in its reasonable discretion, to have an independent
certified public accounting firm of national prominence selected by the Investor
Representative review the relevant documents and records of the Company and its
Subsidiaries.

(b)      If such accounting firm reasonably concludes that any Revenue Interests
were owed and were not paid when due during such period pursuant to the
provisions of this Agreement, the Company shall pay any late or unpaid Revenue
Interests within sixty (60) days after the date the Investor Representative
delivers to the Company a notice including the accounting firm’s written report
and requesting such payment. If the amount of the underpayment (exclusive of
interest accrued thereon pursuant to Section 3.1(a)) is greater than the lesser
of (i) ten percent (10%) of the total amount actually owed for the period
audited or (ii) one million dollars ($1,000,000), then the Company shall in
addition (i) reimburse the Investor Representative for all reasonable costs and
fees of the accounting firm related to such audit and (ii) pay interest accrued
on such amount of the underpayment at a rate of one percent (1.0%) per month
from the initial due date until paid in full or, if less, the maximum interest
rate permitted by Applicable Law. In the event of overpayment, any amount of
such overpayment shall be fully creditable against Revenue Interests payable for
the immediately succeeding Calendar Quarter(s). The Investor Representative
shall (i) treat all information that it receives under this Section 3.5 or under
any License Agreement of the Company in accordance with the provisions of
Article IX and (ii) cause its accounting firm to enter into a reasonably
acceptable confidentiality agreement with the Company obligating such firm to
retain all such information in confidence pursuant to such confidentiality
agreement, in each case except to the extent necessary for the Investor
Representative to enforce its rights under this Agreement.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company hereby represents and warrants to the Investor Representative as of
the Effective Date and as of the date of each Closing as follows:

Section 4.1    Organization. The Company is a corporation duly organized,
validly existing and in good standing under the Laws of Delaware and has all
powers and authority, and all licenses, permits, franchises, authorizations,
consents and approvals of all

 

-40-



--------------------------------------------------------------------------------

Governmental Authorities, required to own its property and conduct its business
as now conducted. The Company is duly qualified to transact business and is in
good standing in every jurisdiction in which such qualification or good standing
is required by Applicable Law (except where the failure to be so qualified or in
good standing would not result in a Material Adverse Effect).

Section 4.2    No Conflicts.

(a)      None of the execution and delivery by the Company of any of the
Transaction Documents to which the Company is party, the performance by the
Company of the obligations contemplated hereby or thereby or the consummation of
the transactions contemplated hereby or thereby will: (i) contravene, conflict
with, result in a breach, violation, cancellation or termination of, constitute
a default (with or without notice or lapse of time, or both) under, require
prepayment under, give any Person the right to exercise any remedy (including
termination, cancellation or acceleration) or obtain any additional rights
under, or accelerate the maturity or performance of or payment under, in any
respect, (A) any Applicable Law or any judgment, order, writ, decree, permit or
license of any Governmental Authority to which the Company or any of its
Subsidiaries or any of their respective assets or properties may be subject or
bound, (B) any term or provision of any contract, agreement, indenture, lease,
license, deed, commitment, obligation or instrument to which the Company or any
of its Subsidiaries is a party or by which the Company or any of its
Subsidiaries or any of their respective assets or properties is bound or
committed or (C) any term or provision of any of the organizational documents of
the Company or any of its Subsidiaries, except in the case of clause (A) or
(B) where any such event would not result in a Material Adverse Effect; or
(ii) except as provided in any of the Transaction Documents to which it is
party, result in or require the creation or imposition of any Lien on the
Collateral or any assets of any Pledged Subsidiary relating to Selinexor (other
than Permitted Liens).

(b)      The Company has not granted, nor does there exist, any Lien on the
Transaction Documents or the Collateral (other than Permitted Liens).

Section 4.3    Authorization. The Company has all powers and authority to
execute and deliver, and perform its obligations under, the Transaction
Documents to which it is party and to consummate the transactions contemplated
hereby and thereby. The execution and delivery of each of the Transaction
Documents to which the Company is party and the performance by the Company of
its obligations hereunder and thereunder have been duly authorized by the
Company. Each of the Transaction Documents to which the Company is party has
been duly executed and delivered by the Company. Each of the Transaction
Documents to which the Company is party constitutes the legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its respective terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or similar Applicable Laws affecting creditors’
rights generally, general equitable principles and principles of public policy.

Section 4.4    Ownership. Except as set forth on Schedule 4.4, the Grantors are
the exclusive owners of the entire right, title (legal and equitable) and
interest in, to and under the Collateral, free and clear of all Liens, other
than Permitted Liens, and the Pledged Subsidiaries own their respective assets
relating to Selinexor, free and clear of all Liens, other

 

-41-



--------------------------------------------------------------------------------

than Permitted Liens. The Revenue Interests sold, assigned, transferred,
conveyed and granted to the Investor on the Closing Date and the other
Collateral have not been pledged, sold, assigned, transferred, conveyed or
granted by the Company to any other Person. The Company has full right to sell,
assign, transfer, convey and grant the Revenue Interests to the Investor. Upon
the sale, assignment, transfer, conveyance and granting by the Company of the
Revenue Interests to the Investor Representative, the Investor shall acquire
good and marketable title to the Revenue Interests free and clear of all Liens,
other than Permitted Liens, and shall be the exclusive owner of the Revenue
Interests. The Company has not caused, and to the Knowledge of the Company no
other Person has caused, the claims and rights of Investor created by any
Transaction Document in and to the Revenue Interests, the Collateral and the
assets of the Pledged Subsidiaries relating to Selinexor, in each case, to be
subordinated to any creditor or any other Person.

Section 4.5    Governmental and Third Party Authorizations. The execution and
delivery by the Company of the Transaction Documents to which the Company is
party, the performance by the Company of its obligations hereunder and
thereunder and the consummation of any of the transactions contemplated
hereunder and thereunder (including the sale, assignment, transfer, conveyance
and granting of the Revenue Interests to the Investor) do not require any
consent, approval, license, order, authorization or declaration from, notice to,
action or registration by or filing with any Governmental Authority or any other
Person, except for applicable filings under U.S. securities laws, the filing of
UCC financing statements and those previously obtained or made or to be obtained
or made on the Closing Date.

Section 4.6    No Litigation. Except as set forth on Schedule 4.6, there is no
action, suit, arbitration proceeding, claim, citation, summons, subpoena,
investigation or other proceeding (whether civil, criminal, administrative,
regulatory, investigative or informal, and including by or before a Governmental
Authority) pending or, to the Knowledge of the Company, threatened by or against
the Company or any of its Subsidiaries, at law or in equity, that (i) if
adversely determined, would result in a Material Adverse Effect, or
(ii) challenges or seeks to prevent or delay the consummation of any of the
transactions contemplated by any of the Transaction Documents to which the
Company is party.

Section 4.7    Solvency. The Company has determined that, and by virtue of its
entering into the transactions contemplated by the Transaction Documents to
which the Company is party and its authorization, execution and delivery of the
Transaction Documents to which the Company is party, the Company’s incurrence of
any liability hereunder or thereunder or contemplated hereby or thereby is in
its own best interests. Upon consummation of the transactions contemplated by
the Transaction Documents and the application of the proceeds therefrom, (a) the
fair saleable value of the Company’s assets will be greater than the sum of its
debts, liabilities and other obligations, including known contingent
liabilities, (b) the present fair saleable value of the Company’s assets will be
greater than the amount that would be required to pay its probable liabilities
on its existing debts, liabilities and other obligations, including known
contingent liabilities, as they become absolute and matured, (c) the Company
will be able to realize upon its assets and pay its debts, liabilities and other
obligations, including known contingent obligations, as they mature, (d) the
Company will not have unreasonably small capital with which to engage in its
business and will not be unable to pay its debts as they mature, (e) the Company
has not incurred, will not incur and does not have any

 

-42-



--------------------------------------------------------------------------------

present plans or intentions to incur debts or other obligations or liabilities
beyond its ability to pay such debts or other obligations or liabilities as they
become absolute and matured, (f) the Company will not have become subject to any
Bankruptcy Event and (g) the Company will not have been rendered insolvent
within the meaning of any Applicable Law. No step has been taken or is intended
by the Company or, to its Knowledge, any other Person to make the Company
subject to a Bankruptcy Event.

Section 4.8    No Brokers’ Fees. Except as set forth on Schedule 4.8, the
Company has not taken any action that would entitle any person or entity to any
commission or broker’s fee in connection with the transactions contemplated by
this Agreement.

Section 4.9    Compliance with Laws. Except as set forth on Schedule 4.9, none
of the Company or any of its Subsidiaries (a) has violated or is in violation
of, or, to the Knowledge of the Company, is under investigation with respect to
or has been threatened to be charged with or been given notice of any violation
of, any Applicable Law or any judgment, order, writ, decree, injunction,
stipulation, consent order, permit or license granted, issued or entered by any
Governmental Authority or (b) is subject to any judgment, order, writ, decree,
injunction, stipulation, consent order, permit or license granted, issued or
entered by any Governmental Authority, in each case, that would result in a
Material Adverse Effect. Each of the Company and each Subsidiary of the Company
is in compliance with the requirements of all Applicable Laws, a breach of any
of which would result in a Material Adverse Effect.

Section 4.10    Intellectual Property Matters.

(a)    Schedule 4.10 sets forth an accurate and complete list of all (i) Patent
Rights existing as of the Effective Date, (ii) trade names, registered
trademarks, registered service marks, and applications for trademark
registration or service mark registration, in each case relating to the Included
Product, (iii) registered Copyrights relating to the Included Product, and
(iv) domain name registrations and websites relating to the Included Product, in
each base with respect to clauses (i) through (iv) above, which exist as of the
Effective Date. For each of such Collateral listed on Schedule 4.10, the Company
has indicated (A) the jurisdictions in which such Patent Right is pending,
allowed, granted or issued, (B) the patent number or patent serial number,
(C) the scheduled expiration date of such Patent Rights, (D) the anticipated
expiration date of the Patent that may issue from each pending patent
application within the Collateral once issued and (E) the inventor(s) of such
Patent Rights.

(b)      Except as separately disclosed to Investor Representative, to the
Knowledge of Company, each claim that has been issued or granted by the
appropriate Patent Office included in the Patent Rights and that would be
infringed by the manufacture, use or sale of the Included Product is valid and
enforceable.

(c)      To the Knowledge of Company, there are no unpaid maintenance or renewal
fees payable by the Company to any Third Party that currently are overdue for
any of the Patent Rights. To the Knowledge of Company, and except as would not
result in a Material Adverse Effect, each individual associated with the filing
and prosecution of the Patent Rights, including the named inventors of such
Patent Rights, has complied in all material respects with all applicable duties
of candor and good faith in dealing with any Patent Office, including any

 

-43-



--------------------------------------------------------------------------------

duty to disclose to any Patent Office all information known by such inventors to
be material to the patentability of each of the Patent Rights (including any
relevant prior art), in each case, in those jurisdictions where such duties
exist.

(d)      Subsequent to the issuance of the Patent Rights, the Company has not
filed any disclaimer or made or permitted any other voluntary reduction in the
scope of any material Patent Rights, other than filing of a Terminal Disclaimer
to address obviousness-type double patenting rejections in the normal course of
patent prosecution. No allowable or allowed subject matter of the Patent Rights
has been the subject of any interference, re-examination or opposition
proceedings.

(e)      There is no pending or, to the Knowledge of the Company, threatened
opposition, interference, reexamination, injunction, claim, suit, action,
citation, summons, subpoena, hearing, inquiry, investigation (by the
International Trade Commission or otherwise), complaint, arbitration, mediation,
demand, decree or other dispute, disagreement, proceeding, claim or inter partes
review (other than standard patent prosecution before a Patent Office)
(collectively, “Disputes”) challenging the legality, validity, enforceability or
ownership of any of the Patent Rights or that would result in any Set-off
against the payments due to the Investor Representative under this Agreement. To
the Knowledge of the Company, there are no Disputes by or with any Third Party
against the Company involving the Included Product. The Patent Rights are not
subject to any outstanding injunction, judgment, order, decree, ruling, change,
settlement or other disposition of a Dispute.

(f)      To the Knowledge of the Company, and except as separately disclosed to
Investor Representative, there is no pending or threatened, and no event has
occurred or circumstance exists that (with or without notice or lapse of time,
or both) would result in or serve as a basis for any, action, suit or
proceeding, or any investigation or claim, and the Company has not received any
written notice of the foregoing, that claims that the manufacture, use,
marketing, sale, offer for sale, importation or distribution of the Included
Product as currently contemplated infringes on any Patent or other intellectual
property rights of any other Person or constitutes misappropriation of any other
Person’s trade secrets or other intellectual property rights.

(g)      To the Knowledge of the Company, there is no Third Party infringing any
Patent Rights that would result in a Material Adverse Effect.

(h)      The Patent Rights constitute all of the Patents owned or controlled by
the Company or any of the Company’s Affiliates necessary for the sale of the
Included Product in the U.S., Japan and the European Union.

Section 4.11    Margin Stock. The Company is not engaged in the business of
extending credit for the purpose of buying or carrying margin stock, and no
portion of the Investment Amount shall be used by the Company for a purpose that
violates Regulation T, U or X promulgated by the Board of Governors of the
Federal Reserve System from time to time.

Section 4.12    Material Contracts.

 

-44-



--------------------------------------------------------------------------------

(a)       Schedule 4.12(a) hereto contains a list of the Material Contracts as
of the date hereof. As of the date hereof, the Company has provided a true and
complete copy of each of the Material Contracts to the Investor Representative.

(b)      Except as separately disclosed in writing to Investor Representative
referencing this Section 4.12(b), neither the Company nor any Material Contract
Counterparty is in breach or default of any Material Contract and no
circumstances or grounds exist that would, upon the giving of notice, the
passage of time or both, give rise (i) to a claim by the Company or any Material
Contract Counterparty of a breach or default of any Material Contract, or
(ii) to a right of rescission, termination, revision, setoff, or any other
rights, by any Person, in, to or under any Material Contract. The Company has
not received from, or delivered to, any Material Contract Counterparty, any
written notice alleging a breach or default under any Material Contract, which
breach or default has not been cured as of the Closing Date.

(c)      Each Material Contract is a valid and binding obligation of the Company
and, to the Knowledge of the Company, of the applicable Material Contract
Counterparty, enforceable against each of the Company and, to the Knowledge of
the Company, each applicable Material Contract Counterparty in accordance with
its terms, except as may be limited by general principles of equity (regardless
of whether considered in a proceeding at law or in equity) and by applicable
bankruptcy, insolvency, moratorium and other similar laws of general application
relating to or affecting creditors’ rights generally. The Company has not
received any notice from any Material Contract Counterparty or any other Person
challenging the validity or enforceability of any Material Contract. Neither the
Company, nor to the Knowledge of the Company, any other Person, has delivered or
intends to deliver any written notice to the Company or a Material Contract
Counterparty challenging the validity or enforceability of any Material
Contract.

Section 4.13    Bankruptcy. Neither the Company nor, to the Knowledge of the
Company, any Material Contract Counterparty is contemplating or planning to
commence any case, proceeding or other action relating to such Material Contract
Counterparty’s bankruptcy, insolvency, liquidation or dissolution or
reorganization.

Section 4.14    Office Locations; Names.

(a)      The chief place of business, the chief executive office and each office
where each Grantor keeps its records regarding the Collateral are, as of the
date hereof, each located at 85 Wells Avenue, Newton, MA 02459.

(b)       No Company Party (or any predecessor by merger or otherwise) has,
within the five (5) year period preceding the date hereof, had a name that
differs from its name as of the date hereof.

Section 4.15    Permitted Debt. There is no Indebtedness incurred by the Company
or any of its Subsidiaries other than the Permitted Debt. Schedule 4.15(a)
hereto lists all of the Permitted Debt Facility Documents as of the date hereof,
and true, complete and correct copies of the Permitted Debt Facility Documents
have been provided to the Investor

 

-45-



--------------------------------------------------------------------------------

Representative as of the date hereof. There is no default or event of default
under the Permitted Debt Facility Documents.

Section 4.16    Financial Statements; No Material Adverse Effect.

(a)      The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, (ii) fairly present in all material respects
the financial condition of the Company and its Subsidiaries as of the date
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein, and (iii) show all material
Indebtedness and other liabilities, direct or contingent, of the Company and its
Subsidiaries as of the date thereof, including material liabilities for Taxes,
commitments and Indebtedness to the extent required by GAAP.

(b)      The Interim Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, (ii) fairly present in all material respects
the financial condition of the Company and its Subsidiaries as of the date
thereof and their results of operations for the period covered thereby, and
(iii) show all material Indebtedness and other liabilities, direct or
contingent, of the Company and its Subsidiaries as of the date thereof,
including material liabilities for Taxes, material commitments and Indebtedness
to the extent required by GAAP, subject, in the case of clauses (i), (ii) and
(iii) of this sentence, to the absence of footnotes and to normal year-end audit
adjustments.

(c)      From the date of the Audited Financial Statements to and including the
Initial Closing Date, there has been no Disposition by any Company Party or any
Subsidiary, or any Involuntary Disposition, of any material part of the business
or property of any Company Party or any Subsidiary, and no purchase or other
acquisition by any of them of any business or property (including any Equity
Interests of any other Person) material to any Company Party or any Subsidiary,
in each case, which is not reflected in the foregoing financial statements or in
the notes thereto and has not otherwise been disclosed in writing to the
Investor on or prior to the Initial Closing Date.

(d)      Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
would result in a Material Adverse Effect.

Section 4.17    No Default; No Special Termination Event.

(a)      Neither any Company Party nor any Subsidiary is in default under or
with respect to any Contractual Obligation that would result in a Material
Adverse Effect.

(b)      No Special Termination Event, Default or Event of Default has occurred
and is continuing.

Section 4.18    Insurance.     The properties of the Company and its
Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of such Persons, in such amounts, with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the Company
or the applicable Subsidiary operates.

 

-46-



--------------------------------------------------------------------------------

Section 4.19    ERISA Compliance.

(a)      Except as would not, individually or in the aggregate, result in a
Material Adverse Effect, (i) each Plan is in compliance with the applicable
provisions of ERISA, the Internal Revenue Code and other federal or state Laws,
and (ii) each Pension Plan that is intended to be a qualified plan under
Section 401(a) of the Internal Revenue Code has received a favorable
determination letter from the Internal Revenue Service to the effect that the
form of such Plan is qualified under Section 401(a) of the Internal Revenue
Code, an application for such a letter is currently being processed by the
Internal Revenue Service or is entitled to rely on the opinion or advisory
letter issued by the Internal Revenue Service to the sponsor of a preapproved
plan document and, to the Knowledge of the Company, nothing has occurred that
would prevent, or cause the loss of, such tax-qualified status.

(b)      There are no pending or, to the Knowledge of the Company, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that would result in a Material Adverse Effect. The Company
has not engaged in any prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan, in any case, that would result in
a Material Adverse Effect.

(c)      Except as would not result in a Material Adverse Effect, (i) no ERISA
Event has occurred with respect to any Pension Plan, (ii) the Company and each
ERISA Affiliate has met all applicable requirements under the Pension Funding
Rules in respect of each Pension Plan, and no waiver of the minimum funding
standards under the Pension Funding Rules has been applied for or obtained, and
(iii) neither the Company nor any ERISA Affiliate has incurred any liability to
the PBGC other than for the payment of premiums due but not delinquent under
Section 4007 of ERISA.

Section 4.20    Subsidiaries. Set forth on Schedule 4.20 is a complete and
accurate list as of the date hereof of each Subsidiary of the Company, together
with (a) jurisdiction of organization and (b) the percentage of the Equity
Interests in such Subsidiary owned by the Company.

Section 4.21    Perfection of Security Interests in the Collateral. The
Collateral Documents create valid security interests in, and Liens on, the
Collateral purported to be covered thereby to the extent such security interests
may be created pursuant to Article 9 of the UCC, which security interests and
Liens will be, upon the timely and proper filings, deliveries, notations and
other actions contemplated in the Collateral Documents perfected security
interests and Liens (to the extent that such security interests and Liens can be
perfected by such filings, deliveries, notations and other actions), prior to
all other Liens other than Permitted Liens.

Section 4.22    Disclosure. The Company has disclosed to the Investor all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that, either
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No report, financial statement, certificate or other
information furnished (whether written or oral) by or on behalf of any Company
Party to the Investor in connection with the transactions contemplated hereby
and the

 

-47-



--------------------------------------------------------------------------------

negotiation of this Agreement or delivered hereunder or under any other
Transaction Document (in each case, as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, that, with
respect to financial projections, estimates, budgets or other forward-looking
information, the Company Parties represent only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time such information was prepared (it being understood that such information is
as to future events and is not to be viewed as facts, is subject to significant
uncertainties and contingencies, many of which are beyond the control of the
Company and its Subsidiaries, that no assurance can be given that any particular
projection, estimate, budget or forecast will be realized and that actual
results during the period or periods covered by any such projections, estimate,
budgets or forecasts may differ significantly from the projected results and
such differences may be material).

Section 4.23    Sanctions Concerns; Anti-Corruption Laws; PATRIOT Act.

(a)      Sanctions Concerns. No Company nor any Subsidiary, nor, to the
Knowledge of the Company, any director, officer, employee, agent, Affiliate or
representative thereof, is an individual or entity that is, or is owned or
controlled by, any individual or entity that is (i) currently the subject or
target of any Sanctions, (ii) included on OFAC’s List of Specially Designated
Nationals, HMT’s Consolidated List of Financial Sanctions Targets and the
Investment Ban List, or any similar list enforced by any other relevant
sanctions authority or (iii) located, organized or resident in a Designated
Jurisdiction.

(b)      Anti-Corruption Laws. The Company and its Subsidiaries have conducted
their business in compliance with the United States Foreign Corrupt Practices
Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions, and have instituted and maintained policies
and procedures designed to promote and achieve compliance with such laws.

(c)      PATRIOT Act. To the extent applicable, the Company and each Subsidiary
is in compliance, with (i) the Trading with the Enemy Act, as amended, and each
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto and (ii) the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)), as amended
from time to time.

Section 4.24    Compliance of Included Products.

(a)      (i) The Company and its Subsidiaries possess all Permits, including
Regulatory Approvals from the FDA and other Governmental Authorities required
for the conduct of their business as currently conducted, except where the
failure to so possess would not result in a Material Adverse Effect, and all
such Permits are in full force and effect, except where the failure to be in
full force and effect would not result in a Material Adverse Effect;

(ii)      Except as set forth on Schedule 4.24(a), the Company and its
Subsidiaries have not received any written communication from any Governmental
Authority

 

-48-



--------------------------------------------------------------------------------

regarding any failure to materially comply with any Laws, including any terms or
requirements of any Regulatory Approval and, to the Knowledge of the Company,
there are no facts or circumstances that are reasonably likely to give rise to
any revocation, withdrawal, suspension, cancellation, material limitation,
termination or adverse modification of any Regulatory Approval, in each case,
except for any such event that, individually or in the aggregate, would not have
a Material Adverse Effect;

(iii)      None of the officers, directors, employees or, to the Company’s
Knowledge, Affiliates of the Company or any Subsidiary or any agent or
consultant involved in any Drug Application, has been convicted of any crime or
engaged in any conduct for which debarment is authorized by 21 U.S.C.
Section 335a nor, to the Company’s Knowledge, are any debarment proceedings or
investigations pending or threatened against the Company or any Subsidiary or
any of their respective officers, employees or agents;

(iv)      None of the officers or directors, or, to the Company’s Knowledge,
employees or Affiliates of the Company or any Subsidiary or any agent or
consultant has (A) made an untrue statement of material fact or fraudulent
statement to any Regulatory Agency or failed to disclose a material fact
required to be disclosed to a Regulatory Agency; or (B) committed an act, made a
statement, or failed to make a statement that would provide a basis for the FDA
to invoke its policy respecting “Fraud, Untrue Statements of Material Facts,
Bribery, and Illegal Gratuities,” set forth in 56 Fed. Regulation 46191
(September 10, 1991);

(v)      All applications, notifications, submissions, information, claims,
reports and statistics and other data and conclusions derived therefrom,
utilized as the basis for or submitted in connection with any and all requests
for a Regulatory Approval from the FDA or other Governmental Authority relating
to the Company or any Subsidiary, their business operations and Included
Products, when submitted to the FDA or other Governmental Authority were true,
complete and correct in all material respects as of the date of submission or
any necessary or required updates, changes, corrections or modifications to such
applications, submissions, information and data have been submitted to the FDA
or other Governmental Authority;

(vi)     Except as set forth on Schedule 4.24(a), all preclinical and clinical
trials conducted by or on behalf of the Company and its Subsidiaries that have
been submitted to any Governmental Authority, including the FDA and its
counterparts worldwide, in connection with any request for a Regulatory
Approval, are being or have been conducted in compliance in all material
respects with the required experimental protocols and Applicable Laws;

(vii)     All Included Products have since July 3, 2019 been manufactured,
transported, stored and handled in all material respects in accordance with
current good manufacturing practices applicable from time to time and Applicable
Laws;

(viii)    Neither the Company nor any Subsidiary has received any written notice
that any Governmental Authority, including without limitation the FDA, the
Office of the

 

-49-



--------------------------------------------------------------------------------

Inspector General of HHS or the United States Department of Justice has
commenced or threatened to initiate any action against the Company or a
Subsidiary, any action to enjoin the Company or a Subsidiary, its officers,
directors, employees, agents and Affiliates, from conducting its business at any
facility owned or used by it or for any material civil penalty, injunction,
seizure or criminal action that would result in a Material Adverse Effect;

(ix)      Neither the Company nor any Subsidiary has received from the FDA, at
any time since January 1, 2019, a Warning Letter, Form FDA-483, “Untitled
Letter,” or similar written correspondence or notice alleging violations of Laws
and regulations enforced by the FDA, or any comparable correspondence from any
other Governmental Authority with regard to any Included Product or the
manufacture, processing, packaging or holding thereof, the subject of which
communication is unresolved and if determined adversely to the Company or such
Subsidiary would result in a Material Adverse Effect; and

(x)      Since July 3, 2019, (A) there have been no Safety Notices, (B) to the
Company’s Knowledge, there are no unresolved material product complaints with
respect to Selinexor, in each case would result in a Material Adverse Effect,
and (C) to the Company’s knowledge, there are no facts that would result in
(1) a material Safety Notice with respect to Selinexor, (2) a material change in
the labeling of Selinexor, or (3) a termination or suspension of marketing of
Selinexor.

(b)      (i) All of the Included Products that exist as of the date hereof are
listed on Schedule 4.24(b);

(ii)      Since July 3, 2019, the operation of the Business of the Company and
its Subsidiaries with respect to each Included Product, including the
manufacture, import, marketing, promotion, sale, labeling, and distribution of
the Included Products, has been in compliance with all Permits and Applicable
Laws, except where a failure to so comply would not result in a Material Adverse
Effect;

(iii)      Without limiting the generality of Section 4.24(a)(i) and (ii) above,
with respect to any Included Product being tested or manufactured by the Company
and its Subsidiaries, as of the date hereof, to the Company’s Knowledge, neither
the Company nor any Subsidiary has received any written notice from any
applicable Governmental Authority, including the FDA, that such Governmental
Authority is conducting an investigation or review of (A) the Company and its
Subsidiaries’ (or any third party contractors therefor) manufacturing facilities
and processes for manufacturing such Included Product or the marketing and sales
of such Included Product, in each case which have identified any material
deficiencies or violations of Laws or the Permits related to the manufacture,
marketing and/or sales of such Included Product that would result in a Material
Adverse Effect, or (B) any such Regulatory Approval that would result in a
revocation or withdrawal of such Regulatory Approval, nor has any such
Governmental Authority issued any order or recommendation stating that the
development, testing, manufacturing, marketing or sales of such Included Product
by the Company and its

 

-50-



--------------------------------------------------------------------------------

Subsidiaries should cease or that such Included Product should be withdrawn from
the marketplace; and

(iv)      Between July 3, 2019 and the date hereof, neither the Company nor any
Subsidiary of the Company has experienced any significant failures in the
manufacturing of any Included Product for commercial sale that has had or would
result in, if such failure occurred again, a Material Adverse Effect.

Section 4.25    Labor Matters. There are no existing or, to the Knowledge of the
Company, threatened strikes, lockouts or other labor Disputes involving the
Company or any Subsidiary that, individually or in the aggregate, would result
in a Material Adverse Effect. Except as would not, individually or in the
aggregate, result in a Material Adverse Effect, hours worked by and payments of
compensation made by the Company and its Subsidiaries to their respective
employees are not in violation of the Fair Labor Standards Act or any other
Applicable Law, rule or regulation dealing with such matters.

Section 4.26    EEA Financial Institution. Neither the Company nor any of its
Subsidiaries is an EEA Financial Institution.

Section 4.27    Taxes. The Company and each of its Subsidiaries has (A) filed
all Tax returns and reports required by to have been filed by it (including in
its capacity as a withholding agent), (B) paid all Taxes required to be paid by
it (including in its capacity as a withholding agent), and (C) provided adequate
accruals, charges and reserves in accordance with GAAP in their applicable
financial statements in respect of all Taxes not yet due and payable, except, in
each case, (i) any such Taxes that are being diligently contested in good faith
by appropriate proceedings and for which adequate reserves have been provided in
accordance with GAAP or (ii) any failure that would not result, individually or
in the aggregate, in a Material Adverse Effect.

Section 4.28    Data Privacy. The Company has not experienced any breach of
security of unauthorized access by third parties of any Personal Information in
its possession, custody, or control that could reasonably be expected to result
in a Material Adverse Effect.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE INVESTOR

Each Investor hereby represents and warrants separately (and not jointly) to the
Company as of the Effective Date and the date of each Closing as follows:

Section 5.1    Organization. Such entity is a Delaware limited partnership duly
organized, validly existing and in good standing under the Laws of its state of
formation and has all powers and authority, and all licenses, permits,
franchises, authorizations, consents and approvals of all Governmental
Authorities, required to own its property and conduct its business as now
conducted.

 

-51-



--------------------------------------------------------------------------------

Section 5.2    No Conflicts. None of the execution and delivery by such entity
of any of the Transaction Documents to which it is party, the performance by it
of the obligations contemplated hereby or thereby or the consummation of the
transactions contemplated hereby or thereby will contravene, conflict with,
result in a breach, violation, cancellation or termination of, constitute a
default (with or without notice or lapse of time, or both) under, require
prepayment under, give any Person the right to exercise any remedy (including
termination, cancellation or acceleration) or obtain any additional rights
under, or accelerate the maturity or performance of or payment under, in any
respect, (i) any Applicable Law or any judgment, order, writ, decree, permit or
license of any Governmental Authority to which such entity or any of its assets
or properties may be subject or bound, (ii) any term or provision of any
contract, agreement, indenture, lease, license, deed, commitment, obligation or
instrument to which such entity is a party or by which such entity or any of its
assets or properties is bound or committed or (iii) any term or provision of any
of the organizational documents of such entity, except in the case of clause (i)
where any such event would not result in a material adverse effect on the
ability of such entity to consummate the transactions contemplated by the
Transaction Documents.

Section 5.3    Authorization. Such entity has all powers and authority to
execute and deliver, and perform its obligations under, the Transaction
Documents to which it is party and to consummate the transactions contemplated
hereby and thereby. The execution and delivery of each of the Transaction
Documents to which such entity is party, and the performance by it of its
obligations hereunder and thereunder, have been duly authorized by it. Each of
the Transaction Documents to which such entity is party has been duly executed
and delivered by it. Each of the Transaction Documents to which such entity is
party constitutes the legal, valid and binding obligation of it, enforceable
against it in accordance with its respective terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or similar Applicable Laws
affecting creditors’ rights generally, general equitable principles and
principles of public policy.

Section 5.4    Governmental and Third Party Authorizations. The execution and
delivery by such entity of the Transaction Documents to which it is party, the
performance by it of its obligations hereunder and thereunder and the
consummation of any of the transactions contemplated hereunder and thereunder do
not require any consent, approval, license, order, authorization or declaration
from, notice to, action or registration by or filing with any Governmental
Authority or any other Person, except as described in Section 4.5.

Section 5.5    No Litigation. There is no action, suit, arbitration proceeding,
claim, citation, summons, subpoena, investigation or other proceeding (whether
civil, criminal, administrative, regulatory, investigative or informal and
including by or before a Governmental Authority) pending or, to the knowledge of
such entity, threatened by or against such entity, at law or in equity, that
challenges or seeks to prevent or delay or which, if adversely determined, would
prevent or delay the consummation of any of the transactions contemplated by any
of the Transaction Documents to which it is party.

Section 5.6    No Brokers’ Fees. Such entity has not taken any action that would
entitle any person or entity to any commission or broker’s fee in connection
with the transactions contemplated by this Agreement.

 

-52-



--------------------------------------------------------------------------------

Section 5.7    Funds Available. As of the date hereof, such entity has
sufficient funds on hand to satisfy its obligations to pay the Investment Amount
due and payable on the Initial Closing Date and has sufficient funds under
commitment to it to satisfy its obligations to pay the Investment Amount due and
payable on the Subsequent Closing Date. Such entity acknowledges and agrees that
its obligations under this Agreement are not contingent on obtaining financing.

Section 5.8    Access to Information. Such entity acknowledges that it has
(a) reviewed such documents and information relating to the Revenue Interests,
the Collateral and the Included Products and (b) had the opportunity to ask such
questions of, and to receive answers from, representatives of the Company, in
each case, as it deemed necessary to make an informed decision to purchase,
acquire and accept the Revenue Interests in accordance with the terms of this
Agreement. Such entity has such knowledge, sophistication and experience in
financial and business matters that it is capable of evaluating the risks and
merits of purchasing, acquiring and accepting the Revenue Interests in
accordance with the terms of this Agreement.

Section 5.9    Tax Status. Such entity is a Unites States person as such term is
defined in Section 7701(a)(30) of the Internal Revenue Code.

ARTICLE VI

AFFIRMATIVE COVENANTS

The Parties hereto covenant and agree as follows:

Section 6.1    Collateral Matters; Guarantors.

(a)      On or prior to the Initial Closing Date, each of the Company and the
Guarantors shall enter into the Security Agreement, pursuant to which the
Company and the Guarantors shall grant to the Investor Representative, a
continuing security interest of first priority in all of their respective right,
title and interest in, to and under the Collateral, whether now or hereafter
existing, and any and all “proceeds” thereof (as such term is defined in the
UCC), in each case, for the benefit of the Investor as security for the prompt
and complete payment and performance of the Obligations. Pursuant to the
Security Agreement, the Company shall pledge (x) all of its Equity Interests in
the Guarantors, (y) to the extent that any Subsidiary organized as a
Massachusetts Securities Corporation owns any portion of the assets listed in
the definition of “Collateral”, all of its Equity Interests in such Subsidiary
organized as a Massachusetts Securities Corporation and (z) to the extent that
any Excluded Subsidiary owns any portion of the assets listed in the definition
of “Collateral,” all of its equity interests in such Excluded Subsidiary
(provided that no more than 100% of the non-voting Equity Interests of such
Excluded Subsidiary (if any) and 65% (or such greater amount that would not
reasonably be expected to result in any material adverse tax consequences to any
Company Party) of the voting Equity Interests of such Excluded Subsidiary shall
be required to be pledged) (such Subsidiaries referred to in clauses (y) and
(z), the “Pledged Subsidiaries”), in each case, to the Investor Representative
for the benefit of the Investor to secure the Obligations. In addition, each
Guarantor shall enter into the Guaranty, pursuant to which each Guarantor shall
guarantee the prompt performance of the Obligations. The Company shall cause any
Subsidiary (other than

 

-53-



--------------------------------------------------------------------------------

any Excluded Subsidiary) that may acquire or own any portion of the Collateral
after the Initial Closing Date to enter into a Joinder Agreement to become a
party to the Guaranty as Guarantor and to the Security Agreement as Grantor.

(b)      The Company authorizes and consents to the Investor filing, including
with the Secretary of State of the State of Delaware, one or more UCC financing
statements (and continuation statements with respect to such financing
statements when applicable) or other instruments and notices, in such manner and
in such jurisdictions as in the Investor’s determination may be necessary or
appropriate to evidence the purchase, acquisition and acceptance by the Investor
of the Revenue Interests hereunder and to perfect and maintain the perfection of
the Investor’s ownership in the Revenue Interests and the security interest in
the Revenue Interests granted by each Grantor to the Investor pursuant to the
Security Agreement; provided that the Investor will provide the Company with a
reasonable opportunity to review any such financing statements (or similar
documents) prior to filing and the collateral identified in any such financing
shall be limited to a legally sufficient description of the “Collateral” as
defined herein and proceeds and products thereof. For greater certainty, the
Investor will not file this Agreement in connection with the filing of any such
financing statements (or similar documents) but may file a summary or memorandum
of this Agreement if required under Applicable Laws providing for such filing.
For sake of clarification, the foregoing statements in this Section 6.1 shall
not bind either Party regarding the reporting of the transactions contemplated
hereby for GAAP or SEC reporting purposes.

Section 6.2    Update Meetings. During the Payment Term, but subject to
Section 10.4, the Investor Representative shall be entitled to a quarterly
update call or meeting (at the Investor Representative’s election, in person,
via teleconference or videoconference or at a location reasonably designated by
the Company) to discuss (i) the reports delivered by the Company pursuant to
Section 3.4, (ii) certain topics or documents listed on Schedule 6.2, (iii) the
progress of sales and product development and marketing efforts made by the
Company pursuant to the Product Plans, (iv) the status and the historical and
potential performance of the Included Product, (iv) any regulatory developments
and/or (v) such other matters that the Investor deems appropriate. Any
information disclosed by either Party during such update meetings or calls or
provided to the Investor Representative pursuant to its request shall be
considered “Confidential Information” of the disclosing Party subject to the
terms of Article IX. Notwithstanding the foregoing, after the occurrence and
during the continuance of a Special Termination Event, Default or an Event of
Default, the Investor Representative shall have the right, as often, at such
times and with such prior notice, as the Investor Representative shall
determine, in its reasonable discretion, to have such update meetings at the
Company’s headquarters or inspect any records and operations of the Company and
its Affiliates.

Section 6.3    Notices.

(a)      To the extent permitted by Applicable Law, promptly after receipt by
the Company of notice of any action, suit, claim, demand, Dispute,
investigation, arbitration or other proceeding (commenced or threatened)
involving the Included Product included in the Collateral or owned by any
Pledged Subsidiary and relating to Selinexor, the transactions contemplated by
any Transaction Document, or to the Revenue Interests, the Company shall,
subject to any confidentiality obligations to any Third Party, (i) inform the
Investor Representative in writing of

 

-54-



--------------------------------------------------------------------------------

the receipt of such notice and the substance thereof and (ii) if such notice is
in writing, furnish the Investor Representative with a copy of such notice and
any related materials with respect thereto reasonably requested by the Investor
Representative, and if such notice is not in writing, furnish to the Investor
Representative a written summary describing in reasonable detail the contents
thereof.

(b)      To the extent permitted by Applicable Law, promptly following receipt
by the Company of any written notice, claim or demand challenging the legality,
validity, enforceability or ownership of any of the IP Rights included in the
Collateral or owned by the Pledged Subsidiaries and relating to Selinexor or
pursuant to which any Third Party commences or threatens any action, suit or
other proceeding against the Company and relating to the Included Product
included in the Collateral or owned by the Pledged Subsidiaries and relating to
Selinexor, the Company shall subject to any confidentiality obligation to any
Third Party, (i) inform the Investor Representative in writing of such receipt
and (ii) furnish the Investor Representative with a copy of such notice, claim
or demand, or if such notice is not in writing, furnish to the Investor
Representative a written summary describing in reasonable detail the contents
thereof.

(c)      The Company shall promptly (and in any event within ten (10) Business
Days) provide Investor Representative with copies of any material information,
reports and notices if the contents of such information, report or notice would,
individually or in the aggregate, result in a Material Adverse Effect.

(d)      The Company shall provide the Investor Representative with prompt
written notice after the Company has Knowledge of any of the following: (i) the
occurrence of a Bankruptcy Event in respect of the Company or any Material
Contract Counterparty to any Selinexor Material Contract (or to the extent it
would result in a Material Adverse Effect, any Material Contract Counterparty to
any other Material Contract); (ii) any material breach or default by the Company
of or under any covenant, agreement or other provision of any Transaction
Document; (iii) any representation or warranty made by the Company in any of the
Transaction Documents or in any certificate delivered to the Investor pursuant
to this Agreement shall prove to be untrue, inaccurate or incomplete in any
material respect on the date as of which made; or (iv) any change, effect,
event, occurrence, state of facts, development or condition that would result in
a Material Adverse Effect.

(e)      The Company shall promptly notify the Investor Representative of the
occurrence of a Change of Control.

(f)      The Company shall notify the Investor Representative in writing not
less than 10 days prior to any change in, or amendment or alteration of, any
Company Party’s (i) legal name, (ii) form of legal entity or (iii) jurisdiction
of organization,

(g)      The Company shall promptly (and in any event, within ten (10) Business
Days) notify the Investor Representative of the Company’s Knowledge of any ERISA
Event.

(h)      The Company shall promptly (and in any event, within five (5) Business
Days or within one (1) Business Day if any Indebtedness under the Permitted Debt
Facility

 

-55-



--------------------------------------------------------------------------------

Documents has been accelerated) notify the Investor of the occurrence of any
material default or event of default under the Permitted Debt Facility
Documents.

(i)      The Company shall promptly (and in any event, within ten (10) days)
notify the Investor of (i) the termination of any Selinexor Material Contract
other than upon its scheduled termination date; (ii) the receipt by any Company
Party or any of its Affiliates from a counterparty asserting a default by the
Company or any of its Subsidiaries under any Selinexor Material Contract where
such alleged default, if accurate would permit such counterparty to terminate
such Selinexor Material Contract; (iii) the entering into of any new Selinexor
Material Contract by a Company Party or any Affiliate; or (iv) any material
amendment to a Selinexor Material Contract in any manner adverse to the
Investor.

(j)      The Company shall promptly notify the Investor Representative of the
occurrence of a Special Termination Event, Default or Event of Default.

(k)     The Company shall promptly notify the Investor Representative of the
occurrence of any event with respect to the assets of the Company or any
Affiliates of the Company that could reasonably be expected to result in a
Material Adverse Effect.

Each notice pursuant to this Section 6.1(a) through (k) shall be accompanied by
a statement of a Responsible Officer of the Company setting forth details of the
occurrence referred to therein and stating what action the applicable Company
Party has taken and proposes to take with respect thereto. Such statement shall
set forth what action the applicable Company Party has taken and proposes to
take with respect thereto. Each notice pursuant to Section 6.3(h),
Section 6.3(i) or Section 6.3(j) shall describe with particularity any and all
provisions of this Agreement and any other Transaction Document that have been
breached.

Section 6.4    Public Announcement.

(a)      As soon as reasonably practicable following the date hereof, one or
both of the Parties shall issue a mutually agreed to press release substantially
in the applicable form attached hereto as Exhibit A. Except as required by
Applicable Law (including disclosure requirements of the SEC, the Nasdaq Global
Market or any other stock exchange on which securities issued by a Party or its
Affiliates are traded) or for statements that are materially consistent with all
or any portion of a previously approved public disclosure, neither Party shall
make any other public announcement concerning this Agreement or the subject
matter hereof without the prior written consent of the other, which shall not be
unreasonably withheld, conditioned or delayed. In the event of a required public
announcement, to the extent practicable under the circumstances, the Party
making such announcement shall provide the other Party (which in the case of the
Investor, shall be the Investor Representative) with a copy of the proposed text
of such announcement sufficiently in advance of the scheduled release to afford
such other Party a reasonable opportunity to review and comment upon the
proposed text.

(b)      The Parties shall coordinate in advance with each other in connection
with the filing of this Agreement (including proposed redaction of certain
provisions of this Agreement) with the SEC, the Nasdaq Global Market or any
other stock exchange or Governmental Authority on which securities issued by a
Party or its Affiliate are traded, and

 

-56-



--------------------------------------------------------------------------------

each Party shall use reasonable efforts to seek confidential treatment for the
terms of this Agreement proposed to be redacted, if any; provided that each
Party shall ultimately retain control over what information to disclose to the
SEC, the Nasdaq Global Market or any other stock exchange or Governmental
Authority, as the case may be, and provided further that the Parties shall use
their reasonable efforts to file redacted versions with any Governmental
Authorities which are consistent with redacted versions previously filed with
any other Governmental Authorities. Other than such obligation, neither Party
(nor its Affiliates) shall be obligated to consult with or obtain approval from
the other Party with respect to any filings to the SEC, the Nasdaq Global Market
or any other stock exchange or Governmental Authority. For clarity, once a
public announcement or other disclosure is made by a Party in accordance with
this Section 6.4, then no further consent or compliance with this Section 6.4
shall be required for any substantially similar disclosure thereafter.

Section 6.5    Further Assurances.

(a)      The Company shall promptly, upon the reasonable request of the
Investor, at the Company’s sole cost and expense, (a) execute, acknowledge and
deliver, or cause the execution, acknowledgment and delivery of, and thereafter
register, file or record, or cause to be registered, filed or recorded, in an
appropriate governmental office, any document or instrument supplemental to or
confirmatory of the Transaction Documents or otherwise deemed by the Investor
reasonably necessary or desirable for the continued validity, perfection and
priority of the Liens on the Collateral covered thereby subject to no other
Liens except as permitted by the applicable Transaction Document, or obtain any
consents or waivers as may be necessary or appropriate in connection therewith;
(b) deliver or cause to be delivered to the Investor from time to time such
other documentation, consents, authorizations, approvals and orders in form and
substance reasonably satisfactory to the Investor and the Investor shall
reasonably deem necessary to perfect or maintain the Liens on the Collateral
pursuant to the Transaction Documents; and (c) upon the exercise by the Investor
of any power, right, privilege or remedy pursuant to any Transaction Document
which requires any consent, approval, registration, qualification or
authorization of any Governmental Authority execute and deliver all
applications, certifications, instruments and other documents and papers that
the Investor may require. In addition, the Company shall promptly, at its sole
cost and expense, execute and deliver to the Investor such further instruments
and documents, and take such further action, as the Investor may, at any time
and from time to time, reasonably request in order to carry out the intent and
purpose of this Agreement and the other Transaction Documents to which it is a
party and to establish and protect the rights, interests and remedies created,
or intended to be created, in favor of the Investor hereby and thereby.

(b)      The Company and the Investor shall cooperate and provide assistance as
reasonably requested by the other Party hereto, at the expense of such other
Party hereto (except as otherwise set forth herein), in connection with any
litigation, arbitration, investigation or other proceeding (whether threatened,
existing, initiated or contemplated prior to, on or after the date hereof) to
which the other Party hereto, any of its Affiliates or controlling persons or
any of their respective officers, directors, equityholders, controlling persons,
managers, agents or employees is or may become a party or is or may become
otherwise directly or indirectly affected or as to which any such Persons have a
direct or indirect interest, in each case relating to any Transaction Document,
the transactions contemplated herein or therein or the Revenue Interests but in
all

 

-57-



--------------------------------------------------------------------------------

cases excluding any litigation brought by the Company (for itself or on behalf
of any the Company Indemnified Party) against the Investor or brought by the
Investor (for itself or on behalf of any Investor Indemnified Party) against the
Company.

(c)      Each Party shall comply with all Applicable Laws with respect to the
Transaction Documents and the Revenue Interests except where any non-compliance
would not result in a Material Adverse Effect.

Section 6.6    IP Rights.

(a)      The Company and its Subsidiaries shall, at their sole expense, prepare,
execute, deliver and file any and all agreements, documents or instruments which
are necessary and/or desirable to (i) use commercially reasonable efforts to
prosecute and maintain the material Patent Rights and Trademarks, in each case,
relating to an Included Product for which the Company has obtained Regulatory
Approval (the “Approved Patent Rights” and “Approved Trademarks”, respectively),
in the United States, Europe and Japan; and (ii) use commercially reasonable
efforts to defend or assert such material Approved Patent Rights and Approved
Trademarks against commercially significant infringement or interference by any
other Persons, and against any claims of invalidity or unenforceability, in the
United States, Europe and Japan (including by bringing any legal action for
infringement or defending any counterclaim of invalidity or action of a Third
Party for declaratory judgment of non-infringement or non-interference). The
Company shall keep the Investor informed of all of such actions as well as
actions in other countries and jurisdictions, and the Investor shall have the
opportunity to consult with the Company with respect thereto, and the Company
shall consider all of the Investor’s comments in good faith. This subsection
(a) shall apply only with respect to material Intellectual Property owned by the
Company or its Subsidiaries or, to the extent that the Company or any Subsidiary
has prosecution, maintenance and/or enforcement rights with respect thereto,
licensed by the Company or its Subsidiaries.

(b)      The Company and its Subsidiaries shall use commercially reasonable
efforts to prosecute all pending Patent applications within the material
Approved Patent Rights for which it is an owner (or otherwise has rights to
prosecute such Patent Rights) consistent with standards in the pharmaceutical
industry (as applicable) for similarly situated entities.

(c)      The Company shall, and shall cause each Subsidiary to:

(i)      take reasonable measures to protect the proprietary nature of material
and confidential IP Rights included in the Collateral or owned by any Pledged
Subsidiary and relating to Selinexor and to maintain in confidence all Trade
Secrets and confidential information compromising a part thereof;

(ii)      not disclose and use commercially reasonable efforts to prevent any
distribution or disclosure by others (including their employees and contractors)
of any item that contains or embodies material and confidential IP Rights
included in the Collateral or owned by any Pledged Subsidiary and relating to
Selinexor; and

 

-58-



--------------------------------------------------------------------------------

(iii)      take reasonable physical and electronic security measures to prevent
disclosure of any item that contains or embodies material and confidential IP
Rights included in the Collateral or owned by any Pledged Subsidiary and
relating to Selinexor.

(d)       The Company and its Subsidiaries shall use commercially reasonable
efforts to cause each individual associated with the filing and prosecution of
the Patent Rights material to the conduct of the Business of the Company and its
Subsidiaries to comply in all material respects with all applicable duties of
candor and good faith in dealing with any Patent Office, including any duty to
disclose to any Patent Office all information known by such individual to be
material to patentability of each such Patent, in those jurisdictions where such
duties exist.

Section 6.7    Existence. The Company shall (a) preserve and maintain its
existence, (b) preserve and maintain its rights, franchises and privileges
unless failure to do any of the foregoing would not result in a Material Adverse
Effect, (c) qualify and remain qualified in good standing in each jurisdiction
where the failure to preserve and maintain such qualifications would result in a
Material Adverse Effect, including appointing and employing such agents or
attorneys in each jurisdiction where it shall be necessary to take action under
this Agreement, and (d) comply with its organizational documents.

Section 6.8    Commercialization of the Included Product.

(a)      The Company shall use Commercially Reasonable and Diligent Efforts to
prepare, execute, deliver and file any and all agreements, documents or
instruments that are necessary or desirable to secure and maintain, Marketing
Authorization in the United States for Selinexor. The Company shall not withdraw
or abandon, or fail to take any action necessary to prevent the withdrawal or
abandonment of, Marketing Authorization in the United States for Selinexor. The
Company shall use Commercially Reasonable and Diligent Efforts, itself or
through one or more Subsidiaries or Licensees, to Commercialize the Included
Product included in the Collateral for which Marketing Authorization is
obtained.

(b)      The Company shall not enter into any Selinexor Material Contract unless
the Company (i) shall have used Commercially Reasonable and Diligent Efforts in
selecting the applicable Material Contract Counterparty to such Selinexor
Material Contract and negotiating and agreeing to the terms of such Selinexor
Material Contract (or any amendment, modification, restatement, cancellation,
supplement, termination or waiver of any of the material terms thereof) or
(ii) shall have obtained the prior written consent of the Investor. In addition,
if any Existing Selinexor Material Contract terminates for any reason
whatsoever, the Company shall use Commercially Reasonable and Diligent Efforts
to enter into a replacement Selinexor Material Contract.

(c)      The Company shall, and shall cause its Subsidiaries to, comply with all
material terms and conditions of and fulfill all material obligations under each
Selinexor Material Contract (including, without limitation, each License
Agreement) to which any of them is party. Upon the occurrence of a breach of any
such Selinexor Material Contract by any other party thereto, which would result
in a Material Adverse Effect, the Company shall use Commercially

 

-59-



--------------------------------------------------------------------------------

Reasonable and Diligent Efforts to seek to enforce all of its (or its
Subsidiary’s) rights and remedies thereunder.

(d)      Upon the occurrence of a breach of any Selinexor Material Contract by
any other party thereto, which would result in a Material Adverse Effect on
Selinexor, the Company shall use Commercially Reasonable and Diligent Efforts to
seek to enforce all of its (and cause its Affiliates to seek to enforce all of
their) rights and remedies thereunder. In the case of Selinexor Material
Contracts consisting of licenses or other arrangements under which the
counterparty is to make payments to the Company in respect of such
Commercialization, such counterparties shall be instructed to make all payments
to the Collection Account for receipt and disbursement in accordance with the
terms hereof.

Section 6.9    Financial Statements.

(a)      The Company shall deliver to the Investor Representative, in form and
detail reasonably satisfactory to the Investor Representative as soon as
available, and in any event within ninety (90) days after the end of each fiscal
year of the Company (or, if earlier, when required to be filed with the SEC), a
consolidated balance sheet of the Company and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statements of income or
operations, changes in shareholders’ equity and cash flows for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail and prepared in accordance with GAAP,
audited and accompanied by a report and opinion of an independent certified
public accountant of nationally recognized standing, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any qualification or exception or any qualification or
exception as to the scope of such audit (except for a qualification or an
exception to the extent related to the maturity or refinancing of borrowings
under Permitted Debt or this Agreement)) provided, that to the extent the
components of such financial statements relating to a prior fiscal period are
separately audited by different independent public accounting firms, the audit
report of any such accounting firm may contain a qualification or exception as
to scope of such financial statements as they relate to such components; and

(b)      The Company shall deliver to the Investor Representative, as soon as
available, and in any event within forty-five (45) days after the end of each of
the first three (3) fiscal quarters of each fiscal year of the Company (or, if
earlier, when required to be filed with the SEC), a consolidated balance sheet
of the Company and its Subsidiaries as at the end of such fiscal quarter, and
the related consolidated statements of income or operations, changes in
shareholders’ equity and cash flows for such fiscal quarter and for the portion
of the Company’s fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail.

 

-60-



--------------------------------------------------------------------------------

Section 6.10    Certificates; Other Information. The Company shall (a) deliver
to the Investor Representative, in form and detail reasonably satisfactory to
the Investor Representative:

(i)       concurrently with the delivery of the financial statements referred to
in Section 6.9(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief financial officer, treasurer or controller of the
Company, setting forth (i) the amount of gross sales of the Included Product in
each country, (ii) the amount of Other Royalty Payments in each country,
(iii) the amount of the Net Revenues and a calculation thereof, (iv) a
calculation of the Included Product Payment Amount for each Quarterly Payment
Date, showing the Applicable Tiered Percentage applied thereto and a calculation
of Under Performance Payments (if applicable), in each case, for each fiscal
quarter period covered by such Compliance Certificate;

(ii)      as soon as practicable upon the reasonable request of the Investor
Representative, copies of the most recent quarterly statements for each Deposit
Account, Securities Account and other bank account or securities account of the
Company and each other Grantor;

(iii)     concurrently with the delivery of the annual financial statements
referred to in Section 6.9(a) and (b), a certificate of a Responsible Officer of
the Company listing (A) all applications by any Company Party, if any, for
Copyrights, Patents or Trademarks made since the date of the prior certificate
(or, in the case of the first such certificate, the Initial Closing Date),
(B) all issuances of registrations or letters on existing applications by any
Company Party for Copyrights, Patents and Trademarks received since the date of
the prior certificate (or, in the case of the first such certificate, the
Initial Closing Date), (C) all material Trademark Licenses, Copyright Licenses
and Patent Licenses entered into by any Company Party since the date of the
prior certificate (or, in the case of the first such certificate, the Initial
Closing Date), (D) such supplements to Schedule 4.10 as are necessary to cause
such schedule to be true and complete in all material respects as of the date of
such certificate.

Documents required to be delivered pursuant to Section 6.9 or Section 6.10 may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Company posts such documents, or provides
a link thereto on the Company’s website on the Internet, or (ii) on which such
documents are posted on the Company’s behalf on an Internet or intranet website,
if any, to which the Investor Representative has access (whether a commercial,
third-party website or whether sponsored by the Investor); provided, that: the
Company shall notify the Investor Representative (by facsimile or electronic
mail) of the posting of any such documents and provide to the Investor
Representative by electronic mail electronic versions (i.e., soft copies) of
such documents. The Investor Representative shall have no obligation to request
the delivery of or to maintain paper copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Company with any such request for delivery by the Investor or the Investor
Representative, and the Investor or the Investor Representative shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

 

-61-



--------------------------------------------------------------------------------

Section 6.11    Payment of Obligations. Each of the Company and its Subsidiaries
shall pay and discharge all its obligations and liabilities (a) prior to the
date on which penalties attach thereto, all federal and state and other Taxes
imposed upon it or its properties or assets, unless the same are being contested
in good faith by appropriate proceedings diligently conducted and adequate
reserves in accordance with GAAP are being maintained by the Company Party or
its Subsidiaries, (b) as the same shall become due and payable, all lawful
claims which, if unpaid, would by Law become a Lien upon any Collateral or any
assets of the Pledged Subsidiaries relating to Selinexor (other than Permitted
Liens), and (c) prior to the date on which such Indebtedness shall become
delinquent or in default, all material Indebtedness, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness.

Section 6.12    Maintenance of Properties. Each of the Company and its
Subsidiaries shall maintain, preserve and protect all of its material properties
and equipment necessary in the operation of its business in good working order
and condition (ordinary wear and tear and casualty and condemnation events
excepted) except where the failure to do so would not, individually or in the
aggregate, result in a Material Adverse Effect, and shall make all necessary
repairs thereto and renewals and replacements thereof, except where the failure
to do so would not result in a Material Adverse Effect.

Section 6.13    Maintenance of Insurance.

(a)      Except as would not result in a Material Adverse Effect, each of the
Company and its Subsidiaries shall maintain with financially sound and reputable
insurance companies that are not Affiliates of the Company, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons.

(b)      Within thirty (30) days of the Initial Closing Date, (i) the Company
shall provide the Investor Representative a schedule of the insurance coverage
of the Company and its Subsidiaries as is then in effect, outlined as to
carrier, policy number, expiration date, type, amount and deductibles, and
(ii) each of the Company and its Subsidiaries shall cause the Investor and its
successors and/or assigns to be named as lender’s loss payee or mortgagee as its
interest may appear, and/or additional insured with respect to any such
insurance providing liability coverage or coverage in respect of any Collateral
or assets of the Pledged Subsidiaries relating to Selinexor.

Section 6.14    Books and Records. Each of the Company and its Subsidiaries
shall maintain proper books of record and account, in which full, true and
correct entries in conformity with GAAP consistently applied shall be made of
all financial transactions and matters involving the assets and business of such
Company Party or such Subsidiary, as the case may be.

(a)       Each of the Company and its Subsidiaries shall maintain such books of
record and account in material conformity with all applicable requirements of
any Governmental Authority having regulatory jurisdiction over such Company
Party or such Subsidiary, as the case may be.

 

-62-



--------------------------------------------------------------------------------

Section 6.15    Use of Proceeds. The Company and its Subsidiaries, taken as a
whole, shall use the Investment Amount (a) to support the commercial launch of
Selinexor and (b) for other general corporate purposes, provided, that, in no
event shall the Investment Amount be used to fund any activities of or business
with any Person, or in any Designated Jurisdiction, that, at the time of such
funding, is the subject of Sanctions, or in any other manner that will result in
a violation by any Person (including any Person participating in the
transaction, whether as Investor or otherwise) of Sanctions or otherwise in
contravention of any Law or of any Transaction Document.

Section 6.16    ERISA Compliance. Each of the Company and its Subsidiaries shall
do each of the following: (a) maintain each Plan in compliance with the
applicable provisions of ERISA, the Internal Revenue Code and other federal or
state Law, (b) cause each Pension Plan that is qualified under Section 401(a) of
the Internal Revenue Code to maintain such qualification, and (c) make all
contributions required to be made by the Company and its Subsidiaries to any
Pension Plan subject to Section 412 or Section 430 of the Internal Revenue Code,
in each case, except as would not result in a Material Adverse Effect.

Section 6.17    Compliance with Contractual Obligations. Each of the Company and
its Subsidiaries shall comply in all respects with each Contractual Obligation
of such Person, except as would not, individually or in the aggregate, result in
a Material Adverse Effect.

Section 6.18    Included Products. Without limiting the generality of
Section 4.9, in connection with the development, testing, manufacture, marketing
or sale of each and any Included Product by the Company or any Subsidiary, the
Company or such Subsidiary shall comply in all material respects with all
Permits.

Section 6.19    Anti-Corruption Laws. Neither the Company nor, to the Company’s
Knowledge, any of the Company’s directors, officers, employees or agents have,
directly or indirectly, made, offered, promised or authorized any payment or
gift of any money or anything of value to or for the benefit of any “foreign
official” (as such term is defined in the U.S. Foreign Corrupt Practices Act
(the “FCPA”)), foreign political party or official thereof or candidate for
foreign political office for the purpose of (i) influencing any official act or
decision of such official, party or candidate, (ii) inducing such official,
party or candidate to use his, her or its influence to affect any act or
decision of a foreign governmental authority or (iii) securing any improper
advantage, in the case of (i), (ii) and (iii) above in order to assist the
Company or any of its Affiliate in obtaining or retaining business for or with,
or directing business to, any person. Neither the Company nor, to the Company’s
Knowledge, any of its directors, officers, employees or agents have made or
authorized any bribe, rebate, payoff, influence payment, kickback or other
unlawful payment of funds or received or retained any funds in violation of any
Law, rule or regulation. The Company further represents that it has maintained,
and has caused each of its subsidiaries and Affiliates to maintain, systems of
internal controls (including accounting systems, purchasing systems and billing
systems) to ensure compliance with the FCPA or any other applicable anti-bribery
or anti-corruption Law.

Section 6.20    Data Privacy. In connection with its collection, storage,
transfer (including, without limitation, any transfer across national borders)
and/or use of any personally

 

-63-



--------------------------------------------------------------------------------

identifiable information from any individuals, including, without limitation,
any customers, prospective customers employees and/or other Third Parties
(collectively “Personal Information”), the Company is and has been, to the
Knowledge of Company, in compliance in all material respects with all Applicable
Laws in all relevant jurisdictions, including the General Data Protection
Regulation, the Company’s privacy policies and the requirements of any contracts
or codes of conduct to which the Company is a party, except for any such event
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect. The Company has commercially reasonable physical,
technical, organizational and administrative security measures and policies in
place to protect all Personal Information collected by it or on its behalf from
and against unauthorized access, use and/or disclosure. The Company is and has
been, to the Company’s Knowledge, in compliance in all material respects with
all Laws relating to data loss, theft and breach of security notification
obligations, except for any such event that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect.

Section 6.21    Tax.

(a)      The Parties (i) agree that for U.S. federal and applicable state and
local income Tax purposes, the transactions contemplated by this Agreement are
intended to constitute a debt instrument that is subject to U.S. Treasury
Regulations under Section 1.1275-4(b) governing contingent payment debt
instruments. The Parties shall cooperate in good faith to determine the
comparable yield (as such term is described in the U.S. Treasury Regulations
governing contingent payment debt instruments) for the debt instrument within
ninety (90) days following the date of this Agreement and (ii) intend that the
provisions of Treasury Regulation 1.1275-2(a)(1) would apply, subject to the
exceptions in Treasury Regulation 1.1275-2(a)(2), to treat any non-contingent
payments on the debt instrument and the projected amount of any contingent
payments as first, a payment of any accrued and any unpaid original issue
discount at such time and second, a payment of principal (including for purposes
of the rules applicable to “applicable high yield discount obligations”). The
Parties agree not to take and to not cause or permit their Affiliates to take,
any position that is inconsistent with the provisions of this Section 6.21(a) on
any Tax return or for any other Tax purpose, unless required by Law or the good
faith resolution of a Tax audit or other Tax proceeding.

(b)      On or prior to the Initial Closing Date, each entity constituting
collectively the Investor shall provide the Company with a duly completed and
executed IRS Form W-9 certifying that such entity is a United States person, as
such term is defined in Section 7701(a)(30) of the Internal Revenue Code, that
is exempt from U.S. federal backup withholding with respect to all payments
pursuant to this Agreement.

(c)      Payments by or on account of any obligation of the Company under this
Agreement shall be made without deduction or withholding for any Taxes, except
as required by Applicable Law. If the Company is required by Law to withhold any
Tax in respect of any amounts payable to the Investor pursuant to this
agreement, (1) the Company shall make such withholding and timely pay such
amount to the applicable Governmental Authority, (2) the Company shall provide
the Investor with a receipt evidencing such payment or other evidence of such
payment reasonably satisfactory to the Investor and (3) if the Tax withheld was
an Indemnified Tax, the sum payable by the Company shall be increased so that
after making all

 

-64-



--------------------------------------------------------------------------------

required deductions for Indemnified Taxes (including deductions applicable to
additional sums payable under this clause (c)), the Investor receives an amount
equal to the sum it would have received had no such deductions been made. The
Company will promptly notify the Investor if it becomes required to withhold any
Tax in respect of any payment to the Investor pursuant to this Agreement.

ARTICLE VII

NEGATIVE COVENANTS

During the Payment Term, no Company Party shall, nor shall it permit any
Subsidiary to, directly or indirectly:

Section 7.1    Liens. Create, incur, assume or suffer to exist any Lien upon any
Collateral or any assets of the Pledged Subsidiaries relating to Selinexor,
whether now owned or hereafter acquired, other than the Permitted Liens.

Section 7.2    Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness without the prior written consent of the Investor Representative,
except the Permitted Debt.

Section 7.3    Dispositions. Make any Disposition (other than, for the avoidance
of doubt, Permitted Transfers) unless (a) the consideration paid in connection
therewith shall be in an amount not less than the fair market value of the
property disposed of, (b) no Special Termination Event, Default or Event of
Default shall have occurred and be continuing both immediately prior to and
after giving effect to such Disposition, (c) such transaction does not involve
the sale or other disposition of a minority Equity Interest in any Subsidiary
(other than to another Grantor), (d) such transaction does not involve a sale,
transfer, license or other disposition of Included Product included in the
Collateral or owned by any Pledged Subsidiary relating to Selinexor (or any IP
Rights associated therewith) in the United States or any state or political
subdivision thereof and (e) the aggregate net book value of all of the assets
sold or otherwise disposed of (including, for the avoidance of doubt, the assets
sold or otherwise disposed of in such Disposition) does not exceed $5,000,000 in
any fiscal year.

Section 7.4    Change in Nature of Business. Engage in any material line of
business other than the discovery, development, manufacture or commercialization
of biopharmaceutical products.

Section 7.5    Prepayment of Other Indebtedness. Make (or give any notice with
respect thereto) any voluntary or optional payment or prepayment or redemption,
cash settlement or acquisition for value of (including without limitation, by
way of depositing money or securities with the trustee with respect thereto
before due for the purpose of paying when due), refund, refinance or exchange of
any Indebtedness of any the Company Party or any Subsidiary (other than with
respect to the Indebtedness arising under the Transaction Documents, and, in the
case of the Permitted Convertible Notes, other than from (x) using the proceeds
from the sale of Permitted Convertible Notes, (y) exchanging any such
Indebtedness for Permitted Convertible Notes and/or (z) exchanging any such
Indebtedness for Capital Stock

 

-65-



--------------------------------------------------------------------------------

(other than Disqualified Capital Stock) or the proceeds from the sale of Capital
Stock (other than Disqualified Capital Stock)).

Section 7.6    Organization Documents; Fiscal Year; Legal Name, State of
Formation and Form of Entity; Certain Amendments.

(a)      Amend, modify or change its Organization Documents in a manner
materially adverse to the rights or remedies of the Investor under the
Transaction Documents.

(b)      Change its fiscal year.

(c)      Without providing ten (10) days prior notice to the Investor
Representative, change its name, state of organization or form of organization
or its Federal Taxpayer Indemnification Number or its organizational
identification number.

(d)      Amend, modify or change any of the terms or provisions of any Permitted
Debt Facility Document in a manner inconsistent with the terms of the
Transaction Documents.

(e)        Amend, modify or change the Product Plans without the prior written
consent of the Investor Representative.

Section 7.7    Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that:

(a)      each Subsidiary may make Restricted Payments to any other Company
Party;

(b)      each Company Party may make Restricted Payments to any other Company
Party;

(c)      each Subsidiary may make Restricted Payments to the holders of its
Equity Interests on a pro rata basis;

(d)      each Subsidiary that is not a Company Party may make Restricted
Payments to any other Subsidiary;

(e)      the Company and each Subsidiary may declare and make dividend payments
or other distributions payable solely in the Qualified Capital Stock of such
Person;

(f)      the Company may make scheduled payments to the Permitted Debt Creditors
so long as (i) no default or event of default exits under the Permitted Debt
Facility Documents and (ii) such payments are made in accordance with the terms
of the Permitted Debt Facility Documents;

(g)      the Company may make payments to the Permitted Convertible Notes
Creditors in connection with any refinancing thereof permitted hereunder;

 

-66-



--------------------------------------------------------------------------------

(h)      the Company make any Restricted Payment in exchange for, or out of the
net cash proceeds of a contribution to the common equity of the Company or a
substantially concurrent sale (other than to a Subsidiary of the Company) of,
Equity Interests (other than Disqualified Capital Stock) of the Company;

(i)      the repurchase of Equity Interests (i) deemed to occur upon the
exercise of options, warrants or other convertible securities to the extent that
such Equity Interests represent all or a portion of the exercise price thereof
or (ii) deemed to occur upon the withholding of a portion of Equity Interests
granted or awarded to any current or former officer, director, manager, employee
or consultant (or permitted transferees, assigns, estates, trusts or heirs of
any of the foregoing) to pay for taxes payable by such Person in connection with
such grant or award (or the vesting thereof);

(j)      the payment of cash in lieu of fractional Equity Interests pursuant to
the exchange or conversion of any exchangeable or convertible securities;

(k)      the repurchase, redemption or other acquisition or retirement for value
of any Equity Interests of the Company or any of the Company’s Subsidiaries held
by any current or former employee, director, manager, consultant or director (or
permitted transferees, assigns, estates, trusts or heirs of any of the
foregoing) of the Company or any of the Company’s Subsidiaries pursuant to the
terms of any employee equity subscription agreement, stock option agreement or
similar agreement; provided that the aggregate price paid under this clause
(k) in any Calendar Year, commencing with the Calendar Year ended December 31,
2018, will not exceed $5 million (with unused amounts in any such Calendar Year
being referred to as “Unused Amounts”); provided, further, that such amount may
be increased by an amount not to exceed:

(A)      the net cash proceeds from the sale of Equity Interests (other than
Disqualified Capital Stock) of the Company to any current or former employee,
director, manager, consultant or director of the Company or any of its
Subsidiaries that occurs after the date of this Agreement; and

(B)      the cash proceeds of key man life insurance policies received by the
Company or the Subsidiaries after the date of this Agreement; and

(C)      the aggregate Unused Amounts (which aggregate amount will be reduced to
the extent used after the date of this Agreement to repurchase, redeem or
otherwise acquire or retire for value of any Equity Interests pursuant to this
clause (k));

(l)      payments or distributions to dissenting stockholders pursuant to
Applicable Law in connection with any merger, amalgamation or consolidation
with, or other acquisition of, another Person;

(m)    to the extent constituting Restricted Payments, the payment of contingent
liabilities in respect of any adjustment of purchase price, earn outs, deferred
compensation and similar obligations of the Company and its Subsidiaries; and

 

-67-



--------------------------------------------------------------------------------

(n)      other Restricted Payments in an aggregate amount not to exceed
$5,000,000.

Section 7.8    Burdensome Actions.

(a)      The Company and its Subsidiaries shall not enter into any contract,
agreement or other legally binding arrangement (whether written or oral), or
grant any right to any other Person, in any case that would conflict with the
Transaction Documents or serve or operate to limit or circumscribe any of the
Investor’s rights under the Transaction Documents (or the Investor’s ability to
exercise any such rights) or create, incur, assume or suffer to exist any Lien
upon any Collateral or any assets of the Pledged Subsidiaries relating to
Selinexor (other than Permitted Liens), or agree to do or suffer to exist any of
the foregoing. Without limiting the generality of the foregoing, the Company
shall not enter into, or permit to exist, any Contractual Obligation that
encumbers or restricts the ability of any Company Party to (i) pledge its
property pursuant to the Transaction Documents or (ii) perform any of its
obligations under the Transaction Documents or any Selinexor Material Contract
in any material respect. Notwithstanding anything to the contrary in this
Agreement, the Company shall not take any action or abstain from taking any
action, directly or indirectly, which action or abstinence would have the effect
of altering the terms and conditions of this Agreement or the other Transaction
Documents (or any ancillary documents thereto) in a manner that could reasonably
be expected to result in a Material Adverse Effect.

(b)      The Company and its Subsidiaries shall not enter into any contract,
agreement or other legally binding arrangement (whether written or oral), grant
any right to any other Person with respect to any Included Product included in
the Collateral or amend or waive any requirements under any agreement with
respect to any Included Product included in the Collateral that could reasonably
be expected to result in a Material Adverse Effect.

Section 7.9    Affiliates. The Company shall not (a) permit any Affiliate that
is not a Subsidiary to own any portion of the Collateral (or assets owned by any
Pledged Subsidiary relating to Selinexor) or (b) permit any Affiliate that is
not a Subsidiary to own any assets that generate Net Revenues.

ARTICLE VIII

THE CLOSINGS

Section 8.1    Closing. Subject to the terms of this Agreement, the closings of
the transactions contemplated hereby (each, a “Closing”) shall take place on:

(a)      for the initial Closing (the “Initial Closing”), on September 27, 2019
(the “Initial Closing Date”) following the satisfaction of the conditions set
forth in Section 8.3(a), or such other time and place as the parties hereto
mutually agree; and

(b)      for the subsequent Closing (the “Subsequent Closing”), subject to the
satisfaction of the conditions set forth in Section 8.2, on the fifteenth (15th)
Business Day (the “Subsequent Closing Date”) following the Investor
Representative’s receipt of both (A) the

 

-68-



--------------------------------------------------------------------------------

written notification from the Company of satisfaction of the other conditions
set forth on Exhibit B and (B) the Company’s and Investor Representative’s
mutual election to have the Subsequent Closing, or such other time and place as
the parties hereto mutually agree.

Section 8.2    Conditions to Subsequent Closing. The obligations of the Investor
relating to the Subsequent Closing shall be subject to (i) the Company’s and the
Investor Representative’s mutual election to have the Subsequent Closing,
(ii) no Bankruptcy Event with respect to the Company or any of its Subsidiaries
or no Special Termination Event, Default or Event of Default shall have occurred
and be continuing (and the Investor Representative’s receipt of the
certification from the Company to that effect) and (iii) the satisfaction of the
conditions set forth on Exhibit B. The Company shall notify the Investor
Representative within ten (10) Business Days after all of the conditions set
forth on Exhibit B are satisfied. Each of the Company and the Investor
Representative shall notify the other Party of its election to have (or not to
have) the Subsequent Closing within thirty (30) days after such notice of
satisfaction of the conditions set forth on Exhibit B was delivered to the
Investor Representative. In the event that either the Company or the Investor
Representative elects not to have the Subsequent Closing in its sole discretion
within such 30-day period, neither the Company nor the Investor Representative
shall have any right or obligation to obtain or pay, as applicable, any portion
of the Investment Amount to the Company after the Initial Closing Date even if
all of the conditions set forth on Exhibit B have been satisfied.

Section 8.3    Closing Deliverables of the Company.

(a)      At the Initial Closing, the Company shall deliver or cause to be
delivered to the Investor Representative the following:

(i)      Transaction Documents. Receipt by the Investor Representative of
executed counterparts (include by electronic means) of this Agreement and the
other Transaction Documents, executed by the parties thereto (in a manner
reasonably acceptable to the Investor Representative), in each case in form and
substance satisfactory to the Investor Representative.

(ii)      Organization Documents, Resolutions, Etc. Receipt by the Investor
Representative of the following, each of which shall be originals or facsimiles,
in form and substance satisfactory to the Investor Representative and its legal
counsel:

(A)      copies of the Organization Documents of each Grantor certified to be
true and complete as of a recent date by the appropriate Governmental Authority
of the state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary or assistant secretary (or, if such
entity does not have a secretary or assistant secretary, a Responsible Officer)
of such Grantor to be true and correct as of the Initial Closing Date;

(B)      such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Grantor
as the Investor Representative may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible

 

-69-



--------------------------------------------------------------------------------

Officer in connection with this Agreement and the other Transaction Documents to
which such Grantor is a party; and

(C)      such documents and certifications as the Investor Representative may
reasonably require to evidence that each Grantor is duly organized or formed,
and is validly existing, in good standing and qualified to engage in business in
its state of organization or formation.

(iii)      Opinions of Counsel. Receipt by the Investor Representative of a
written legal opinion of (1) Goodwin Procter LLP and (2) the general counsel of
the Company, in each case, addressed to the Investor Representative, dated the
Initial Closing Date and in form and substance previously agreed between the
Company and the Investor Representative.

(iv)      Perfection and Priority of Liens. Receipt by the Investor of the
following:

(A)      searches of Uniform Commercial Code filings in the jurisdictions where
a filing would need to be made in order to perfect the Investor’s security
interest in the Collateral, copies of the financing statements on file in such
jurisdictions and evidence that no Liens exist on the Collateral other than
Permitted Liens;

(B)      UCC financing statements for each appropriate jurisdiction as is
necessary, in the Investor’s sole discretion, to perfect the Investor’s security
interest in the Collateral;

(C)      all certificates evidencing any certificated Equity Interests pledged
to the Investor, together with duly executed in blank and undated stock powers
attached thereto; and

(D)      searches of ownership of, and Liens on, the Patent Rights of each
Grantor in the appropriate U.S. governmental offices.

(v)      Responsible Officer’s Certificate. Receipt by the Investor
Representative of a certificate of a Responsible Officer of the Company
certifying that the representations and warranties set forth in Article IV are
true and correct on and as of the Initial Closing Date.

(vi)      Attorney Costs; Due Diligence Expenses. The Company shall have paid
all reasonable and documented fees, charges and disbursements of counsel to the
Investor and all reasonable and documented due diligence expenses of the
Investor, in each case, incurred prior to or at the Initial Closing Date in
accordance with Exhibit G; provided that the condition set forth in this clause
(ii) will be satisfied by the transfer by the Investor of an amount equal to the
First Investment Amount minus the amount owed by the Company under this clause
(ii).

 

-70-



--------------------------------------------------------------------------------

(vii)      Other.    Such other documents, instruments, agreements, reports,
statements, due diligence items and information as may be reasonably requested
by the Investor Representative.

(b)      At the Subsequent Closing, the Company shall deliver or cause to be
delivered to the Investor Representative the following:

(i)      A certificate of a Responsible Officer of the Company (the statements
made in which shall be true and correct on and as of the applicable Closing
Date): (A) attaching copies, certified by such officer as true and complete, of
(x) the organizational documents of the Company and (y) confirming that
resolutions of the governing body of the Company authorizing and approving the
execution, delivery and performance by the Company of the Transaction Documents
and the transactions contemplated herein and therein remain in full force and
effect; and (B) attaching a copy, certified by such officer as true and
complete, of a good standing certificate of the appropriate Governmental
Authority of the Company’s jurisdiction of organization, stating that the
Company is in good standing under the Applicable Laws of such jurisdiction.

(ii)      a certificate of a Responsible Officer of the Company certifying the
satisfaction of the condition set forth on Exhibit B and such documents
evidencing the satisfaction of such conditions as may be requested by the
Investor Representative.

(iii)      a certificate of a Responsible Officer of the Company certifying that
the representations and warranties set forth in Article IV are true and correct
on and as of the Subsequent Closing Date.

ARTICLE IX

CONFIDENTIALITY

Section 9.1    Confidentiality; Permitted Use. During the Payment Term and for a
period of three (3) years thereafter, each Party shall maintain in strict
confidence all Confidential Information and materials disclosed or provided to
it by the other Party, except as approved in writing in advance by the
disclosing Party, and shall not use or reproduce the disclosing Party’s
Confidential Information for any purpose other than as required to carry out its
obligations and exercise its rights pursuant to this Agreement (the “Purpose”).
The Party receiving such Confidential Information (the “Recipient”) agrees to
institute measures to protect the Confidential Information in a manner
consistent with the measures it uses to protect its own most sensitive
proprietary and confidential information, which must not be less than a
reasonable standard of care. Notwithstanding the foregoing, the Recipient may
permit access to the disclosing Party’s Confidential Information to those of its
employees or authorized representatives having a need to know such information
for the Purpose and who have signed confidentiality agreements or are otherwise
bound by confidentiality obligations at least as restrictive as those contained
herein. Each Party shall be responsible for the breach of this Agreement by its
employees or authorized representatives. Each Party shall immediately notify

 

-71-



--------------------------------------------------------------------------------

the other Party upon discovery of any loss or unauthorized disclosure of the
other Party’s Confidential Information.

Section 9.2    Exceptions.    The obligations of confidentiality and non-use set
forth in Section 9.1 shall not apply to any portion of Confidential Information
that the Recipient or its Affiliates can demonstrate was: (a) known to the
general public at the time of its disclosure to the Recipient or its Affiliates,
or thereafter became generally known to the general public, other than as a
result of actions or omissions of the Recipient, its Affiliates, or anyone to
whom the Recipient or its Affiliates disclosed such portion; (b) known by the
Recipient or its Affiliates prior to the date of disclosure by the disclosing
Party; (c) disclosed to the Recipient or its Affiliates on an unrestricted basis
from a source unrelated to the disclosing Party and not known by the Recipient
or its Affiliates to be under a duty of confidentiality to the disclosing Party;
or (d) independently developed by the Recipient or its Affiliates by personnel
that did not use the Confidential Information of the disclosing Party in
connection with such development.

Section 9.3    Permitted Disclosures.    The obligations of confidentiality and
non-use set forth in Section 9.1 shall not apply to the extent that the
receiving Party or its Affiliates: (a) is required to disclose Confidential
Information pursuant to: (i) an order of a court of competent jurisdiction;
(ii) Applicable Laws; (iii) regulations or rules of a securities exchange;
(iv) requirement of a Governmental Authority for purposes related to development
or commercialization of an Included Product, or (v) the exercise by each Party
of its rights granted to it under this Agreement or its retained rights or as
required to perfect Investor’s rights under the Transaction Documents; or
(b) discloses such Confidential Information solely on a “need to know basis” to
Affiliates, potential or actual: acquirers, merger partners, licensees,
permitted assignees, collaborators (including Licensees), subcontractors,
investment bankers, investors, limited partners, partners, lenders, or other
financial partners, and their respective directors, employees, contractors and
agents, or (c) provides a copy of this Agreement or any of the other Transaction
Documents to the extent requested by an authorized representative of a U.S. or
foreign tax authority, (d) discloses Confidential Information in response to a
routine audit or examination by, or a blanket document request from, a
Governmental Authority; provided that (A) such Third Party or person or entity
in subsection (b) agrees to confidentiality and non-use obligations with respect
thereto at least as stringent as those specified for in this Article IX; and
(B) in the case of (a)(i) through (iv), to the extent permitted by Applicable
Law, the Recipient shall provide prior written notice thereof to the disclosing
Party and provide the opportunity for the disclosing Party to review and comment
on such required disclosure and request confidential treatment thereof or a
protective order therefor.

Section 9.4    Return of Confidential Information.    Each Party shall return or
destroy, at the other Party’s instruction, all Confidential Information of the
other Party in its possession upon termination or expiration of this Agreement,
or destroy such Confidential Information; provided, however, that each Party
shall be entitled to retain one (1) copy of such Confidential Information of the
other Party for legal archival purposes and/or as may be required by Applicable
Law and neither Party shall be required to return, delete or destroy
Confidential Information or any electronic files or any information prepared by
such Party that have been backed-up or archived in the ordinary course of
business consistent with past practice.

 

-72-



--------------------------------------------------------------------------------

ARTICLE X

INDEMNIFICATION

Section 10.1    Indemnification by the Company. The Company agrees to indemnify
and hold each of the Investor and its Affiliates and any and all of their
respective partners, directors, managers, members, officers, employees, agents
and controlling persons (each, a “Investor Indemnified Party”) harmless from and
against, and will pay to each Investor Indemnified Party the amount of, any and
all Losses awarded against or incurred or suffered by such Investor Indemnified
Party arising out of (a) any breach of any representation, warranty or
certification made by the Company in any of the Transaction Documents or
certificates given by the Company to the Investor in writing pursuant to this
Agreement or any other Transaction Document, (b) any breach of or default under
any covenant or agreement by the Company to the Investor pursuant to any
Transaction Document, (c) any Excluded Liabilities and Obligations and (d) any
fees, expenses, costs, liabilities or other amounts incurred or owed by the
Company to any brokers, financial advisors or comparable other Persons retained
or employed by it in connection with the transactions contemplated by this
Agreement (collectively, the “Company Indemnification Obligations”); provided,
however, that the foregoing shall exclude any indemnification to any Investor
Indemnified Party (i) that results from the bad faith or willful misconduct of
such Investor Indemnified Party, (ii) to the extent resulting from acts or
omissions of the Company based upon the written instructions from any Investor
Indemnified Party or (iii) for any matter to the extent of, and in respect of,
which any Company Indemnified Party would be entitled to indemnification under
Section 10.2.

Section 10.2    Indemnification by the Investor.    The Investor agrees to
indemnify and hold each of the Company and its Affiliates and any and all of
their respective partners, directors, managers, members, officers, employees,
agents and controlling Persons (each, a “Company Indemnified Party”) harmless
from and against, and will pay to each Company Indemnified Party the amount of,
any and all Losses awarded against or incurred or suffered by such the Company
Indemnified Party arising out of (a) any breach of any representation, warranty
or certification made by the Investor in any of the Transaction Documents or
certificates given by the Investor in writing pursuant hereto or thereto,
(b) any breach of or default under any covenant or agreement by the Investor
pursuant to any Transaction Document and (c) any fees, expenses, costs,
liabilities or other amounts incurred or owed by the Investor to any brokers,
financial advisors or comparable other Persons retained or employed by it in
connection with the transactions contemplated by this Agreement (collectively,
the “Investor Indemnification Obligations”); provided, however, that the
foregoing shall exclude any indemnification to any Company Indemnified Party
(i) that results from the bad faith or willful misconduct of such the Company
Indemnified Party, (ii) to the extent resulting from acts or omissions of the
Investor based upon the written instructions from any Company Indemnified Party
or (iii) for any matter to the extent of, and in respect of, which any Investor
Indemnified Party would be entitled to indemnification under Section 10.1.

Section 10.3    Procedures.    If any Third Party Claim shall be brought or
alleged against an indemnified party in respect of which indemnity is to be
sought against an indemnifying party pursuant to Section 10.1 or Section 10.2,
the indemnified party shall, promptly after receipt of notice of the
commencement of any such Third Party Claim, notify the

 

-73-



--------------------------------------------------------------------------------

indemnifying party in writing of the commencement thereof, enclosing a copy of
all papers served, if any; provided, that the omission to so notify such
indemnifying party will not relieve the indemnifying party from any liability
that it may have to any indemnified party under Section 10.1 or Section 10.2
unless, and only to the extent that, the indemnifying party is actually
prejudiced by such omission. In the event that any Third Party Claim is brought
against an indemnified party and it notifies the indemnifying party of the
commencement thereof in accordance with this Section 10.3, the indemnifying
party will be entitled, at the indemnifying party’s sole cost and expense, to
participate therein. In any such Third Party Claim, an indemnified party shall
have the right to retain its own counsel, but the reasonable fees and expenses
of such counsel shall be at the sole cost and expense of such indemnified party
unless (a) the indemnifying party and the indemnified party shall have mutually
agreed to the retention of such counsel, (b) the indemnifying party has failed
within a reasonable time to retain counsel reasonably satisfactory to such
indemnified party or (c) the named parties to any such Third Party Claim
(including any impleaded parties) include both the indemnifying party and the
indemnified party and representation of both parties by the same counsel would
be inappropriate due to actual or potential conflicts of interests between them
based on the advice of counsel to the indemnifying party. It is agreed that the
indemnifying party shall not, in connection with any Third Party Claim or
related proceedings in the same jurisdiction, be liable for the reasonable fees
and expenses of more than one separate law firm (in addition to local counsel
where necessary) for all such indemnified parties. The indemnifying party shall
not be liable for any settlement of any Third Party Claim effected without its
written consent, but, if settled with such consent or if there be a final
judgment for the plaintiff, the indemnifying party agrees to indemnify the
indemnified party from and against any Loss by reason of such settlement or
judgment. No indemnifying party shall, without the prior written consent of the
indemnified party, effect any settlement, compromise or discharge of any pending
or threatened Third Party Claim in respect of which any indemnified party is or
would have been a party and indemnity would have been sought hereunder by such
indemnified party, unless such settlement, compromise or discharge, as the case
may be, (i) includes an unconditional written release of such indemnified party,
in form and substance reasonably satisfactory to the indemnified party, from all
liability on claims that are the subject matter of such claim or proceeding,
(ii) does not include any statement as to an admission of fault, culpability or
failure to act by or on behalf of any indemnified party and (iii) does not
impose any continuing material obligation or restrictions on such indemnified
party.

Section 10.4    Other Claims.    A claim by an indemnified party under this
Article X for any matter not involving a Third Party Claim and in respect of
which such indemnified party seeks indemnification hereunder may be made by
delivering, in good faith, a written notice of demand to the indemnifying party,
which notice shall contain (a) a description and the amount of any Losses
incurred or suffered by the indemnified party, (b) a statement that the
indemnified party is entitled to indemnification under this Article X for such
Losses and a reasonable explanation of the basis therefor, and (c) a demand for
payment in the amount of such Losses. For all purposes of this Section 10.4, the
Company shall be entitled to deliver such notice of demand to the Investor
Representative on behalf of the Company Indemnified Parties, and the Investor
Representative shall be entitled to deliver such notice of demand to the Company
on behalf of the Investor Indemnified Parties. Within thirty (30) days after
receipt by the indemnifying party of any such notice, the indemnifying party may
deliver to the indemnified party that delivered the notice a written response in
which the indemnifying party

 

-74-



--------------------------------------------------------------------------------

(a) agrees that the indemnified party is entitled to the full amount of the
Losses claimed in the notice from the indemnified party; (b) agrees that the
indemnified party is entitled to part, but not all, of the amount of the Losses
claimed in the notice from the indemnified party; or (c) indicates that the
indemnifying party disputes the entire amount of the Losses claimed in the
notice from the indemnified party. If the indemnified party does not receive
such a response from the indemnifying party within such thirty (30)-day period,
then the indemnifying party shall be conclusively deemed to have agreed that the
indemnified party is entitled to the full amount. If the indemnifying party and
the indemnified party are unable to resolve any Dispute relating to any amount
of the Losses claimed in the notice from the indemnified party within thirty
(30) days after the delivery of the response to such notice from the
indemnifying party, then the parties shall be entitled to resort to any legal
remedy available to such party to resolve such Dispute that is provided for in
this Agreement, subject to all the terms, conditions and limitations of this
Agreement.

Section 10.5    Exclusive Remedies.    The indemnification afforded by this
Article X shall be the sole and exclusive remedy for any and all Losses awarded
against or incurred or suffered by the Investor Indemnified Parties against the
Company in connection with the Company Indemnification Obligations and the
Company Indemnified Parties against the Investor Representative in connection
with the Investor Indemnification Obligations under Section 10.1(a) or
Section 10.2, as applicable, in each case other than any Company Indemnification
Obligations or Investor Indemnification Obligations, as applicable, resulting
from (A) the gross negligence, the bad faith or willful misconduct of the other
Party or (B) acts or omissions based upon the written instructions from the
other Party; provided that nothing in this Section 10.5 shall alter or affect
the rights of the Investor to specific performance by the Company Parties under
the Transaction Documents or the rights of the Investor to exercise remedies
under the Transaction Documents after an Event of Default or other rights of
creditors under the UCC or any other Applicable Law.

Section 10.6    Certain Limitations.    The indemnification afforded by this
Article X shall be subject to the following limitations:

(a)      With respect to indemnification by the Company pursuant to
Section 10.1(a), the Company’s maximum liability for any Loss suffered by an
Investor Indemnified Party (other than any Loss resulting from a Third Party
Claim) shall not exceed an amount (the “Company Indemnification Cap”) equal to
(1) the Hard Cap and the amount of all of the other Obligations owed by the
Company to the Investor hereunder (other than the indemnification amounts
payable under Section 10.1(a)) as of the date of determination, minus (2) the
aggregate amount of all of the payments collected or received by the Investor
Representative (and any direct or indirect transferee of the Investor
Representative to whom any interest in the Revenue Interests is transferred)
hereunder as of such date of determination (other than (i) any payments
collected or received as a reimbursement of expenses incurred by any Investor
Indemnified Party (including attorney’s fees) and (ii) any indemnification
payments collected or received pursuant to Section 10.1(a)), minus (3) the
aggregate amount collected or received by the Investor Representative (and any
direct or indirect transferee of the Investor Representative to whom any
interest in the Revenue Interests is transferred) pursuant to the exercise of
its rights under Section 10.1(a) (without duplication of any amounts collected
or received pursuant to clause (2)) prior to such date of determination to the
extent such amount was not collected or received in connection

 

-75-



--------------------------------------------------------------------------------

with a Third Party Claim. Notwithstanding the foregoing, the Company
Indemnification Cap shall not apply to any Loss suffered by any Investor
Indemnified Party in connection with a Third Party Claim.

(b)      With respect to indemnification by the Investor pursuant to
Section 10.2, the Investor’s maximum liability shall not exceed an amount equal
to the excess (if any) of (A) the aggregate amount of all of the payments
collected or received by the Investors from the Company prior to the date of
determination (excluding any amounts collected or received as a reimbursement of
expenses incurred by the Investor or any indemnification amounts collected or
received in connection with a Third Party Claim) over (B) the Investment Amount.

ARTICLE XI

EVENTS OF DEFAULT AND REMEDIES

Section 11.1    Events of Default.

Any of the following shall constitute an Event of Default:

(a)      Non-Payment. The Company or any Guarantor fails to pay any amounts to
the Investor when and as required to be paid herein, including, without
limitation, the Company’s failure to (i) pay the Revenue Interests in an amount
equal to the Included Product Payment Amount for any Quarterly Payment Date and
such failure continues for more than two (2) Business Days (unless such failure
was solely as a result of accounting errors made by the Company in good faith
without gross negligence in calculating the Quarterly Net Revenues and the
Included Product Payment Amount for such Quarterly Payment Date) or pay any late
or unpaid Revenue Interests and any interest accrued thereto and reimburse the
Investor Representative for audit expenses pursuant to Section 3.5(b), (ii) pay
the Under Performance Payments pursuant to Section 3.1(b), or pay the Special
Termination Amount pursuant to Section 3.1(e) or (iii) pay any other amounts
when due and payable hereunder; or

(b)      Specific Covenants. Any Company Party fails to perform or observe any
term, covenant or agreement contained in Section 3.1(d) (Change of Control),
Section 6.6 (IP Rights), Section 6.7 (Existence), Section 6.8 (Commercialization
of the Included Product), Section 6.9 (Financial Statements), Section 6.19
(Anti-Corruption Laws) and Article VII (Negative Covenants); provided that in
the case of any such default is susceptible to cure and can be cured within five
(5) Business Days after the earlier of the date on which (i) a Responsible
Officer of any Company Party has Knowledge of such failure and (ii) written
notice thereof shall have been given to the Company by the Investor
Representative, the Company shall have such five (5) Business Day period to cure
such default; or

(c)      Other Defaults. Any Company Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Transaction Document on its part to be performed or observed and such
failure continues for thirty (30) days after the earlier of the date on which
(i) a Responsible Officer of any Company Party has a Knowledge of such default
and (ii) written notice thereof shall have been given to the Company by the
Investor Representative; or

 

-76-



--------------------------------------------------------------------------------

(d)      Insolvency Proceedings, Etc. The Company or any Company Party
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for sixty (60) calendar days; or any proceeding under any Debtor
Relief Law relating to any such Person or to all or any material part of its
property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or

(e)      Inability to Pay Debts; Attachment. (i) The Company or any other
Company Party becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within thirty (30) days after its issue or levy; or

(f)      Judgments. There is entered against the Company or any Company Party
one or more final judgments or orders for the payment of money in an aggregate
amount exceeding $25,000,000 (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage) or any
one or more non-monetary final judgments that result in a Material Adverse
Effect and, in either case, (i) enforcement proceedings are commenced by any
creditor upon such judgment or order or (ii) there is a period of thirty
(30) consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or

(g)      Indebtedness. The Company or any other Company Party (i) fails to pay
when due beyond any grace period provided with respect thereto (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise) any
Indebtedness for money borrowed in excess of $5,000,000 (or its foreign currency
equivalent) or, (ii) fails to perform or observe any covenant or agreement to be
performed or observed by it contained in any Permitted Debt Facility Documents
or any documents relating to any other Indebtedness and, as a result of such
failure, any other party to that agreement or instrument has accelerated the
maturity of any Indebtedness thereunder; or

(h)      ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would result in liability of any
Company Party under Title IV of ERISA to the Pension Plan, Multiemployer Plan or
the PBGC in an aggregate amount in excess of $25,000,000, or (ii) the Company or
any ERISA Affiliate fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan that has
resulted or would result in liability of any Company Party in an aggregate
amount in excess of $25,000,000; or

(i)      Invalidity of Transaction Documents. Any Transaction Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all Obligations,
ceases to be in full force and

 

-77-



--------------------------------------------------------------------------------

effect; or any Company Party or any other Person contests in any manner the
validity or enforceability of any Transaction Document; or any Company Party
denies that it has any or further liability or obligation under any Transaction
Document, or purports to revoke, terminate or rescind any Transaction Document;
or

(j)    Security Interest.    Any security interest purported to be created by
the Security Agreement or shall cease to be in full force and effect, or shall
cease to give the rights, powers and privileges purported to be created and
granted hereunder or thereunder (including a perfected first priority security
interest in and Lien on substantially all of the Collateral (except as otherwise
expressly provided herein and therein)) in favor of the Investor pursuant hereto
or thereto (other than as a result of the failure by Investor of taking any
action required to maintain the perfection of such security interests), or shall
be asserted by the Company not to be a valid, perfected, first priority (except
as otherwise expressly provided in this Agreement or such Security Agreement)
security interest in the Collateral.

(k)    Selinexor.    There occurs any revocation, withdrawal, suspension or
cancellation of any Regulatory Approval in the United States of Selinexor which
results in the Company or its Subsidiaries being prevented from marketing or
selling Selinexor in the United States and such revocation, withdrawal,
suspension or cancellation continues for sixty (60) days.

Section 11.2    Remedies Upon Event of Default.    If any Event of Default
occurs and is continuing, the Company shall immediately pay the Final Payment
Amount to the Investor Representative. In addition, the Investor Representative
may exercise on behalf of itself and the Investor all rights and remedies
available to it and the Investor under the Transaction Documents and Applicable
Law; provided, however, that upon the occurrence of an actual or deemed entry of
an order for relief with respect to the Company under the Bankruptcy Code of the
United States or under any other Debtor Relief Law, the obligation of the
Investor to pay or advance any funds shall automatically terminate, and the
amounts of the Hard Cap (less amounts of Revenue Interest theretofore received)
and all other Obligations of the Company Parties shall automatically become due
and payable, in each case without further act of the Investor.

ARTICLE XII

MISCELLANEOUS

Section 12.1    Survival.    All representations, warranties and covenants made
herein and in any other Transaction Document or any certificate delivered
pursuant to this Agreement shall survive the execution and delivery of this
Agreement and the Closing. The rights hereunder to indemnification and payment
of Losses under Article X or to seek specific performance under Section 12.2
based on such representations, warranties and covenants shall not be affected by
any investigation conducted with respect to, or any knowledge acquired (or
capable of being acquired) at any time (whether before or after the execution
and delivery of this Agreement or the Closing) in respect of the accuracy or
inaccuracy of or compliance with, any such representation, warranty or covenant.

 

-78-



--------------------------------------------------------------------------------

Section 12.2    Specific Performance.    Each of the Parties hereto acknowledges
that the other Party hereto will have no adequate remedy at law if the other
Party fails to perform any of its obligations under any of the Transaction
Documents. In such event, each of the Parties hereto agrees that the other Party
hereto shall have the right, in addition to any other rights it may have
(whether at law or in equity), to specific performance of this Agreement without
the necessity of posting a bond or proving the inadequacy of monetary damages as
a remedy and to obtain injunctive relief against any breach or threatened breach
of the Transaction Documents. The Parties further agree not to assert that a
remedy of specific performance is unenforceable, invalid, contrary to Applicable
Law or inequitable for any reason.

Section 12.3    Notices.    All notices, consents, waivers and other
communications hereunder shall be in writing and shall be effective (a) upon
receipt when sent through the mails, registered or certified mail, return
receipt requested, postage prepaid, with such receipt to be effective the date
of delivery indicated on the return receipt, (b) upon receipt when sent by an
overnight courier (costs prepaid and receipt requested), (c) on the date
personally delivered to an authorized officer of the party to which sent or
(d) on the date transmitted by electronic transmission (other than facsimile
transmission) with a confirmation of receipt, in all cases, with a copy emailed
to the recipient at the applicable address, addressed to the recipient as
follows:

if to the Company, to:

Karyopharm Therapeutics Inc.

85 Wells Avenue, 2nd Floor

Newton, MA 02459

Attn: Michael Mason, Chief Financial Officer

Email: [***]

with a copy to (which shall not constitute notice):

Karyopharm Therapeutics Inc.

85 Wells Avenue, 2nd Floor

Newton, MA 02459

Attn: Christopher Primiano, General Counsel

Email: [***]

with a copy to (which shall not constitute notice):

Goodwin Procter LLP

100 Northern Avenue

Boston, Massachusetts 02210

Attn: Arthur R. McGivern

Email: [***]

 

-79-



--------------------------------------------------------------------------------

if to the Investor, to:

HealthCare Royalty Management, LLC

on behalf of each entity constituting the Investor

300 Atlantic Street, Suite 600

Stamford, CT 06901

Attention: Clarke B. Futch

Managing Partner

Email: [***]

With a copy (which shall not constitute notice) to:

HealthCare Royalty Management, LLC

on behalf of each entity constituting the Investor

300 Atlantic Street, Suite 600

Stamford, CT 06901

Attention: John A. Urquhart

Email: [***]

With a copy (which shall not constitute notice) to:

HealthCare Royalty Management, LLC

on behalf of each entity constituting the Investor

300 Atlantic Street, Suite 600

Stamford, CT 06901

Attention: Chief Legal Officer

Email: [***]

with a copy (which shall not constitute notice) to:

Cadwalader, Wickersham & Taft LLP

200 Liberty Street New York,

New York 10281

Attn: Ira J. Schacter

E-mail: [***]

Each Party hereto may, by notice given in accordance herewith to the other Party
hereto, designate any further or different address to which subsequent notices,
consents, waivers and other communications shall be sent.

Section 12.4    Successors and Assigns.    The provisions of this Agreement
shall be binding upon and inure to the benefit of the Parties hereto and their
respective successors and permitted assigns. The Company shall not be entitled
to assign any of its obligations and rights under this Agreement without the
prior written consent of the Investor. The Investor may assign any of its
obligations and rights hereunder to any other Person without the consent of the
Company; provided that, if no Special Termination Event, Default or Event of
Default shall have occurred and be continuing, the Investor may not assign any
of its obligations and rights

 

-80-



--------------------------------------------------------------------------------

hereunder to any Person set forth on Schedule 12.4 without the prior written
consent of the Company, which shall not be unreasonably withheld, conditioned or
delayed. The Investor shall give notice of any such assignment to the Company
promptly after the occurrence thereof. The Company shall maintain a “register”
for the recordation of the names and addresses of, and the amounts owing to,
each Investor from time to time. Notwithstanding anything to the contrary
contained in this Agreement, no assignment of any interest of any Investor shall
be effective until such assignment is recorded in the register and, consistent
with the foregoing, the Company shall treat any Investor recorded in the
register as an Investor under this Agreement, notwithstanding notice to the
contrary. The Company shall be under no obligation to reaffirm any
representations, warranties or covenants made in this Agreement or any of the
other Transaction Documents. Any purported assignment of rights or obligations
in violation of this Section 12.4 will be void.

Section 12.5    Independent Nature of Relationship.    The relationship between
the Company and the Investor is solely that of lender and borrower, and neither
the Company nor the Investor has any fiduciary or other special relationship
with the other Party hereto or any of its Affiliates. Nothing contained herein
or in any other Transaction Document shall be deemed to constitute the Company
and the Investor as a partnership, an association, a joint venture or any other
kind of entity or legal form. The Parties agree that they shall not take any
inconsistent position with respect to such treatment in a filing with any
Governmental Authority.

Section 12.6    Entire Agreement.    This Agreement, together with the Exhibits
hereto (which are incorporated herein by reference) and the other Transaction
Documents, constitute the entire agreement between the Parties hereto with
respect to the subject matter hereof and supersede all prior agreements,
understandings and negotiations, both written and oral, between the Parties
hereto with respect to the subject matter of this Agreement. No representation,
inducement, promise, understanding, condition or warranty not set forth herein
(or in the Exhibits hereto or the other Transaction Documents) has been made or
relied upon by either Party hereto.

Section 12.7    Governing Law.

(a)      THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE INTERNAL SUBSTANTIVE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
RULES THEREOF RELATING TO CONFLICTS OF LAW OR CHOICE OF FORUM OTHER THAN
SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS.

(b)      Each of the Parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment,
and each of the Parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any

 

-81-



--------------------------------------------------------------------------------

such action or proceeding may be heard and determined in such New York State
court or, to the extent permitted by Applicable Law, in such federal court. Each
of the Parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by Applicable Law.

(c)      Each of the Parties hereto hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection that it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any court
referred to in Section 12.7(b). Each of the Parties hereto hereby irrevocably
waives, to the fullest extent permitted by Applicable Law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d)      Each of the Parties hereto irrevocably consents to service of process
in the manner provided for notices in Section 12.3. Nothing in this Agreement
will affect the right of any Party hereto to serve process in any other manner
permitted by Applicable Law. Each of the Parties hereto waives personal service
of any summons, complaint or other process, which may be made by any other means
permitted by New York law.

Section 12.8    Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HERETO HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT THE OTHER PARTY HERETO WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTY HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 12.8.

Section 12.9    Severability.    If one or more provisions of this Agreement are
held to be invalid, illegal or unenforceable by a court of competent
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement, which shall remain in full force and
effect, and the Parties hereto shall replace such invalid, illegal or
unenforceable provision with a new provision permitted by Applicable Law and
having an economic effect as close as possible to the invalid, illegal or
unenforceable provision. Any provision of this Agreement held invalid, illegal
or unenforceable only in part or degree by a court of competent jurisdiction
shall remain in full force and effect to the extent not held invalid, illegal or
unenforceable.

Section 12.10    Counterparts.    This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. This Agreement
shall become effective when each Party hereto shall have received a counterpart
hereof signed by the other Party hereto. Any

 

-82-



--------------------------------------------------------------------------------

counterpart may be executed by facsimile or other electronic transmission, and
such facsimile or other electronic transmission shall be deemed an original.

Section 12.11    Amendments; No Waivers.    Neither this Agreement nor any term
or provision hereof may be amended, supplemented, restated, waived, changed or
modified except with the written consent of the Company and the Investor
Representative. No failure or delay by either Party hereto in exercising any
right, power or privilege hereunder shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. No notice to or
demand on either Party hereto in any case shall entitle it to any notice or
demand in similar or other circumstances. No waiver or approval hereunder shall,
except as may otherwise be stated in such waiver or approval, be applicable to
subsequent transactions. No waiver or approval hereunder shall require any
similar or dissimilar waiver or approval thereafter to be granted hereunder. The
rights and remedies herein provided shall be cumulative and not exclusive of any
rights or remedies provided by Applicable Law.

Section 12.12    No Third Party Rights.    Other than the Parties, no Person
will have any legal or equitable right, remedy or claim under or with respect to
this Agreement. This Agreement may be amended or terminated, and any provision
of this Agreement may be waived, without the consent of any Person who is not a
Party. The Company shall enforce any legal or equitable right, remedy or claim
under or with respect to this Agreement for the benefit of the Company
Indemnified Parties and the Investor shall enforce any legal or equitable right,
remedy or claim under or with respect to this Agreement for the benefit of the
Investor Indemnified Parties.

Section 12.13    Table of Contents and Headings.    The Table of Contents and
headings of the Articles and Sections of this Agreement have been inserted for
convenience of reference only, are not to be considered a part hereof and shall
in no way modify or restrict any of the terms or provisions hereof.

[SIGNATURE PAGE FOLLOWS]

 

-83-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.

 

KARYOPHARM THERAPEUTICS INC.            By:   /s/ Michael Mason     Name:
Michael Mason     Title: SVP, Chief Financial Officer, and Treasurer
HEALTHCARE ROYALTY PARTNERS III, L.P.   By: HealthCare Royalty GP III, LLC,    
its general partner   By:   /s/ Clarke B. Futch     Name: Clarke B. Futch    
Title: Managing Partner HEALTHCARE ROYALTY PARTNERS IV, L.P.   By: HealthCare
Royalty GP IV, LLC,     its general partner   By:   /s/ Clarke B. Futch    
Name: Clarke B. Futch     Title: Managing Partner

 

-84-